       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 1 of 191




 1   BURSOR & FISHER, P.A.
     L. Timothy Fisher (State Bar No. 191626)
 2   Yeremey O. Krivoshey (State Bar No. 295032)
     Blair E. Reed (State Bar No. 316791)
 3   1990 North California Blvd., Suite 940
     Walnut Creek, CA 94596
 4   Telephone: (925) 300-4455
     Facsimile: (925) 407-2700
 5   E-Mail: ltfisher@bursor.com
              ykrivoshey@bursor.com
 6            breed@bursor.com
 7   BURSOR & FISHER, P.A.
     Scott A. Bursor (State Bar No. 276006)
 8   888 Seventh Avenue
     New York, NY 10019
 9   Telephone: (212) 989-9113
     Facsimile: (212) 989-9163
10   E-Mail: scott@bursor.com
11   Attorneys for Plaintiff
12

13                                UNITED STATES DISTRICT COURT
14                              NORTHERN DISTRICT OF CALIFORNIA
15

16    SANDRA MCMILLION, JESSICA                    Case No. 4:16-cv-03396-YGR
      ADEKOYA, and IGNACIO PEREZ, on
17
      Behalf of Themselves and all Others          DECLARATION OF YEREMEY
18    Similarly Situated,                          KRIVOSHEY IN SUPPORT OF
                                                   PLAINTIFF’S OPPOSITION TO
19                              Plaintiffs,        DEFENDANT’S DAUBERT MOTION TO
             v.                                    STRIKE OR EXCLUDE THE OPINIONS
20                                                 OF PLAINTIFF’S EXPERT COLIN B.
      RASH CURTIS & ASSOCIATES,                    WEIR
21

22                             Defendant.          Date: March 19, 2019
                                                   Time: 2:00 p.m.
23                                                 Courtroom: 1
24                                                 Hon. Yvonne Gonzalez Rogers
25

26

27

28
     DECLARATION OF YEREMEY KRIVOSHEY
     CASE NO. 4:16-cv-03396-YGR
      Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 2 of 191




 1           I, Yeremey Krivoshey, declare as follows:
 2           1.     I am an attorney at law licensed to practice in the State of California and a member
 3   of the bar of this Court. I am a Partner at Bursor & Fisher, P.A., counsel of record for Plaintiff in
 4   this action. I have personal knowledge of the facts set forth in this declaration and, if called as a
 5   witness, I could and would competently testify thereto under oath.
 6           2.     Attached hereto as Exhibit 1 is a true and correct copy of the November 12, 2018
 7   Declaration of Colin B. Weir.
 8           3.     Attached hereto as Exhibit 2 is a true and correct copy of the November 12, 2018
 9   Class Member Data Tabulation Report of Anya Verkhovskaya.
10           4.     Attached hereto as Exhibit 3 is a true and correct copy of Plaintiffs’ Second Set of
11   Requests for Production of Documents to Defendant Rash Curtis & Associates dated February 8,
12   2017.
13           5.     Attached hereto as Exhibit 4 is a true and correct copy of Plaintiffs’ Third Set of
14   Requests for Production of Documents to Defendant Rash Curtis & Associates dated August 25,
15   2017.
16           6.     Attached hereto as Exhibit 5 is a true and correct copy of Defendant’s Responses to
17   Plaintiffs’ Second Set of Interrogatories dated June 26, 2017.
18           7.     Attached hereto as Exhibit 6 is a true and correct copy of an email from
19   Defendant’s counsel Anthony Paul John Valenti to me dated June 28, 2017.
20           8.      Attached hereto as Exhibit 7 is a true and correct copy of an email from
21   Defendant’s counsel Anthony Paul John Valenti to me dated July 22, 2017.
22           9.     Attached hereto as Exhibit 8 are true and correct copies of excerpts from the
23   transcript of the October 16, 2017 deposition of Nick Keith.
24           10.    Attached hereto as Exhibit 9 are true and correct copies of excerpts from the
25   transcript of the October 20, 2017 deposition of Daniel Correa.
26           11.    Attached hereto as Exhibit 10 is a true and correct copy of a February 2014 email
27   exchange between Nick Keith and others at Rash Curtis. In an email dated February 24, 2014 at
28   4:57 p.m., Mr. Keith stated: “I was talking to Chris [Paff] and Bob [Keith] and Chris’s Theory is if

     DECLARATION OF YEREMEY KRIVOSHEY                                                                        1
     CASE NO. 4:16-cv-03396-YGR
      Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 3 of 191




 1   we have all ECA, and Accurint skip tracing phone numbers placed in fields 5-10 we can make the
 2   dialer and global not call these phone numbers and only the first four fields which are ALWAYS
 3   reserved for client given phone numbers or approved phone numbers by the debtor.”
 4          12.     Attached hereto as Exhibit 11 is a true and correct copy of a May 12, 2016 email
 5   exchange between Nick Keith and others at Rash Curtis. In an email dated May 12, 2016 at 8:22
 6   a.m., Mr. Keith stated: “We made it so ECA’s don’t put phone numbers in the top fields and the
 7   rest of the numbers would be what came from the client. The collectors should be putting skip
 8   traced number[s] into the lower fields.”
 9          13.     Attached hereto as Exhibit 12 is a true and correct copy of an August 2015 email
10   exchange between Nick Keith and others at Rash Curtis. In an email dated August 4, 2015 at 3:01
11   p.m., Mr. Keith stated: “We are currently waiting [for] a spin from Dakcs that will get all phone
12   numbers (sequence 1-4) that were ... [obtained] from any ECA’s or batching from skip tracing
13   vendors. When these are gathered they will place them into sequence 5-10.”
14          14.     Attached hereto as Exhibit 13 are true and correct copies of excerpts from the
15   transcript of the December 11, 2018 deposition of Colin B. Weir.
16          15.     Attached hereto as Exhibit 14 are true and correct copies of excerpts from the
17   transcript of the December 17, 2018 deposition of Randall A. Snyder.
18          16.     Attached hereto as Exhibit 15 is a true and correct copy of Defendant’s September
19   27, 2017 Responses to Plaintiff’s Third Set of Interrogatories.
20          17.     Pursuant to the Court’s 11/6/2018 Scheduling Order No. 2, Defendant’s deadline to
21   serve rebuttal reports was on November 26, 2018. Defendant did not disclose any rebuttal
22   witnesses, and did not served any rebuttal reports.
23          18.     Along with Plaintiff’s expert reports, and in the course of expert discovery, Plaintiff
24   produced records underlying Plaintiff’s expert reports such that Defendant has had ample
25   opportunity to ascertain the veracity of Plaintiff’s experts’ opinions.
26   ///
27   ///
28   ///

     DECLARATION OF YEREMEY KRIVOSHEY                                                                     2
     CASE NO. 4:16-cv-03396-YGR
      Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 4 of 191




 1          I declare under the penalty of perjury under the laws of the State of California and the
 2   United States that the foregoing is true and correct and that this declaration was executed in Walnut
 3   Creek, California this 11th day of February, 2019.
 4                                                               /s/ Yeremey Krivoshey
                                                                 Yeremey Krivoshey
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     DECLARATION OF YEREMEY KRIVOSHEY                                                                   3
     CASE NO. 4:16-cv-03396-YGR
Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 5 of 191




                                                         EXHIBIT 1
      Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 6 of 191




                          UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA




SANDRA MCMILLION, JESSICA
ADEKOYA AND IGNACIO PEREZ, on
Behalf of Themselves and all Others Similarly
Situated,
                                                      Case No. 16-cv-03396-YGR
                                   Plaintiffs,

        v.

RASH CURTIS & ASSOCIATES,

                                  Defendant.




                                         Declaration



                                                 of



                                      COLIN B. WEIR


                                     November 12, 2018
      Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 7 of 191




I, Colin B. Weir, declare as follows:



       I am Vice President at Economics and Technology, Inc. ("ETI"), One Washington Mall,

15th Floor, Boston, Massachusetts 02108. ETI is a research and consulting firm specializing in

economics, statistics, regulation and public policy.



                    I. QUALIFICATIONS, BACKGROUND, AND EXPERIENCE



       1.   I hold a Masters of Business Administration, with honors, from the High Technology

program at Northeastern University, Boston, Massachusetts. I hold a Bachelor of Arts degree

cum laude in Business Economics from The College of Wooster, Wooster, Ohio. I have

provided expert testimony before federal and state courts, the Federal Communications

Commission, and state regulatory commissions, and have contributed research and analysis to

numerous ETI publications and expert testimony at the state, federal, and international levels. I

have consulted on a number of cases involving telecommunications issues, including the TCPA,

broadband technology and Internet access; technical issues associated with net neutrality; Early

Termination Fees (ETFs); Late Fees; wireless handset locking practices, merger/antitrust

analysis, determination of Federal Excise Tax burden, ISP-bound traffic studies, area code splits

and related numbering policy, Universal Service Fund issues, pricing and regulation of

Unbundled Network Elements, analysis of special access rates and pricing trends, and

development of a macroeconomic analysis quantifying the economic impact upon the US

economy and job markets of overpricing special access services; wireless pricing; and wireline

telecommunications tariff and contract pricing. I have also consulted on a variety of consumer

and wholesale products cases, calculating damages relating to telecom products, food products,

household appliances, herbal remedies, health/beauty care products, electronics, and computers.

My Statement of Qualifications, which outlines my professional experience, publications, and

record of expert testimony, is attached hereto as Exhibit 1. This includes a list of all cases in

                                                                               ECONOMICS AND
                                                                             TECHNOLOGY ,           INC.
      Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 8 of 191

Declaration of Colin B. Weir
November 12, 2018
Page 2 of 9


which, during the previous four years, I have testified as an expert at trial or by deposition. Prior

to joining ETI, I worked at Stop and Shop Supermarkets for a period of seven years, working as

a cash department head, grocery/receiving clerk, and price-file maintenance head.



                                      II. ENGAGEMENT

       2.   I have been asked by Counsel for Plaintiff to examine Defendant's call detail records,

and to summarize some of Defendant's calling behavior. I have also been asked to tabulate

statutory damages. I make this declaration based upon my own personal knowledge and, if

called as a witness in this action, I would be able to competently testify as to the facts and

opinions set forth herein

       3.   ETI is being compensated at the rate of $600 per hour for my work on this case. The

opinions expressed in this declaration are my own, and my compensation is not dependent upon

the substance of these opinions or the outcome of the litigation.

       4.   The documents, data and other materials that I relied upon in forming my opinions

are identified throughout my report and in Exhibit 2, attached hereto. In addition, I have relied

upon my educational background and more than 15 years of experience.



                                       III. CALL DATA

       5.   Counsel for Plaintiff has asked me to analyze Defendant's call detail records

("CDRs") and account data, and to provide information summarizing those records. The CDRs

contain a record of each call placed on behalf of Defendant. The CDRs include, among other

things, the date of the call, the dialed telephone number, the account number associated with the

call, and the call disposition (whether the call was answered, busy, went to voicemail, etc.). The

account data includes a list of each of the accounts managed by Defendant, and "phone fields one

through ten."



                                                                               ECONOMICS AND
                                                                             TECHNOLOGY ,               INC.
          Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 9 of 191

Declaration of Colin B. Weir
November 12, 2018
Page 3 of 9


           6.   I have been asked to review the telephone numbers that appear in "phone fields five

through ten" 1 of Defendant's account data for which phone fields one through four are also

currently available, and compare fields five through ten to the telephone numbers in "phone

fields one through four" to identify if, and to what extent, there is any overlap between those two

groups of fields. I have then been asked to compare any telephone numbers in fields five

through ten that do not overlap fields one through four against the CDRs.

           7.   To create the tabulations, I followed the following steps

           •    Import the Call Detail Records;

           •    Import the Account/Fields One through Ten data;

           •    Run a duplicates analysis to identify any overlap between telephone numbers in

                Fields One through Four and Fields Five through Ten and count and remove any

                such duplicates;

           •    Match Account and Telephone Number from CDR to Account data;

           •    Eliminate non-matched calls;

           •    Format a month-year date field for each call; and

           •    Tabulate records by month and call disposition.

           8.   I conducted my analysis using Stata. 2 Stata is commercially available (for sale) to all

researchers who conduct statistical analysis, and is widely used in the profession: "Stata is

distributed in more than 200 countries and is used by hundreds of thousands of professional




1
  In order to be considered a match, the call detail record must first match the account number, and then match a
telephone number from fields five through ten for that account.
2
    http://www.stata.com/products/


                                                                                            ECONOMICS AND
                                                                                         TECHNOLOGY ,               INC.
         Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 10 of 191

Declaration of Colin B. Weir
November 12, 2018
Page 4 of 9


researchers in many fields of research." 3 Stata has been used numerous times in litigation

damages contexts. 4

           9.   Defendant has produced a number of instances of "phone fields one through four,"

including as it exists currently, as it existed historically, and as part of several historical data sets.

To be as conservative as possible, I have aggregated all of the available "phone fields one

through four" data. Using this data, I analyzed the same Fields Five through Ten data as in my

August 10, 2018 Declaration. This dataset contains 1,498,684 unique account/telephone number

combinations. 5 Of those, only 1.0% are account/telephone numbers that appear in both Fields

One through Four and Fields Five through Ten. In other words, 99% of telephone numbers in

Fields Five through Ten are not also contained in Fields One through Four--a total of 1,484,646

unique account/telephone numbers.

           10. I have prepared such tabulations for each of three vendors making calls on behalf of

Defendant. I provide a high level summary of calls and dispositions below in Tables 1-3, and

provide month-by-month detail and all disposition codes in Exhibits 3-5, attached hereto.



                                                      TABLE 1.

          Calls to Fields Five through Ten, by Disposition, June 2012-May 2017, Global Connect
                                                                                                                  6
     Answered              Busy             Invalid             Machine            No Answer              Total

         2,943,367           707,454          1,826,851           2,646,162            1,560,958           9,715,452



3
    http://www.stata.com/why-use-stata/
4
 See, e.g., In re: Cellphone Termination Fee Cases, Ayyad, et al., v. Sprint Spectrum, L.P., JCCP No. 4332, Case
No. RG03-121510; In re: ConAgra Foods Inc., 90 F. Supp. 3d 919, (C.D. Cal. February 23, 2015).
5
    Where each telephone number is a valid, 10-digit, US telephone number.
6
 Certain small disposition categories have been omitted from the table for brevity. This total includes those
additional disposition categories and will exceed the sum of the categories presented. The full detail is provided in
Exhibit 3.


                                                                                             ECONOMICS AND
                                                                                          TECHNOLOGY ,                  INC.
      Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 11 of 191

Declaration of Colin B. Weir
November 12, 2018
Page 5 of 9


                                                       TABLE 2.

              Calls to Fields Five through Ten, by Disposition, January-October 2017, TCN
                                                                                                                  7
    Answered               Busy             Invalid             Machine            No Answer              Total

         120,088             34,134            340,461             2,252,642            956,447            3,750,401



                                                       TABLE 3.

              Calls to Fields Five through Ten, by Disposition, June 2012-August 2017, VIC
                                                                                                                   8
    Answered               Busy              Invalid           Voicemail            No Answer              Total

             39,935           11,757                N/A              297,038             184,846              665,181



         11. As can be seen from the Tables above and the corresponding Exhibits, all three

vendors placed calls to numbers located in phone fields five through ten of Defendant's account

data on a regular basis, totaling more than 14-million calls, including some 3-million calls that

were answered.

         12. I was asked to provide subsets of this data to Anya Verkhovskaya, President of Class

Experts Group, for further analysis. From the data as described above, I provided the following:

         •     A list of all calls placed by Global Connect to phone numbers contained in Phone

               Fields Five through Ten (that were not contained in Fields One through Four), that

               had a call disposition of "Answered," and that were at least six seconds or longer in

               duration;




7
 Certain small disposition categories have been omitted from the table for brevity. This total includes those
additional disposition categories and will exceed the sum of the categories presented. The full detail is provided in
Exhibit 4.
8
 Certain small disposition categories have been omitted from the table for brevity. This total includes those
additional disposition categories and will exceed the sum of the categories presented. The full detail is provided in
Exhibit 5.


                                                                                             ECONOMICS AND
                                                                                          TECHNOLOGY ,                  INC.
        Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 12 of 191

Declaration of Colin B. Weir
November 12, 2018
Page 6 of 9


           •    A list of all calls placed by TCN to phone numbers contained in Phone Fields Five

                through Ten (that were not contained in Fields One through Four), that had a call

                disposition of "Answered," and that were at least six seconds or longer in duration;

           •    A list of all calls placed by VIC to phone numbers contained in Phone Fields Five

                through Ten (that were not contained in Fields One through Four), that had a call

                disposition of "Message - Party Connect," "Message - Hang Up," and "Message -

                VIC Voice Mail."

           13. I understand that Ms. Verkhovskaya has analyzed the telephone numbers in each of

these data sets to determine which telephone numbers were mobile telephone numbers at the

time of the call, and to identify telephone numbers where none of the customary, historic users of

the number matched, or were a close match to the name of debtor. 9 Of the telephone records that

I provided to Ms. Verkhovskaya, the following data reflect calls to mobile numbers with

customary users other than the debtor.



                                                  TABLE 4.

                                Calls to Class Members by Call Disposition

           Vendor                      Disposition           Unique Phone Count         Call Count

Global Connect                Answered, ≥6 Seconds                           37,674           501,043

TCN                           Answered, ≥6 Seconds                            8,478             31,064

VIC                           Message - Hang Up                                879               1,679

VIC                           Message - VIC Voice Mail                         153                   237

VIC                           Message - Party Connect                          282                   675




9
    Declaration of Anya Verkhovskaya, November 12, 2018.


                                                                                 ECONOMICS AND
                                                                               TECHNOLOGY ,                INC.
          Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 13 of 191

Declaration of Colin B. Weir
November 12, 2018
Page 7 of 9


                                       IV. STATUTORY DAMAGES

             14. Plaintiffs allege that Defendant knowingly and willfully has placed calls to

individuals in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq.

("TCPA"). 10 I have been informed by Counsel for Plaintiffs that Plaintiffs and members of the

proposed classes are entitled to treble damages of up to $1,500.00 for each and every call in

violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(C). Or in the alternative, Plaintiffs and

members of the classes are entitled to an award of $500.00 in statutory damages for each and

every call in violation of the statute, pursuant to 47 U.S.C. § 227(b)(3)(B). 11

             15. I also understand that the calls identified by Ms. Verkhovskaya (as summarized

above in Table 4) are the calls for which Plaintiffs are seeking such statutory damages. Using

these data, I have tabulated statutory damages as below in Table 5-6.



                                                       TABLE 5.

                                          Statutory Damages: ATDS Class

            Vendor               Call Count         Willful Damages ($1,500)       Non-Willful Damages ($500)

Global Connect                         501,043                      $751,564,500                 $250,521,500

TCN                                      31,064                      $46,596,000                  $15,532,000

VIC                                       1,679                       $2,518,500                     $839,500

VIC                                         237                        $355,500                      $118,500

VIC                                         675                       $1,012,500                     $337,500

TOTAL                                  534,698                      $802,047,000                 $267,349,000




10
     See, generally, Class Action Complaint, filed June 17, 2016.
11
     Id., at 14.


                                                                                         ECONOMICS AND
                                                                                       TECHNOLOGY ,             INC.
         Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 14 of 191

Declaration of Colin B. Weir
November 12, 2018
Page 8 of 9


                                                     TABLE 6.
                                                                                        12
                          Statutory Damages: Pre-Recorded/Artificial Voice Class

          Vendor                Call Count        Willful Damages ($1,500)        Non-Willful Damages ($500)

Global Connect                        501,043                      $751,564,500                 $250,521,500

VIC                                      1,679                       $2,518,500                     $839,500

VIC                                        237                        $355,500                      $118,500

VIC                                        675                       $1,012,500                     $337,500

TOTAL                                 503,634                      $755,451,000                 $251,817,000



           16. I have also been asked to tabulate damages for the named Plaintiffs: Perez,

McMillion, and Adekoya. I present these tabulations in Tables 7-9 below.



                                                     TABLE 7.

                                             Statutory Damages: Perez

          Vendor                Call Count        Willful Damages ($1,500)        Non-Willful Damages ($500)

Global Connect                               14                        $21,000                        $7,000

Note: Call count reflects calls of Disposition Answered, ≥6 Seconds.



                                                     TABLE 8.

                                         Statutory Damages: McMillion

          Vendor                Call Count        Willful Damages ($1,500)        Non-Willful Damages ($500)

Global Connect                                2                          $3,000                       $1,000

TCN                                           2                          $3,000                       $1,000

Note: Call count reflects calls of Disposition Answered, for dates after February 2, 2016.

12
     Declaration of Randall Snyder, November 12, 2018, at 20-21.


                                                                                        ECONOMICS AND
                                                                                      TECHNOLOGY ,             INC.
      Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 15 of 191

Declaration of Colin B. Weir
November 12, 2018
Page 9 of 9




                                                TABLE 9.

                                      Statutory Damages: Adekoya

       Vendor               Call Count       Willful Damages ($1,500)        Non-Willful Damages ($500)

Global Connect                           2                        $3,000                         $1,000

Note: Call count reflects calls of Disposition Answered, for dates after April 18, 2016.




                                V. RESERVATION OF RIGHTS

        My testimony is based upon the information and data presently available to me. I

understand that discovery is ongoing. Additional, different and/or updated data may be obtained

in advance of trial. I therefore reserve the right to amend or modify my testimony, and anticipate

supplementing this testimony when such data becomes available.



                                             VERIFICATION

I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge, information, and belief, and that this declaration was executed at Boston,

Massachusetts, this 12th day of November, 2018.



                                                       _________________________________

                                                                       Colin B. Weir




                                                                                    ECONOMICS AND
                                                                                  TECHNOLOGY ,            INC.
Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 16 of 191




                           Exhibit 1

              Statement of Qualifications
                          of

                      COLIN B. WEIR
       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 17 of 191




                                    Statement of Qualifications

                                           COLIN B. WEIR



   Colin B. Weir is Vice President at Economics and Technology, Inc. Mr. Weir conducts
economic, statistical, and regulatory research and analysis, and testifies as an expert witness. Mr.
Weir's work involves econometric and statistical analysis, multiple regression, surveys, statistical
sampling, micro- and macroeconomic modeling, accounting and other economic analysis. Such
analysis often involves analysis of databases, call detail records, and other voluminous business
records. Mr. Weir is familiar with common statistical and econometric software packages such as
STATA and Sawtooth Software. Mr. Weir assists with analysis of economic, statistical and other
evidence; and preparation for depositions, trial and oral examinations. Mr. Weir has provided expert
testimony before federal and state courts, the FCC, and state regulatory commissions, and has
contributed research and analysis to numerous ETI publications and testimony at the state, federal,
and international levels. Prior to joining ETI, Mr. Weir worked at Stop and Shop Supermarkets as a
cash department head, grocery/receiving clerk, and price-file maintenance head.

   Mr. Weir's experience includes work on a variety of issues, including: economic harm and
damage calculation; liquidated damages provisions; lost profits; false claims; diminution in value;
merger/antitrust analysis; Early Termination Fees (ETFs); Late Fees; determination of Federal
Excise Tax burden; and development of macroeconomic analyses quantifying the economic impact
of corporate actions upon the US economy and job markets.

   Mr. Weir has conducted research and analysis in numerous litigation and regulatory matters on
behalf of corporate, government and individual clients, including AT&T, MTS Allstream (Canada),
The US Department of Justice, Office of the Attorney General of Illinois, Pennsylvania Department
of Revenue, Thomas v. Global Vision, (class action litigation, Superior Court, County of Alameda),
Ayyad v. Sprint (class action litigation, Superior Court, County of Alameda), Forcellati v. Hylands
(class action, U.S. District Court, Central District of California), and Ebin v. Kangadis Foods (class
action, U.S. District Court, Southern District of New York).

   Mr. Weir holds an MBA with honors from Northeastern University. He also holds a Bachelor of
Arts degree cum laude in Business Economics from The College of Wooster.

   Mr. Weir is a member of the Boston Economic Club, a business member of the Boston Bar
Association, serves on the Board of Trustees of the Waring School, and serves as the comptroller for
the Sybaris Investment Partnership.




                                                                            ECONOMICS AND
                                                  1                        TECHNOLOGY , INC.
      Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 18 of 191

                          Statement of Qualifications – Colin B. Weir


  Publications and Testimony of Colin B. Weir

  Mr. Weir has co-authored the following:

Interoperability and Spectrum Efficiency: Achieving a Competitive Outcome in the US Wireless
Market (with Lee L. Selwyn) Economics and Technology, Inc., prepared on behalf of United States
Cellular Corporation, July 2012.

The Price Cap LECs’ “Broadband Connectivity Plan”: Protecting Their Past, Hijacking the
Nation’s Future (with Lee L. Selwyn and Helen E. Golding) Economics and Technology, Inc.,
prepared on behalf of United States Cellular Corporation, September 2011.

Regulation, Investment and Jobs: How Regulation of Wholesale Markets Can Stimulate Private
Sector Broadband Investment and Create Jobs (with Lee L. Selwyn, Susan M. Gately, and Helen E.
Golding) Economics and Technology, Inc., prepared on behalf of Cbeyond, Inc., Covad
Communications Company, Integra Telecom, Inc., PAETEC Holding Corp, and tw telecom inc.,
February 2010.

Revisiting Us Broadband Policy: How Re-regulation of Wholesale Services Will Encourage
Investment and Stimulate Competition and Innovation in Enterprise Broadband Markets, (with Lee
L. Selwyn, Susan M. Gately, and Helen E. Golding) Economics and Technology, Inc., prepared on
behalf of MTS Allstream, February 2010.

Longstanding Regulatory Tools Confirm BOC Market Power: A Defense of ARMIS (with Lee L.
Selwyn, Susan M. Gately, and Helen E. Golding) Economics and Technology, Inc., prepared on
behalf of the AdHoc Telecommunications Users Committee, January 2010.

Choosing Broadband Competition over Unconstrained Incumbent Market Power: A Response to
Bell and TELUS (with Lee L. Selwyn, Susan M. Gately, and Helen E. Golding) Economics and
Technology, Inc., prepared on behalf of MTS Allstream, April 2009.

The Role of Regulation in a Competitive Telecom Environment: How Smart Regulation of Essential
Wholesale Facilities Stimulates Investment and Promotes Competition (with Lee L. Selwyn, Susan
M. Gately, and Helen E. Golding) Economics and Technology, Inc., prepared on behalf of MTS
Allstream, March 2009.

Special Access Overpricing and the US Economy: How Unchecked RBOC Market Power is Costing
US Jobs and Impairing US Competitiveness (with Lee L. Selwyn, Susan M. Gately, and Helen E.
Golding) Economics and Technology, Inc., prepared on behalf of the AdHoc Telecommunications
Users Committee, August 2007.

The AWS Spectrum Auction: A One-Time Opportunity to Introduce Real Competition for Wireless
Services in Canada (with Lee L. Selwyn and Helen E. Golding) Economics and Technology, Inc.,
prepared on behalf of MTS Allstream, June 2007.

Comparison of Wireless Service Price Levels in the US and Canada (with Lee L. Selwyn)
Economics and Technology, Inc., prepared on behalf of MTS Allstream, May 2007.
                                              2
                                                                         ECONOMICS AND
                                                                        TECHNOLOGY , INC.
       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 19 of 191

                            Statement of Qualifications – Colin B. Weir


Hold the Phone! Debunking the Myth of Intermodal Alternatives for Business Telecom Users In
New York (with Susan M. Gately and Lee L. Selwyn) Economics and Technology, Inc., prepared
for the UNE-L CLEC Coalition, August 2005.



   Mr. Weir has submitted the following testimony:

United States District Court, Central District of California, Kaylee Browning and Sarah Basile,
on behalf of themselves and all others similarly situated, v. Unilever United States Inc., Case No.
8:16-cv-02210, on behalf of Bursor & Fisher, P.A., Declaration submitted on October 22, 2018;
Deposition on November 1, 2018.

United States District Court, Southern District of New York, Lori Canale, individually, and on
behalf of all others similarly situated, v. Colgate-Palmolive Co., Case No. 7:16-CV-03308-CS, on
behalf of Bursor & Fisher, P.A., Declaration submitted on September 19, 2018.

Superior Court for the State of California, In and for the County of San Francisco, Michelle
Gyorke-Takatri and Katie Silver on behalf of themselves and all others similarly situated,v.Nestlé
USA, Inc. and Gerber Products Company, Case No. CGC 15-546850, on behalf of Stanley Law
Group, Declaration submitted on September 7, 2018.

United States District Court, Northern District of Illinois, Eastern Division, Ryan Porter and
Haarin Kwon, individually and on behalf of all others similarly situated, NBTY, Inc., United States
Nutrition Inc., Healthwatchers (DE), Inc., and MET-RX Nutrition, Inc., Case No. 15-cv-11459, on
behalf of Bursor & Fisher, P.A., Declaration submitted on August 15, 2018; Deposition on
October 12, 2018.

Superior Court of the State of California, For The County of San Francisco, Deanna Gastelum
and Heather Bryden individually and on behalf of all other persons similarly situated, v. Frontier
California Inc., Case No. CGC-11-511467, on behalf of Bramson, Plutzik, Mahler and Birkhaeuser;
Declaration submitted on July 31, 2018, Declaration submitted August 13, 2018.

United States District Court, For the Southern District of New York, Suzanna Bowling,
individually and on behalf of all others similarly situated, v. Johnson & Johnson and McNeil
Nutritionals, LLC, Case No. 1:17-cv-03982-AJN, on behalf of Bursor & Fisher, P.A., Declaration
submitted on July 30, 2018, Deposition on September 6, 2018.

United States District Court, Southern District of New York, Anne De Lacour, Andrea Wright,
and Loree Moran individually and on behalf of all others similarly situated, v. Colgate-Palmolive
Co., and Tom's of Maine Inc., Case No. 1:16-cv-08364-RA, on behalf of Bursor & Fisher, P.A.,
Declaration submitted on June 15, 2018; Deposition on August 28, 2018.



                                                 3
                                                                            ECONOMICS AND
                                                                           TECHNOLOGY , INC.
       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 20 of 191

                            Statement of Qualifications – Colin B. Weir


United States District Court, Northern District of California, San Francisco Division, In re:
Chrysler-Dodge-Jeep EcoDiesel® Marketing, Sales Practices, and Products Liability Litigation
Dorun Bali, et al., v. Fiat Chrysler Automobiles N.V., FCA US LLC, Sergio Marchionne, VM
Motori S.p.A., VM North America, Inc., Robert Bosch GmbH, Robert Bosch LLC, and Volkmar
Denner, Case No. MDL 2777-EMC, on behalf of Lieff Cabraser Heimann & Bernstein, Declaration
submitted on June 6, 2018, Deposition on July 18, 2018, Reply Declaration submitted on
September 4, 2018.

United States District Court, Northern District of California, Stephen Hadley, on behalf of
himself, all others similarly situated, and the general public, v. Kellogg Sales Company, Case No.
5:16-cv-04955-LHK-HRL, on behalf of Law Offices of Jack Fitzgerald, PC, Declaration submitted
April 30, 2018, Deposition on May 31, 2018; Reply Declaration submitted June 25, 2018;
Declaration submitted on September 20, 2018; Deposition on September 28, 2018.

United States District Court, Northern District of Illinois, Eastern Division, Teresa Elward,
Dennis Keesler, Leasa Brittenham, Kathy Beck and Nathaniel Beck, Angelia East, Sarah LaVergne,
Tony And Lauren Fitzgerald, Gregory Gray, Bethany Williams, John McLaughlin, Stacy Cisco, and
William Ferguson and Cheryl Ferguson, individually and on behalf of all others similarly situated,
v. Electrolux Home Products, Inc., Case No. 1:15-cv-09882-JZL, on behalf of Greg Coleman Law,
Declaration submitted April 20, 2018; Reply Declaration submitted on July 13, 2018; Deposition on
August 17, 2018.

United States District Court for the Northern District of California, Jackie Fitzhenry-Russell,
an individual, on behalf of herself, the general public and those similarly situated v. The Coca Cola
Company, and Does 1-50, Case No. 5:17-CV-00603-EJD, on behalf of Gutride Safier, LLP,
Declaration submitted April 16, 2018; Deposition on October 3, 2018.

United States District Court for the Southern District of New York, Josephine James Edwards,
individually and on behalf of all others similarly situated, v. Hearst Communications, Inc., Case
No. 15-cv-09279-AT, on behalf of Bursor & Fisher, P.A., Declaration submitted April 16, 2018;
Deposition on June 7, 2018.

United States District Court, Northern District of California, Jackie Fitzhenry-Russell, Robin
Dale, and Gegham Margaryan, as individuals, on behalf of themselves, the general public and
those similarly situated, v. Dr. Pepper Snapple Group, Inc., Dr Pepper/Seven Up, Inc., and Does
1-50, Case No. 5:17-cv-00564-NC (lead); Case No. 5:17-cv-02341-NC (consolidated); Case No.
5:17-cv-04435-NC (consolidated), on behalf of Gutride Safier, LLP, Declaration submitted
April 9, 2018; Deposition on April 19, 2018; Reply Declaration submitted June 6, 2018.

United States District Court for the Western District of Texas, Austin Division, Sylvia Morris,
on behalf of herself and all others similarly situated, v. Modernize Inc., Case No. 17:-cv-963-SS, on
behalf of Bursor & Fisher, P.A., Declaration submitted March 13, 2018; Deposition on
June 14, 2018.

                                                  4
                                                                            ECONOMICS AND
                                                                           TECHNOLOGY , INC.
       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 21 of 191

                            Statement of Qualifications – Colin B. Weir


United States District Court, Northern District of California, San Jose Division, In re: Arris
Cable Modem Consumer Litigation, Case No. 17-cv-1834-LHK, on behalf of Schubert Jonckheer &
Kolbe, Declaration submitted on March 9, 2018; Reply Declaration submitted April 9, 2018;
Deposition on April 11, 2018; Declaration submitted June 13, 2018.

United States District Court, Southern District of New York, In re: Amla Litigation, Case No.
1:16-cv-06593-JSR, on behalf of Levi & Korsinsky LLP, Declaration submitted on March 5, 2018.

United States District Court, Eastern District of Michigan, Toby Schechner, Barbara Barnes,
Laura Bliss, Kathleen Jordan, Kathryn Limpede, Louise Miljenovic, Candace Oliarny, Beverly
Simmons, Richard Thome And Mary Ellen Thome, V. Whirlpool Corporation, Case No. 16-cv-
12409-SJM, on behalf of Robbins Geller Rudman & Dowd, LLP, Declaration submitted
February 12, 2018; Deposition on May 15, 2018; Reply Declaration submitted May 17, 2018.

United States District Court, Southern District of California, Jose Conde, et al., v. Sensa, et al.,
Case No. 14-cv-51 JLS (WVG), on behalf of Bursor & Fisher, P.A., Declaration submitted
February 6, 2018.

United States District Court, Northern District Of Illinois, Eastern Division, Angel Bakov, Julie
Herrera, and Kinaya Hewlett, individually and on behalf of all others similarly situated,
v.Consolidated World Travel, Inc. d/b/a Holiday Cruise Line, a Florida corporation, Case No. 15-
cv-02980-HDL SEC, on behalf of Bursor & Fisher, P.A., Declaration submitted February 6, 2018;
Deposition on April 25, 2018.

United States District Court, Northern District of Illinois, Jennifer Beardsall, Daniel Brown,
Jennifer Carlsson, Deborah Cartnick, Amy Connor-Slaybaugh, Phyllis Czapski, Raelee Dallacqua,
Autumn Dean, Skye Doucette, Christopher Draus, Gerald Gordon, Alexandra Groffsky, Emma
Groffsky, Joyce Ivy, La Tanya James, Michelle Jessop, Joy Judge, Kathy Mellody, Susan Nazari,
Megan Norsworthy, Deborah Ostrander, Martina Osley, Dana Phillips, Thomas Ramon, Jr., Nancy
Reeves, Matthew Robertson, Shelley Waitzman, Jamilla Wang, and Amber Wimberly, Individually
and on Behalf of All Others Similarly Situated, v. CVS Pharmacy, Inc., Target Corporation,
Walgreen Co., Wal-Mart Stores, Inc., and Fruit of the Earth, Inc., Case No. 1:16-cv-06103, on
behalf of Greg Coleman Law, Declaration submitted December 22, 2017; Reply Declaration on
May 4, 2018.

United States District Court, Southern District of New York, Jaish Markos, individually and on
behalf of all others similarly situated, v. Russell Brands, LLC, Case No. 16-CV-04362(CS), on
behalf of The Sultzer Law Group, Declaration submitted on December 1, 2017, Deposition on
January 4, 2018.

United States District Court, Northern District of California, Siera Strumlauf, Benjamin Robles,
and Brittany Crittenden, individually and on behalf of all others similarly situated, v. Starbucks
Corporation, Case No. 16-CV-01306-YGR, on behalf of Bursor & Fisher, P.A., Declaration
submitted on October 31, 2017, Deposition on December 13, 2017.
                                                 5
                                                                            ECONOMICS AND
                                                                           TECHNOLOGY , INC.
       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 22 of 191

                            Statement of Qualifications – Colin B. Weir



United States District Court, Southern District of California, Sheila Dashnaw, William
Meier, and Sherryl Jones, individually, and on behalf of all others similarly situated, v. New
Balance Athletics, Inc., a corporation; and DOES 1 through 50, inclusive, Case No. 3:17-cv-00159-
L-JLB, on Behalf of The Wand Law Firm, Declaration submitted on September 8, 2017; Deposition
on October 5, 2017; Rebuttal Declaration submitted December 11, 2017.

United States District Court, Central District of California, Veronica Brenner, on behalf of
herself and all others similarly situated, v. Procter & Gamble Co., Case No. 8:16-1093-JLS-JCG,
on behalf of Bursor & Fisher, P.A., Declaration submitted September 5, 2017; Deposition on
October 10, 2016.

United States District Court, Eastern District of California, Joann Martinelli, individually and
on behalf of all others similarly situated, v. Johnson & Johnson And McNeil Nutritionals, LLC,
Case No. 2:15-cv-01733-MCE-DB, on behalf of Bursor & Fisher, P.A., Declaration submitted
August 28, 2017, Deposition on December 20, 2017; Reply Declaration submitted on
January 5, 2018.

United States District Court, Northern District of California, San Francisco Division, Martin
Schneider, Sarah Deigert, Laurie Reese, Theresa Gamage, Tiffanie Zangwill, and Nadia Parikka,
Individually and on Behalf of All Others Similarly Situated, v. Chipotle Mexican Grill, Inc., Case
No. 3:16-cv-02200-HSG, on behalf of Kaplan Fox & Kilsheimer LLP, Declaration submitted
August 11, 2017; Deposition on September 22, 2017.

United States District Court, Southern District of Ohio, Tom Kondash, on behalf of
himself and all others similarly situated, v. Kia Motors America, Inc., and Kia Motors Corporation,
Case No. 1:15-cv-00506-SJD, on behalf of Gibbs Law Group, LLP, Declaration submitted
July 10, 2017, Deposition on November 29, 2017.

United States District Court, Northern District of Illinois, Eastern Division, Ryan Porter and
Haarin Kwon, individually and on behalf of all others similarly situated, v. NBTY, Inc., United
States Nutrition Inc., Healthwatchers (DE), Inc., and MET-RX Nutrition, Inc., Case No. 15-cv-
11459, on behalf of Bursor & Fisher, P.A., Settlement Declaration submitted June 22, 2017;
Declaration submitted on August 15, 2018; Deposition on October 12, 2018.

United States District Court, Northern District of California, Sandra McMillion, Jessica
Adekoya And Ignacio Perez, on Behalf of Themselves and all Others Similarly Situated, v. Rash
Curtis & Associates, Case No. 16-cv-03396-YGR, on behalf of Bursor & Fisher, P.A., Declaration
submitted May 30, 2017, Declaration submitted August 25, 2017, Declaration submitted on
October 16, 2017; Declaration submitted on August 10, 2018; Declaration submitted on
November 6, 2018.




                                                 6
                                                                            ECONOMICS AND
                                                                           TECHNOLOGY , INC.
       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 23 of 191

                             Statement of Qualifications – Colin B. Weir


United States District Court, Northern District of California, Vincent D. Mullins, et al., v.
Premier Nutrition Corporation, Case No. 13-cv-01271-RS, on behalf of Blood, Hurst, &
O'Reardon, LLP, Reply Declaration submitted May 19, 2017; Deposition on July 20, 2017.

United States District Court, Southern District of California, Preston Jones and Shirin Delalat,
on behalf of themselves, all others similarly situated, and the general public, v. Nutiva Inc., Case
No. 16-cv-00711 HSG, on behalf of Law Offices of Jack Fitzgerald, PC, Declaration submitted
May 9, 2016; Deposition on August 23, 2017; Reply Declaration submitted January 12, 2018; Reply
Declaration submitted March 2, 2018.

United States District Court, Central District of California, Southern Division, Billy Glenn,
Kathy Warburton, Kim Fama, and Corinne Kane, on behalf of themselves and all others similarly
situated, v. Hyundai Motor America And Hyundai Motor Company, Case No. 15-cv-02052-DOC-
KES, on behalf of Gibbs Law Group, LLP, Declaration submitted May 1, 2017; Deposition on
July 27, 2017; Reply Declaration submitted on October 2, 2017; Reply Declaration submitted on
October 6, 2017; Declaration submitted on March 23, 2018.

United States District Court, Southern District of California, Sherry Hunter, on behalf of
herself, all others similarly situated, and the general public, v. Nature's Way Products, LLC, and
Schwabe North America, Inc., Case No. 3:16-cv-00532-WQH-BLM, on behalf of Law offices of
Jack Fitzgerald, PC, Declaration submitted March 24, 2017; Reply Declaration submitted
May 26, 2017; Reply Declaration submitted on July 11, 2017.

United States District Court, Southern District Of New York, Joanne Hart, and Sandra Bueno,
on behalf of themselves and all others similarly situated, v. BHH, LLC d/b/a Bell + Howell and Van
Hauser LLC, Case No. 1:15-cv-04804-WHP, on behalf of Bursor & Fisher, P.A., Declaration
submitted March 16, 2017; Deposition on January 10, 2018; Supplemental Declaration submitted
January 30, 2018; Declaration submitted on March 2, 2018; Supplemental Declaration submitted on
March 30, 2018.

United States District Court, Eastern District Of New York, Brooklyn Division, Reply All
Corp., v. Gimlet Media, Inc., Case No. 15-cv-04950-WFK-PK, on behalf of Wolf, Greenfield &
Sacks, P.C., Declaration submitted March 15, 2017; Deposition on April 26, 2017.

United States District Court, Northern District of California, James P. Brickman, individually
and as a representative of all others similarly situated, v. Fitbit, Inc., Case No. 3:15-cv-02077-JD,
on behalf of Dworken & Bernstein LPA, Declaration submitted February 28, 2017; Deposition on
March 8, 2017.

United States District Court, Northern District of California, Jamie Pettit, an individual, on
behalf of herself, the general public and those similarly situated, v. Procter & Gamble Company;
and Does 1 Through 50, Case No. 15-cv-02150-RGS, on behalf of Gutride Safier LLP, Declaration
submitted February 14, 2017; Deposition on March 3, 2017; Reply Declaration submitted
May 11, 2017.
                                                   7
                                                                              ECONOMICS AND
                                                                             TECHNOLOGY , INC.
       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 24 of 191

                            Statement of Qualifications – Colin B. Weir



United States District Court, Southern District of New York, Alan Gulkis, individually and on
behalf of all others similarly situated, Zicam LLC and Matrixx Initiatives, Inc., Case No. 7:15-cv-
09843-CS, on behalf of Bursor & Fisher, P.A., Declaration submitted on February 8, 2017;
Deposition on July 14, 2017.

United States District Court, Central District of California, Elisabeth Martin, on behalf of
herself, all others similarly situated, and the general public, v. Monsanto Company, Case No. 16-
02168-JFW (SPx), on behalf of the Law Office of Jack Fitzgerald, PC, Declaration submitted
February 6, 2017; Deposition on February 9, 2017; Reply Declaration on February 27, 2017.

United States District Court, Southern District of New York, Walt Famular, on behalf of himself
and all others similarly situated, v. Whirlpool Corporation, Case No. 16-cv-00944, on behalf of
Bursor & Fisher, P.A., Declaration submitted February 3, 2017, Deposition on August 15, 2017,
Rebuttal Declaration on March 20, 2018.

United States District Court, Central District of California, In re: 5-Hour Energy Marketing
and Sales Practices Litigation, Case No. 2:13-ml-02438 PSG, on behalf of Bursor & Fisher, P.A.,
Declaration submitted September 26, 2016; Reply Declaration submitted October 14, 2016;
Deposition on October 27, 2016; Declaration submitted on December 22, 2016; Rebuttal
Declaration submitted on March 15, 2017.

United States District Court, Southern District of Florida, Benjamin Hankinson, James Guerra,
Jeanette Gandolfo, Lisa Palmer, Donald Anderson, Catherine Long, and Lisa Prihoda, individually
and on behalf of others similarly situated, v. R.T.G. Furniture Corp., d/b/a Rooms to Go, RTG
America, LLC, The Jeffrey Seaman 2009 Annuity Trust, RTG Furniture Corp. of Georgia, d/b/a
Rooms to Go, Rooms to Go North Carolina Corp., d/b/a Rooms to Go, RTG Furniture of Texas,
L.P., d/b/a Rooms to Go, RTG Texas Holdings, Inc., and R.T.G. Furniture Corp. of Texas,
Case No. 9:15-cv-81139-COHN/SELTZER, on behalf of Cohen Milstein, Declaration submitted
September 1, 2016; Declaration submitted October 3, 2016; Deposition on November 4, 2016;
Declaration submitted on January 5, 2017.

Circuit Court Of Cook County, Illinois County Department, Chancery Division, Amy Joseph,
individually and on behalf of all others similarly situated, Benjamin Perez, individually and on
behalf of all others similarly situated, Intervening Plaintiff, v. Monster Inc., a Delaware
Corporation, and Best Buy Co., Inc., a Minnesota Corporation, Case No. 2015 CH 13991, on
behalf of Interveners, Declaration submitted August 8, 2016; Supplemental Declaration submitted
January 22, 2018.

United States District Court, Central District of California, Eastern Division, Jeff Looper,
Michael Bright, Scott Johnson, individuals on behalf of themselves and all others similarly situated,
v. FCA US LLC, f/k/a Chrysler Group LLC, a Delaware limited liability company, and DOES 1-100
inclusive, Case No. 14-cv-00700-VAP-DTB, on behalf of Gibbs Law Group, LLP; Declaration
submitted August 7, 2016; Deposition on September 29, 2016.
                                                  8
                                                                             ECONOMICS AND
                                                                            TECHNOLOGY , INC.
      Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 25 of 191

                           Statement of Qualifications – Colin B. Weir


United States District Court, Eastern District of California, Chad Herron, individually, on
behalf of himself and all others similarly situation, v. Best Buy Stores, LP, a Virginia limited
partnership, Case No. 12-cv-02103-TLN-CKD, on behalf of Stonebarger Law, A Professional
Corporation; Declaration submitted June 24, 2016; Deposition on July 29, 2016; Supplemental
Declaration submitted September 8, 2016.

United States District Court for the Southern District of Florida, Angela Sanchez-Knutson v.
Ford Motor Company, Case No. 14:61344-CIV DIMITROULEAS, on behalf of Kelley Uustal Trial
Attorneys; Deposition on June 1, 2016.

United States District Court, Central District of California, Jacqueline Dean, on behalf of
herself and all others similarly situated, v. Colgate-Palmolive Co., Case No. 5:15-cv-00107, on
behalf of Bursor & Fisher, P.A.; Declaration submitted April 29, 2016; Deposition on July 13,
2016; Reply Declaration submitted on May 2, 2017; Declaration submitted on October 2, 2016;
Reply Declaration submitted on December 14, 2017.

United States District Court, District of New Jersey, In re: AZEK Decking Marketing & Sales
Practices Litigation, Case No. 12-cv-06627-MCA-MAH, on behalf of Seeger Weiss, LLP;
Declaration submitted February 26, 2016; Declaration submitted May 16, 2016; Deposition on
July 6, 2016; Reply Declaration submitted August 29, 2016.

United States District Court. Northern District of California, In re: Nest Labs Litigation, Case
No. 5:14-cv-01363-BLF, on behalf of Bursor & Fisher, P.A.; Declaration submitted on January 22,
2016; Deposition on March 2, 2016; Reply Declaration submitted on June 3, 2016.

United States District Court, Northern District of California, Rohini Kumar, an individual, on
behalf of herself, the general public and those similarly situated, v. Salov North America Corp.;
And Italfoods, Inc., Case No. 4:14-cv-02411-YGR, on behalf of Gutride Safier LLP; Declaration
submitted on January 19, 2016; Deposition on February 24, 2016; Reply Declaration submitted on
May 10, 2016; Declaration submitted on April 11, 2017, Declaration submitted on May 16, 2017.

United States District Court, Northern District of Ohio, Eastern Division, Christopher Meta,
On Behalf Of Himself And All Others Similarly Situated v. Target Corporation, et al., Case No.
4:14-0832-DCN, on behalf of Tycko & Zavareei, LLP, Declaration submitted January 6, 2016;
Deposition on March 15, 2016; Reply Declaration submitted on March 18, 2016.

United States District Court, District of New Jersey, Charlene Dzielak, Shelley Baker, Francis
Angelone, Brian Maxwell, Jeffery Reid, Kari Parsons, Charles Beyer, Jonathan Cohen, Jennifer
Schramm, and Aspasia Christy on behalf of themselves and all others similarly situated, v.
Whirlpool Corporation, Lowe’s Home Center, Sears Holdings Corporation, The Home Depot, Inc.,
Fry’s Electronics, Inc., And Appliance Recycling Centers Of America, Inc., Case No.
12-cv-0089-KM-JBC, on behalf of Bursor & Fisher, P.A., Declaration submitted December 28,
2015; Deposition on April 22, 2016; Rebuttal Declaration submitted June 10, 2016; Responding
Declaration submitted July 6, 2018; Rebuttal Declaration submitted on August 10, 2018.



                                               9
                                                                          ECONOMICS AND
                                                                         TECHNOLOGY , INC.
      Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 26 of 191

                           Statement of Qualifications – Colin B. Weir


United States District Court, District of New Jersey, In re: Tropicana Orange Juice Marketing
and Sales Practices Litigation, Case No. 12-cv-7382-WJM-JBC, on behalf of Carella, Byrne,
Cecchi, Olstein, Brody & Agnello, PC.; Declaration submitted on November 6, 2015; Deposition on
January 28, 2016.

United States District Court, Northern District of California, Scott Koller, an individual, on
behalf of himself, the general public and those similarly situated v. Deoleo USA, Inc. and Med
Foods, Inc., Case No. 3:14-cv-02400-RS, on behalf of Gutride Safier LLP; Declaration submitted
on October 29, 2015; Deposition on December 21, 2015; Reply Declaration submitted on
April 3, 2017.

United States District Court, Eastern District Of New York, Patrick Hughes and Nafisé Nina
Hodjat, individually and on behalf of others similarly situated, v. The Ester C Company; NBTY,
Inc.; and Naturesmart, LLC, Case No. 12-cv-00041-JFB-ETB, on behalf of Reese LLP and
WhatleyKallas LLP; Declaration submitted October 22, 2015; Deposition on December 1, 2015;
Reply Declaration submitted on January 28, 2016; Surrebuttal Declaration submitted on
April 20, 2016; oral testimony and cross examination on September 20, 2016.

United States District Court, District Of Connecticut, Glen Grayson, and Doreen Mazzanti,
individually and on behalf of themselves and all others similarly situated, v. General Electric
Company, Case No. 3:13-cv-01799-WWE, on behalf of Izard Nobel LLP; Declaration submitted
October 15, 2015; Deposition on November 17, 2015; Rebuttal Declaration submitted
March 23, 2016.

United States District Court, District of New Jersey, Lynne Avram, on behalf of herself and all
others similarly situated, v. Samsung Electronics America Inc., and Lowe's Home Centers, Inc.,
Case No. 11-cv-6973-KM-MCA, on behalf of Faruqi & Faruqi LLP; Declaration filed
July 15, 2015; Deposition September 29, 2015.

United States District Court, District of Connecticut, Heidi Langan, on behalf of herself and all
others similarly situated, v. Johnson & Johnson Consumer Companies, Inc., Case No. 3:13-cv-
01471-RNC, on behalf of Izard Nobel LLP; Declaration filed June 23, 2015; Deposition on
July 21, 2015; Reply Declaration filed October 15, 2015.

United States District Court, Eastern District of California, Yesenia Melgar, on behalf of herself
and all others similarly situated, v. Zicam LLC, and Matrixx Initiatives, Inc., Case No. 2:14-cv-
00160-MCE-AC, on behalf of Bursor & Fisher, PA; Declaration filed June 8, 2015.

United States District Court, Central District of California, Eastern Division-Riverside
Michael J. Otto, individually, and on behalf of other members of the general public similarly
situated, v. Abbott Laboratories, Inc., Case No. 12-01411-SVW(DTBx), on behalf of Baron &
Budd; Declaration filed May 25, 2015; Deposition on June 2, 2015; Supplemental Declaration filed
July 6, 2015.




                                               10
                                                                          ECONOMICS AND
                                                                         TECHNOLOGY , INC.
       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 27 of 191

                            Statement of Qualifications – Colin B. Weir


United States District Court, Central District of California, Russell Minoru Ono, individually
and on behalf of others similarly situated, v. Head Racquet Sports USA, a corp. and Head USA Inc.,
Case No. 13-04222-FMO, on behalf of Baron & Budd; Declaration filed April 24, 2015, Deposition
on June 30, 2015; Reply Declaration filed July 2, 2015.

United States District Court, Southern District of Florida, Vanessa Lombardo, on behalf of
herself and all others similarly situated, v. Johnson & Johnson Consumer Companies and
Neutrogena Corporation, Case No. 13-60536-SCOLA, on behalf of Morgan & Morgan;
Declaration filed March 31, 2015.

United States District Court, Eastern District of New York, D. Joseph Kurtz, individually and
on behalf all others similarly situated, v. Kimberly-Clark Corporation and Costco Corporation,
Case No. 14-01142-JBW, on behalf of Robbins Geller Rudman & Dowd LLP; Declaration filed
February 27, 2015; Rebuttal Declaration filed March 27, 2015.

United States District Court, Eastern District of New York, Anthony Belfiore, on behalf of
himself and all others similarly situated, v. Procter & Gamble, Case No. 14-04090-JBR, on behalf
of Wolf Popper LLP; Declaration filed February 27, 2015; Rebuttal Declaration filed
April 30, 2015.

United States District Court, Northern District of California, Patrick Hendricks, individually
and on behalf of all others similarly situated, v. StarKist Co., Case No. 13-0729-YGR, on behalf of
Bursor & Fisher, PA; Declaration filed January 20, 2015; Deposition on February 10, 2015; Reply
Declaration filed April 7, 2015.

United States District Court, Northern District of California, San Francisco Division, Scott
Miller and Steve Leyton, individually and on behalf themselves, the general public and those
similarly situated v. Ghirardelli Chocolate Company, Case No. 12-04936-LB, on behalf of Gutride
Safier LLP, Declaration filed January 8, 2015; Reply Declaration filed February 5, 2015.

United States Bankruptcy Court, Eastern District of New York, In re: Kangadis Food Inc.,
d/b/a The Gourmet Factory, Debtor, Case No. 14-72649-REG, on behalf of Bursor & Fisher, PA;
Declaration filed August 5th, 2014; Oral testimony on November 24, 2014.

United States District Court, Southern District of New York, Joseph Ebin and Yeruchum
Jenkins, individually and on behalf of all others similarly situated v. Kangadis Family Management
LLC, Aristidia Kangadis a/k/a "Mr. Aris," Andromahi Kangadis a/k/a "Mrs. Mahi," and Themis
Kangadis, Case No. 14-cv-1324-JSR, on behalf of Bursor & Fisher, PA; Declaration filed August 5,
2014; Deposition on October 9, 2014.

United States District Court, Northern District of California, San Francisco Division, Erin
Allen, on behalf of herself and all others similarly situated, v. Con Agra Foods, Inc., Case No. 13-
cv-01279-VC, on behalf of Hagens Berman Sobol Shapiro LLP and The Eureka Law Firm;
Declaration submitted August 11, 2014; Deposition on September 30, 2014; Declaration submitted
July 9, 2018.


                                                11
                                                                           ECONOMICS AND
                                                                          TECHNOLOGY , INC.
       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 28 of 191

                            Statement of Qualifications – Colin B. Weir


United States District Court, Eastern District of California, Kyle Dei Rossi and Mark Linthicum,
on behalf of themselves and those similarly situated, v. Whirlpool Corporation, Case No. 12-cv-
00125-TLN-CKD, on behalf of Bursor & Fisher, P.A.; Declaration filed July 31, 2014, Deposition
on August 20, 2014.

United States District Court, Northern District of Illinois, Eastern Division, In re: Southwest
Airlines Voucher Litigation., Case No. 11-cv-8176, Hon. Matthew Kennelly, on behalf of Siprut
PC; Declaration filed June 4, 2014; Oral testimony and cross examination on June 16, 2014.

United States District Court, Central District of California, Western Division, In re: ConAgra
Foods, Inc., Case No. 11-cv-05379-MMM, MDL No. 2291, on behalf of Milberg LLP and Grant &
Eisenhofer, P.A.; Declaration filed May 5, 2014; Deposition on May 23, 2014; Declaration filed
June 30, 2014; Declaration filed September 8, 2014; Deposition on September 16, 2014,
Declaration filed October 27, 2014.

United States District Court, Southern District of New York, In re: Scotts EZ Seed Litigation,
Case No. 12-cv-4727-VB, on behalf of Bursor & Fisher, PA; Declaration filed March 31, 2014;
Deposition on May 21, 2014; Declaration filed on January 8, 2016; Deposition on February 10,
2016; Reply Declaration submitted June 30, 2016; Declaration submitted September 1, 2016;
Declaration submitted on October 20, 2016.

United States District Court, Central District of California, Julie Fagan, Michael Fagan,
Melissa Pennalatore, Amy Sapeika and Shelley Trinchero, individually and on behalf of all others
similarly situated v. Neutrogena Corporation, Case No. 13-cv-01316-SVW, on behalf of Izard
Nobel LLP; Declaration filed March 21, 2014; Deposition on April 3, 2014; Supplemental
Declaration filed August 4, 2014; Deposition on August 13, 2014; Declaration filed September 9,
2014.

United States District Court, Central District of California, Enzo Forcellati and Lisa Roemmich,
individually and on behalf of all others similarly situated v. Hyland's Inc., Standard Homeopathic
Laboratories, Inc. and Standard Homeopathic Company, Case No. 12-cv-01983-GHK, on behalf of
Faruqi and Faruqi; Declaration filed December 13, 2013; Deposition on February 27, 2014.

United States District Court, Southern District of Florida, Adam Karhu, on behalf of himself
and all others similarly situated, v. Vital Pharmaceuticals, Inc., d/b/a VPX Sports, Case No. 13-cv-
60768-JIC, on behalf of Thornton, Davis, & Fein, P.A., Declaration filed December 13, 2013;
Declaration filed January 6, 2014; Declaration filed March 31, 2014.

Trial Court of Massachusetts, District of Edgartown, Schepici v. JetBlue Airways Corp., on
behalf of plaintiff; Mediation on December 4, 2013.

Superior Court of California, County of Alameda, In re: Cellphone Termination Fee Cases,
Ramzy Ayyad, et al, v. Sprint Spectrum, L.P., JCCP No. 4332, Case No. RG03-121510, on behalf of
the Executive Committee; Declaration filed September 18, 2013.



                                                12
                                                                           ECONOMICS AND
                                                                          TECHNOLOGY , INC.
      Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 29 of 191

                           Statement of Qualifications – Colin B. Weir


United States District Court, Northern District of California, Maria Torres, Gabriel Rojas, and
Ian Kerner, individually and on behalf of all others similarly situated v. JC Penney Corporation,
Inc.; and JC Penney Company, Inc.,, Case No. cv-12-01105-RS, on behalf of Bramson, Plutzik,
Mahler and Birkhaeuser; Declaration filed September 13, 2013; Deposition on October 2, 2013.

United States District Court, Southern District of New York, Joseph Ebin and Yeruchum
Jenkins, individually and on behalf of all others similarly situated v. Kangadis Foods Inc,
Case No. 13-cv-02311-JSR, on behalf of Bursor & Fisher, PA; Declaration filed August 26, 2013;
Deposition on October 21, 2013.

United States District Court, Northern District of California, Desiree Moore, on behalf of
themselves, the general public, and all those similarly situated, v. Verizon Communications,
Case No. 4:09-cv-01823-SBA, on behalf of David Schachman and Associates PC, Jacobs Kolton
Chtd., and Keller Grover, LLP; Declaration filed June 24, 2013.

American Arbitration Association, [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on March 1, 2013.

American Arbitration Association, [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on February 20, 2013.

American Arbitration Association, [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on February 19, 2013.

American Arbitration Association, [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on February 13, 2013.

American Arbitration Association, [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on February 7, 2013.

American Arbitration Association, [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on February 4, 2013.

American Arbitration Association, [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on January 24, 2013.

American Arbitration Association, [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on December 12, 2012.

American Arbitration Association, [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on December 10, 2012.

American Arbitration Association, [Redacted for public inspection], on behalf of Claimant; Oral
testimony and cross examination on November 28, 2012.

American Arbitration Association, [Redacted for public inspection], on behalf of Claimant,
Declarations filed October 4, 2012 and November 5, 2012; Oral testimony and cross examination
on November 27, 2012.
                                             13
                                                                          ECONOMICS AND
                                                                         TECHNOLOGY , INC.
       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 30 of 191

                            Statement of Qualifications – Colin B. Weir


American Arbitration Association, [Redacted for public inspection], on behalf of Claimant,
Declaration filed April 16, 2012; Oral testimony and cross examination on May 11, 2012.

United States District Court, District of Massachusetts, Marcy Cruz v. Justin Kagan, Arthur
Hegarty, Ronald Teachman, and the City of New Bedford, Case No. 1:09-cv-11793-RGS, on behalf
of Marcy Cruz, Expert Report filed February 28, 2011; Oral testimony and cross examination on
December 1, 2011.

United States District Court, Southern District of New York, Bursor & Fisher P.A., v. Federal
Communications Commission, Case No. 1:11-cv-05457-LAK, on behalf of Bursor & Fisher P.A.,
Declaration filed August 17, 2011.

United States District Court, District of New Jersey, In Re: Sprint Premium Data Plan
Marketing and Sales Practices Litigation, Master Case No. 10-6334 (SDW) MDL No. 2228, on
behalf of Thornton, Davis, & Fein, P.A., Declaration filed August 11, 2011.

United States District Court, Northern District of California, Patrick Hendricks, on behalf of
himself and all others similarly situated, v. AT&T Mobility LLC, Case No. C11-00409, on behalf of
Bursor & Fisher, P.A., Declaration filed August 7, 2011.

Federal Communications Commission, In the Matter of Applications of AT&T Inc. & Deutsche
Telekom AG for Consent to Assign or Transfer Control of Licenses and Authorizations, WT Docket
No. 11-65, on behalf of Butch Watson, Declaration filed June 20, 2011.

California Public Utilities Commission, Pacific Bell Telephone Company d/b/a AT&T California
(U1001C) Complainant, vs. O1 Communication, Inc. (U 6065 C), Defendant, Case No. C.08-03-
001, on behalf of the O1 Communications, Inc., Reply Testimony filed November 6, 2009; Oral
testimony and cross examination on November 16, 2009.

Superior Court of California, County of Alameda, James Thomas, on behalf of themselves, the
general public, and all those similarly situated, v. Global Vision Products, Inc., Anthony Imbriolo,
Derrike Cope, David L. Gordon, Powertel Technologies, Inc., Craig Dix, Henry Edelson and
Robert Debenedictis, Case No. RG03-091195, on behalf of the Law Offices Of Scott A. Bursor,
Oral testimony and cross examination on November 9, 2009.

United States District Court, District of New Jersey, Judy Larson, Barry Hall, Joe Milliron,
Tessie Robb, and Willie Davis, individually and on behalf of all others similarly situated, v. AT&T
Mobility LLC f/k/a Cingular Wireless LLC and Sprint Nextel Corporation and Sprint Spectrum L.P.
d/b/a Sprint Nextel and Nextel Finance Company, Civ. Act. No. 07-5325 (JLL), on behalf of
PinilisHalpern, LLP and Law Offices of Scott A. Bursor, Declaration filed under seal October 19,
2009.

California Public Utilities Commission, Pacific Bell Telephone Company d/b/a AT&T California
(U1001C) Complainant, vs. Pac-West Telecomm, Inc. (U 5266 C), Defendant, Case No. C.08-09-
017, on behalf of the Pac-West Telecomm, Inc., Rebuttal Testimony filed May 1, 2009.


                                                14
                                                                           ECONOMICS AND
                                                                          TECHNOLOGY , INC.
       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 31 of 191

                            Statement of Qualifications – Colin B. Weir


Illinois Commerce Commission, Illinois Bell Telephone Company Annual Rate Filing for Non-
Competitive Services Under an Alternative Form of Regulation, Ill. C. C. Docket No. 08-0249, on
behalf of the People of the State of Illinois, Declaration filed May 2, 2008.

Federal Communications Commission, Qwest Petition for Forbearance Under 47 U.S.C. §160(c)
From Title II and Computer Inquiry Rules with Respect to Broadband Services, Petition of AT&T
Inc, For Forbearance Under 47 U.S.C. §160(c) From Title II and Computer Inquiry Rules with
Respect to Broadband Services, Petition of BellSouth Corporation For Forbearance Under 47
U.S.C. §160(c) From Title II and Computer Inquiry Rules with Respect to Broadband Services,
Petition of the Embarq Local Operating Companies for Forbearance Under 47 U.S.C. §160(c) From
Application of Computer Inquiry and certain Title II Common Carriage Requirements; WC Docket
Nos. 06-125 and 06-147, on behalf of the AdHoc Telecommunications Users Committee,
Declaration filed October 9, 2007.

Superior Court of California, County of Alameda, James Thomas, on behalf of themselves, the
general public, and all those similarly situated, v. Global Vision Products, Inc., Anthony Imbriolo,
Derrike Cope, David L. Gordon, Powertel Technologies, Inc., Craig Dix, Henry Edelson and
Robert Debenedictis, Case No. RG03-091195, on behalf of the Law Offices Of Scott A. Bursor,
Declaration filed January 5, 2007; Deposition on November 13, 2007; Oral testimony and cross-
examination on December 19, 2007; Oral testimony on January 9, 2008.

Mr. Weir has served as a consultative expert in numerous proceedings that did not result in
testimony, and has contributed research and analysis to numerous additional publications and
testimony at the state, federal, and international levels.




                                                15
                                                                           ECONOMICS AND
                                                                          TECHNOLOGY , INC.
Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 32 of 191




                           Exhibit 2

                  Documents Reviewed
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 33 of 191




- Class Action Complaint, filed June 17, 2016

- 47 U.S. Code 227

- May 30, 2017 Declaration of Randall Snyder

- October 16, 2017 Declaration of Randall Snyder

- November 12, 2018 Declaration of Randall Snyder

- November 12, 2018 Declaration of Anya Verkhovskaya

- Deposition of Steven Kiser, April 13, 2017

- GC Call Detail Records

- TCN Call Detail Records

- VIC Call Detail Records

- Defendant's Account Data (including account number and fields one through ten)

- TransUnion reverse call data

- North American Numbering Plan Administration, valid US NPA, NXX codes

https://www.nationalnanpa.com/
Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 34 of 191




                           Exhibit 3

                   Global Connect Data
       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 35 of 191


                                       Global Connect
    Month        Answered    Busy         Fax      Invalid   Machine No Answer    Total
      June‐2012     14,611     4,767          207     12,282  17,236     12,886    61,989
       July‐2012    31,278     9,158          556     28,415  32,633     24,951   126,991
    August‐2012     33,046     5,408          582     34,879  29,697     21,625   125,237
September‐2012      23,825     1,607          360     25,844   19,652    12,600    83,888
   October‐2012     32,724     2,986          458     37,359  28,693     22,651   124,871
November‐2012       29,915     3,063          445     33,957   25,421    18,614   111,415
 December‐2012      24,459     2,441          587     26,282   21,997    12,132    87,898
   January‐2013     13,868     1,490          274     15,296  12,218      7,062    50,208
  February‐2013     26,809     3,096          705     27,853  23,394     14,291    96,148
    March‐2013      23,539     3,535          746     21,309  21,417     11,014    81,560
      April‐2013     8,601       797          228      7,411    8,096     4,559    29,692
      May‐2013      27,193     2,760          646     28,253  24,201     12,426    95,479
      June‐2013     23,538     4,139          567     23,087  18,877     11,260    81,468
       July‐2013    23,013     4,218          571     24,530  20,960     11,253    84,545
    August‐2013     29,841    11,174          694     23,335  26,939     17,946   109,929
September‐2013      26,420     9,985          751     18,593   25,620    16,365    97,734
   October‐2013     26,817     7,732          626     15,854  24,416     14,264    89,709
November‐2013       32,237     8,820          750     24,558   27,661    13,535   107,561
 December‐2013      22,022     4,663          383     21,279   20,356    15,363    84,066
   January‐2014     31,583     6,481          654     30,113  29,527     12,754   111,112
  February‐2014     42,151     8,195          730     41,807  39,756     18,212   150,851
    March‐2014      59,395    42,405          839     49,665  47,954     34,496   234,754
      April‐2014    77,626    22,283       1,181      53,636  57,841     61,522   274,089
      May‐2014      52,402     7,576          669     27,577  34,296     32,277   154,797
      June‐2014     49,055    14,495          627     26,467  36,314     23,128   150,086
       July‐2014    60,244    14,277          943     46,248  49,591     24,745   196,048
    August‐2014     54,190    14,695       1,006      42,650   46,475    34,512   193,528
September‐2014      27,705    17,712          449     47,691   30,058   139,108   262,723
   October‐2014     48,209    16,012          666     25,834  42,608     34,762   168,091
November‐2014       50,568    16,134          605     27,090   46,336    27,609   168,342
 December‐2014      69,028    19,564          855     38,085   61,743    30,694   219,969
   January‐2015     68,502    31,277          766     44,650  65,318     32,311   242,824
  February‐2015     67,008    15,191          665     37,582  58,496     35,843   214,785
    March‐2015      65,178    12,625          328     38,492  51,555     36,754   204,932
      April‐2015    55,953     7,776          463     36,488  56,902     21,910   179,492
      May‐2015      42,286     9,102          316     28,439  42,541     17,589   140,273
      June‐2015     46,782    10,538          200     34,823  50,190     22,482   165,015
       July‐2015    57,727    10,395          288     38,340  59,410     28,579   194,739
    August‐2015     58,678    37,575          486     28,856  48,221     33,095   206,911
September‐2015      70,659    35,835          431     25,264   57,842    34,149   224,180
   October‐2015     65,651    18,827          488     25,874  55,650     34,611   201,101
November‐2015       62,155    13,110          694     26,470   46,243    31,394   180,066
 December‐2015      60,969     7,263          631     29,160   48,359    28,421   174,803
   January‐2016     47,092     4,971          379     20,465  40,146     20,321   133,374
  February‐2016     52,121     5,832          302     22,398  50,325     24,401   155,379
         Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 36 of 191


                                         Global Connect
      Month        Answered    Busy         Fax      Invalid   Machine No Answer    Total
      March‐2016      67,925     7,206          385     33,440  59,726     27,782   196,464
        April‐2016    66,729     7,075          268     32,142  67,426     23,605   197,245
        May‐2016      34,557     3,793          153     14,643  35,706     13,285   102,137
        June‐2016     27,899     3,807          118     12,293  25,684      9,775    79,576
         July‐2016    77,166    18,461          369     41,092  72,247     32,613   241,948
      August‐2016    121,338    25,585          693     60,597 107,787     47,151   363,151
  September‐2016     115,107    22,572          625     54,093 106,116     52,478   350,991
     October‐2016     99,517    13,176          485     41,264  91,669     40,396   286,507
  November‐2016      109,307    16,158          546     53,596 106,566     47,856   334,029
   December‐2016      95,463    17,488          422     44,187   87,425    37,108   282,093
     January‐2017     94,461    26,125          350     41,275  90,011     32,880   285,102
    February‐2017     71,598    22,970          273     34,005  67,155     30,150   226,151
      March‐2017      42,288    10,515          164     18,495  41,028     14,141   126,631
        April‐2017     2,982       507           11      1,117    3,853     1,117     9,587
        May‐2017         357        31            1         72      582       145     1,188

Total              2,943,367   707,454      30,660 1,826,851 2,646,162   1,560,958 9,715,452
Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 37 of 191




                           Exhibit 4

                          TCN Data
                                         Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 38 of 191


                                                                                                  TCN
                                      Answered        Answered      Answered Linkcall                     Invalid Unknown Machine                              Machine
Month                 Answered                                                          Busy   Invalid                                       Machine Hangup                    No Answer Total
                                      Hangup          Linkcall      Abandoned                             NPA‐NXX            Delivered                         Undeliverable
      January‐2017            1,576               0            82                      9    565   4,641                   37               0            30,255               0      11,778    48,943
    February‐2017             5,852               0           196                     32 1,556 13,491                     59               0            77,474               0      33,510 132,170
       March‐2017             9,872               1           688                    186 2,250 24,026                     93               0           154,907               0      66,706 258,729
         April‐2017          17,853              11         1,162                    247 3,407 41,102                    281               0           282,662               0     126,349 473,074
         May‐2017            16,742               8         1,655                    261 2,986 43,941                    174               0           285,125               0     118,961 469,853
         June‐2017           18,691               4         1,088                    150 2,883 50,206                    152           1,066           312,006             784     130,888 517,918
          July‐2017          17,426              11         1,827                    127 2,911 45,724                    177           4,428           305,125           3,191     125,980 506,927
       August‐2017           10,557               0         2,965                    127 4,990 42,097                    307           3,236           270,665           2,218     113,182 450,344
  September‐2017             11,123               2         3,183                    148 6,300 39,468                    305           7,267           273,844           5,290     113,158 460,088
     October‐2017            10,396               0         2,051                     76 6,286 35,765                    325             608           260,579             334     115,935 432,355
Total                       120,088              37        14,897                  1,363 34,134 340,461                1,910          16,605         2,252,642          11,817     956,447 3,750,401
Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 39 of 191




                           Exhibit 5

                           VIC Data
                                                                          Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 40 of 191


                                                                                                                                                       VIC
                       3 Tone     Area Code                            DIAL NEW               Hang Up     Link Back Message ‐ Message ‐ Party Message ‐ VIC Voice    No              On Hold             Party     Party Transfer    Phone In The         UNKNOWN            Unable To        Voice Mail ‐
       Month          Intercept    Changed        Busy    Call Error    ENTRY       Fax      Salutation   Transfer  Hang Up      Connect            Mail           Answer   No Ring Hang Up     Other   Connect      Hang Up          Skip Table        DIRECTIVE 8454     Transfer Party      Hang Up         Total
         June‐2012          435               0       187          0            0      115            0           0       138                0                   0    1,294       24      232        45      390                 0                  0                102               237           2,329       5,528
          July‐2012         795               0       291          0            0      119            0           0       168                0                   0    2,030       23      314        46      409                 0                  0                 97               326           2,918       7,536
       August‐2012          954               0       452          1            0      215            0           1       278               16                  17    2,764       18      392        99      602                 0                  0                 18               992           3,007       9,826
  September‐2012            307               0       116          1            0       46            0           2        86               39                  76      729        9      154        33      205                 0                  0                 20               190           1,299       3,312
     October‐2012           861               0       309          0            0      143            0           0       221                0                   0    1,724       17      249        59      400                 0                  0                 16               219           2,679       6,897
  November‐2012             797               0       265          1            0      127            0           1       179               47                   0    1,912       11      194        74      334                 2                  0                  4               371           2,436       6,755
   December‐2012            948               0       353          1            0      193            0           2       322               29                   0    3,313       19      225        71      388                 0                  2                 38               888           2,946       9,738
      January‐2013        1,911               0       720          0          102      447            0           0       467                0                   0    4,625       41      341       126      936                 8                  0              1,802               950           4,632      17,108
    February‐2013           920               0       411          0            0      183            0           0       215                0                   0    2,497       22      320        67      465                 2                  0                 20             1,404           3,483      10,009
       March‐2013           745               0       383          0            0      207            0           0       204                0                   0    2,119       44      299        91      407                 0                  0                 25             1,589           3,571       9,684
         April‐2013         679               0       341          0            0      161            0           0       276                0                   0    2,326       30      273       109      435                 0                  0                 32             1,550           3,537       9,749
         May‐2013           591               0       297          0            0      143            0           0       182                0                   0    1,661       20      223        62      323                 1                  0                 10               670           2,494       6,677
         June‐2013          771               0       388          0            0      132            0           0       192                0                   0    2,901       20      272        54      437                 0                  0                  6               649           2,716       8,538
          July‐2013         189               0       142          0            0       34            0           0        54                0                   0      651        6       72        51      113                 0                  0                  3                48           1,088       2,451
  November‐2013               0               0         0          0            0        0            0           0          0               0                   0        0        0        0         0        0                 0                  0                  6                  0                0          6
   December‐2013              0               0         0          0            0        0            0           0          0               0                   0        0        0        0         0        0                 0                  0                 29                  0                0         29
      January‐2014            0               0         0          0            0        0            0           0          0               0                   0        0        0        0         0        0                 0                  0                  8                  0                0          8
    February‐2014           971               0       498          0            0      213            0           0       298                0                   0    2,405       40      315        92      799                 0                  0                 19               229           4,027       9,906
       March‐2014           323               0       278          0            0       88            0           0       102                0                   0      770       17      137        61      395                 0                  0                 11               152           2,137       4,471
         April‐2014         724               0       333          0            0      164            0           0       176                0                   0    1,651       42      225        73      744                 0                  0                 12               198           3,457       7,799
         May‐2014           331               0       302          0            0      114            0           0       115                0                   0    1,487       52      149        35      459                 0                  0                 16               393           2,780       6,233
         June‐2014          548               0       788          0            0      330            0           0       224                0                   0    2,299       48      196       138      904                 0                  0                  3               364           4,980      10,822
          July‐2014         333               0       207          0            0      182            0           0       136                0                   0    1,100       29      117        31      373                 0                  0                  4               325           2,582       5,419
       August‐2014          739               0       358          0            0      200            0           0       174                0                   0    1,570       18      200        95      522                 0                  0                  5               180           3,036       7,097
  September‐2014            405               0       224          0            0      171            0           0       206                0                   0    1,991      182      157       125      352                 0                  0                 10               138           2,076       6,037
     October‐2014         1,476               0       348      1,481            0      620           91          71       393           1,153                2,575    5,554        8      134       306    1,047                 0                  0                 16                87           5,151      20,511
  November‐2014             536               0       180        350            0      432           27          22       166             352                  800    3,208        1      177       174      657                 1                  0                 10               341           5,064      12,498
   December‐2014             68               0       116         66            0      171            3           2       150               46                  89    2,241        1      119       203      604                 1                  0                 12               857           4,725       9,474
      January‐2015           41               0        75          0            0      135            0           0       116                0                   0    2,049        0      105       143      455                 0                  0                 11               621           3,497       7,248
    February‐2015            36               0        58          0            0      141            0           0       149                0                   0    2,373        4      111       123      496                 0                  0                  0               397           3,633       7,521
       March‐2015           120               0        81        145            0      145           15           8       179             164                  367    2,562        6      126       122      607                 0                  0                  5               104           4,031       8,787
         April‐2015          69               0        59         54            0      153            2           7       161             104                  184    1,952        3      109        70      455                 0                  0                 20               416           3,196       7,014
         May‐2015            33               3        50          0            0      102            0           0       116                0                   0    1,823        3      112        62      486                 0                  0                 14               465           3,458       6,727
         June‐2015           40               0        70          0            0      122            0           0       124                0                   0    2,656        2      133       181      456                 0                  0                 13               668           3,384       7,849
          July‐2015          91               1        79          0            0      215            0           0       205                0                   0    3,926        7      144       121      802                 0                  0                 22               521           4,930      11,064
       August‐2015           32               0        53          0            0      105            0           0        97                0                   0    1,412        1       84        37      329                 0                  0                 16               422           2,356       4,944
  September‐2015             72               2       107          0            0      239            0           0       228                0                   0    3,167        4      167        95      691                 0                  0                 54               428           5,098      10,352
     October‐2015            77               0        94          0            0      216            0           0       242                0                   0    3,920        1      140        98      620                 0                  0                 23             1,264           5,564      12,259
  November‐2015              77               1       105          0            0      183            0           0       183                0                   0    3,145        2      113        87      610                 0                  0                 10               584           5,029      10,129
   December‐2015            123               0       209          0            0      313            0           0       288                0                   0    6,236        1      231       194    1,045                 0                  0                 14               717           7,856      17,227
      January‐2016           65               0       127          0            0      147            0           0       217                0                   0    3,083        3      201       254      675                 3                  0                 16             1,568           5,692      12,051
    February‐2016            78               0       171          0            0      225            0           0       299                0                   0    4,911        3      316       159    1,347                 1                  1                 78             1,399           8,853      17,841
       March‐2016            63               0       111          0            0      141            0           0       318                0                   0    3,912        4      264       101    1,116                 4                  0                 29             2,571           9,528      18,162
         April‐2016         121               0       177          0            0      212            0           0       407                0                   0    5,664       10      419       931    2,001                 1                  0                  4             2,210          13,500      25,657
         May‐2016           133               0       160          0            0      262            0           0       416                0                   0    7,316       21      430       155    1,935                 1                  0                  5             1,923          13,845      26,602
         June‐2016          132               0       208          0            0      316            0           0       445                0                   0    7,585       14      474       234    1,755                 2                  0                 33               968          12,946      25,112
          July‐2016         155               0       159          0            0      354            0           0       336                0                   0    6,711        5      323       297    1,357                 3                  0                 17               847          10,679      21,243
       August‐2016          201               0       200          0            0      358            0           0       435                0                   0   11,479        8      445       347    1,577                 2                  0                 50             2,009          13,279      30,390
  September‐2016            292               0       334          0            0      455            0           0       629                0                   0   12,442        9      450     3,170    2,365                 0                  0                 31             2,293          18,810      41,280
     October‐2016           271               0       253          0            0      357            0           0       621                0                   0   10,596        7      394     3,734    2,253                 4                  0                 35             3,481          20,526      42,532
  November‐2016             204               0       227          0            0      250            0           0       496                0                   0    8,714        5      282     2,711    1,559                 2                  0                 65             1,800          14,216      30,531
   December‐2016             53               0        55          0            0       82            0           0       215                0                   0    2,609        5      132       407      468                 0                  0                 40               741           6,989      11,796
      January‐2017          142               0       145          0            0      226            0           0       364                0                   0    6,188       11      292       576      971                 0                  0                 19             1,904           9,016      19,854
    February‐2017            60               0        89          0            0       78            0           0       210                0                   0    3,089        2      236       177      684                 0                  0                 54             2,733           6,286      13,698
       March‐2017            12               0        14          0            0        7            0           0        58                0                   0      499        0       58        33      120                 0                  0                 19               530           1,691       3,041
         April‐2017           0               0         0          0            0        0            0           0          0               0                   0        5        0        0         0        0                 0                  0                 41                  0                0         46
         May‐2017             0               0         0          0            0        0            0           0          0               0                   0        0        0        0        25        0                 0                  0                  0                  1                0         26
         June‐2017            0               0         0          0            0        0            0           0          0               0                   0        0        0        0         0        0                 0                  0                 57                  0                0         57
          July‐2017           0               0         0          0            0        0            0           0          0               0                   0        0        0        0         0        0                 0                  0                 21                  0                0         21
       August‐2017            0               0         0          0            0        0            0           0          0               0                   0        0        0        0         0        0                 0                  0                  2                  0                0          2
Total                    20,150               7    11,757      2,100          102   10,489          138         116    12,676           1,950                4,108 184,846       883   11,777    16,964   39,935                38                  3              3,172            46,932         297,038     665,181
Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 41 of 191




                                                          EXHIBIT 2
            Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 42 of 191




                           IN THE UNITED STATES DISTRICT COURT
 1
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2
       SANDRA MCMILLION, JESSICA
 3     ADEKOYA, and IGNACIO PEREZ,                         Case No. 3:16-CV-03396
       on Behalf of Themselves and all Others
 4     Similarly Situated,
 5
                    Plaintiffs,
 6     v.

 7     RASH CURTIS & ASSOCIATES,
 8                  Defendant.
 9

10
        CLASS MEMBER DATA TABULATION REPORT OF ANYA VERKHOVSKAYA
11

12    I, Anya Verkhovskaya, hereby certify as follows:

13            1.    I am the President of Class Experts Group, LLC (“CEG”). CEG offers litigation
14    support services with a focus on data management and data analysis, particularly in the area
15
      of Telephone Consumer Protection Act, class administration and consumer class action
16
      litigation support services.
17
              2.    I have more than 19 years of experience serving as a data analysis in various
18

19    class action matters, including hundreds of TCPA, consumer, employment, antitrust,

20    securities fraud, ERISA, civil rights, discrimination and other claims. My resume is attached

21    hereto as Exhibit A.
22            3.    I have extensive experience identifying and locating class members in order to
23
      administer some of the largest and most complex class actions and other administration
24
      matters, involving all aspects of direct, media and third-party notice programs, data
25
      management, claims administration and settlement fund distribution, both domestically and
26
27    internationally.


     McMillion v. Rash Curtis & Associates, Case No. 4:16-cv-3396 YGR (N.D. Cal. Apr. 18, 2017)
     Class Member Data Tabulation Report of Anya Verkhovskaya                                Page 1 of 8
          Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 43 of 191




              4.    In my professional experience, I have personally analyzed, overseen and
 1

 2    directed pre-class-certification data analysis engagements, including but not limited to the

 3    analysis of call records and other large-volume data sets.

 4            5.    Specifically, during my professional career, I have acted as project director in
 5
      dozens of class actions brought under the TCPA and other state statutes protecting telephone
 6
      related consumer privacy and other laws. As a result, I am extremely familiar with the
 7
      various methodologies used to perform reliable call record analysis.
 8
              6.    Plaintiff has retained me at an hourly rate of $525.00 an hour.
 9

10            7.    I reserve the right to amend this Class Member Data Tabulation Report should

11    additional information or data become available.
12    General Information Regarding Data Analysis
13
              8.    In cases brought under the Telephone Consumer Protection Act (TCPA),
14
      47 U.S.C. § 227, I routinely analyze call records to identify class members. As part of this
15
      analysis, I regularly partner with established and reputable data vendors, such as Tel-Lingua,
16

17    LexisNexis, Nexxa Group, Inc. (“Nexxa”), Microbilt Corp., TransUnion, and others

18    (the “Data Processors”).

19            9.    The Data Processors are able to provide reliable information via access to
20    numerous records and sources. See Supplemental Declaration of Randall A. Snyder, at ¶¶ 83-
21
      101.
22
              10.   I regularly use these Data Processors in coordinating data analysis prior to class
23
      certification and in administering class action settlements, a context in which maximum
24

25    accuracy and reliability are critical.

26
27


     McMillion v. Rash Curtis & Associates, Case No. 4:16-cv-3396 YGR (N.D. Cal. Apr. 18, 2017)
     Class Member Data Tabulation Report of Anya Verkhovskaya                                Page 2 of 8
          Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 44 of 191




              11.   Interactive Marketing Solutions (“IMS”) provides access to the wireless block
 1

 2    file, landline-to-wireless and wireless-to-landline ported numbers files, and audit file.

 3            12.   The Data Processors can provide information via access to numerous records

 4    and sources, including, but not limited to, whether certain telephone numbers were cellular as
 5
      of a given timeframe and also the names and addresses of the customary users of those
 6
      telephone numbers as of a given timeframe.
 7
              13.   I regularly use the Data Processors in coordinating data analysis prior to class
 8
      certification and in administering class action settlements, a context in which maximum
 9

10    accuracy and reliability is critical.

11    Specific Information Regarding Data Analysis
12    Initial Processing
13
              14.   Plaintiffs’ counsel retained me to tabulate call records pursuant to certain
14
      parameters they set forth. The parameters for the tabulation began with the following:
15
                    a.      Identify records within the source files: GC_calls2; TCN_calls-2; and
16

17                          VIC_calls-2 (the “Source Data”);

18                  b.      Exclude records that are exact duplicate records;

19                  c.      Exclude records without a full 10-digit telephone number;
20                  d.      Exclude records with area codes 800, 833, 844, 855, 866, 877, 888 or
21
                            area codes not between 201-989; and
22
                    e.      Excluded records that were outside of Class Period 6/17/2012 -
23
                            3/8/2018.
24

25            15.   The tabulation in Paragraph 14 resulted in a remaining 3,081,275 telephone

26    calls to 184,621 unique telephone numbers.

27


     McMillion v. Rash Curtis & Associates, Case No. 4:16-cv-3396 YGR (N.D. Cal. Apr. 18, 2017)
     Class Member Data Tabulation Report of Anya Verkhovskaya                                Page 3 of 8
          Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 45 of 191




      Wireless Processing
 1

 2            16.   I next tabulated the telephone numbers remaining to find the telephone numbers

 3    that were wireless at the time of the calls made to them.

 4            17.   The methodology of utilizing the wireless block and ported telephone numbers
 5
      is a very standard process that has been approved by many courts in various cases.
 6
              18.   In order to identify telephone numbers that were called when they were wireless
 7
      I utilized the standard protocol of cross-referencing the relevant telephone numbers against
 8
      the IMS wireless block, landline-to-wireless, and wireless-to-landline ported telephone
 9

10    numbers and audit files (the “IMS Files”).

11            19.   In order to complete this analysis, I cross-referenced the telephone numbers and
12    timeframe of calls thereto, against the IMS Files. Doing so, I was able to find which
13
      telephone numbers had been wireless at the time of the calls. There were 92,766 telephone
14
      numbers which had been wireless at the time of the calls (the “Wireless Numbers”) and
15
      received 1,301,111 telephone calls.
16

17    Reverse-Append of Name and Address

18            20.   I next tabulated the “match” or “no-match” status of the historical users of the

19    92,766 Wireless Numbers. To do this, I compared the customary user names to the intended
20    recipient names (the names on the debt accounts).
21
              21.   In similar cases, I have sought to identify, within a historical timeframe, the
22
      names and addresses of customary users of the telephone numbers. I submitted a file of
23
      92,766 Wireless Numbers to the LexisNexis online batch interface from which a custom data
24

25    process can be performed. The file is then processed by LexisNexis and the output was

26    posted by LexisNexis to the batch interface system for download by CEG (the “Output”).

27


     McMillion v. Rash Curtis & Associates, Case No. 4:16-cv-3396 YGR (N.D. Cal. Apr. 18, 2017)
     Class Member Data Tabulation Report of Anya Verkhovskaya                                Page 4 of 8
          Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 46 of 191




      Reverse-append through LexisNexis had 84,944 telephone numbers’ customary user names
 1

 2    appended through this process.

 3            22.   In some instances, LexisNexis did not return any name(s)/address(es) for a

 4    telephone number. These telephone numbers are categorized as “No Append.”
 5
              23.   After the LexisNexis reverse-append process, I performed secondary reverse-
 6
      append via TransUnion for those records that did not have results from LexisNexis, “No
 7

 8    Append” records.

 9            24.   Similar to the LexisNexis reverse-append process, TransUnion also provides
10    reliable customary user names and address data. 6,378 telephone numbers had customary
11
      user names appended through this process.
12
              25.   There were 1,444 telephone numbers which did not have names appended
13
      through primary or secondary append processes. It would be possible to conduct tertiary or
14

15    quaternary append processes, if requested.

16    Analysis of Appended Name Versus Intended Name “Match” or “No-match”

17            26.   Of the 91,322 telephone numbers with names appended, 40,420 telephone
18    numbers were identified as having a customary user(s), at the time of the calls, whose
19
      name(s) do(es) not “match” to the Source Data name (either as an exact match, a fuzzy
20
      match, or apparent marriage-name-change match) (the “No Match Numbers”).
21
              27.   There were 50,902 telephone numbers where at least one or more of the
22

23    customary user names did “match” to the Source Data name for the relevant timeframe (the

24    “Match Numbers”).

25            28.   Because LexisNexis/TransUnion (“LN/TU”) list users of a phone number for
26
      the period searched, many of the telephone numbers searched returned names of multiple
27


     McMillion v. Rash Curtis & Associates, Case No. 4:16-cv-3396 YGR (N.D. Cal. Apr. 18, 2017)
     Class Member Data Tabulation Report of Anya Verkhovskaya                                Page 5 of 8
          Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 47 of 191




      users. If any of the listed users matched the Source Data, those numbers were considered a
 1

 2    “match.”

 3            29.   Below is an example of data analysis performed for an example record with an

 4    individual named “Les Johns” as the intended recipient.
 5
                                                  LN/TU         LN/TU
 6                              LN/TU End           First         Last
          LN/TU Start Date          Date           Name           Name       Source Data Name
 7         20111021              20181107          LES           JOHNS        Les Johns
           20111021              20181107          MIKE          JOHNS        Les Johns
 8

 9
              30.   In the example LexisNexis/TransUnion shows that for the timeframe, Les was
10
      listed as a customary user of the telephone number, in addition to Mike Johns.
11
              31.   Because the Source Data name matches one of the LexisNexis/TransUnion
12

13    customary user names during the same time period as the calls, this telephone number would

14    be a “match.”
15            32.   In contrast, below is an example of data analysis for a telephone number that
16
      has a customary user name appended that does not match the Source Data. Here, “Kim
17
      Kuehl” was the intended recipient.
18
                                                   LN/TU        LN/TU
19                                LN/TU End         First        Last
20         LN/TU Start Date          Date           Name        Name         Source Data Name
            20010221               20171030        JAN          LIEBE        Kim Kuehl
21
              33.   In the example LexisNexis/TransUnion shows that for the timeframe there is a
22
      customary user Jan Liebe. Therefore, this telephone number would not be considered a
23

24    “match.”

25            34.   Table 1 below outlines results for “No Match Numbers” broken down by unique
26    telephone numbers, number of calls those telephone numbers received, per Source Data File,
27


     McMillion v. Rash Curtis & Associates, Case No. 4:16-cv-3396 YGR (N.D. Cal. Apr. 18, 2017)
     Class Member Data Tabulation Report of Anya Verkhovskaya                                Page 6 of 8
          Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 48 of 191




      per disposition.
 1

 2    Table 1

 3       Source File           Disposition            Unique Phone Count            Call Count
 4       GC_calls2       answered                                  37,674                  501,043
                         Message - Hang Up                              0                        0
 5                       Message - VIC Voice
                         Mail                                               0                     0
 6
                         Message - Party Connect                            0                     0
 7       TCN_calls-2     answered                                       8,478                31,064
                         Message - Hang Up                                  0                     0
 8
                         Message - VIC Voice
 9                       Mail                                               0                        0
                         Message - Party Connect                            0                        0
10       VIC_calls-2     answered                                           0                        0
11                       Message - Hang Up                                879                    1,679
                         Message - VIC Voice
12                       Mail                                             153                     237
                         Message - Party Connect                          282                     675
13

14
      Email Address Append
15
              35.   For the telephone numbers identified as “No Match Numbers” I coordinated a
16
      reverse-append process through TransUnion to identify email addresses.
17
              36.   Email addresses were identified for users of 27,185 telephone numbers.
18
              37.   Of the 13,235 telephone numbers without identified email addresses, 8,966 have
19

20    full or partial mailing addresses. Of the 40,420 No Match telephone numbers, full or partial

21    mailing addresses were located for users of 35,126 of those telephone numbers.
22            38.   The process by which cellular telephone numbers are identified is routine, and I
23
      have regularly coordinated this process for both litigated classes and settlement classes. A
24
      listing of representative cases where the cellular-identification process was used in a Court-
25
      approved setting (whether certified class or settlement class) is attached as Exhibit B.
26
27            39.   Similarly, the process by which I identify the historical names and addresses of


     McMillion v. Rash Curtis & Associates, Case No. 4:16-cv-3396 YGR (N.D. Cal. Apr. 18, 2017)
     Class Member Data Tabulation Report of Anya Verkhovskaya                                Page 7 of 8
          Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 49 of 191




      users of telephone numbers is routine, and I have regularly coordinated this process for both
 1

 2    litigated classes and settlement classes. A listing of several cases where this process was used

 3    in a Court-approved setting is attached as Exhibit C.

 4

 5
      Executed at Milwaukee, Wisconsin, this November 12, 2018.
 6

 7

 8
      _____________________________________
 9
           Anya Verkhovskaya
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27


     McMillion v. Rash Curtis & Associates, Case No. 4:16-cv-3396 YGR (N.D. Cal. Apr. 18, 2017)
     Class Member Data Tabulation Report of Anya Verkhovskaya                                Page 8 of 8
Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 50 of 191




           EXHIBIT A
        Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 51 of 191




                                        ANYA VERKHOVSKAYA
                                                    President
                                          Class Experts Group, LLC
                                                Milwaukee, WI

                                       anyav@classexpertsgroup.com
                                             262-302-4443
---------------------------------------------------------------------------------------------------------------------
Anya Verkhovskaya is the President of Class Experts Group, LLC, a boutique firm which offers
litigation support services with focus on data and expert services in the area of Telephone
Consumer Protection Act (TCPA), class notice, and consumer class action support services.

Verkhovskaya has extensive experience administering some of the largest and most complex class
action settlements in history, involving all aspects of direct, media and third party notice programs,
data management, claims administration and settlement fund distribution.
Verkhovskaya has been a pioneer in class member identification and location in TCPA and other
consumer cases for purposes of class certification and effectuating notice programs. Verkhovskaya
regularly provides opinions and testimony concerning ascertainability, class certification, notice
adequacy and settlement issues in connection with TCPA matters as well as a variety of other types
of class actions.
Verkhovskaya has directed data analysis in connection with notice and/or settlement
administration in hundreds of consumer, TCPA, civil rights, insurance, antitrust, ERISA,
securities, employment, human rights, environmental and other types of class action and Securities
and Exchange Commission (SEC) fairness actions, including, but not limited to, the following
cases:


    •    Ace Marine Rigging & Supply, Inc. v. Virginia Harbor Services, Inc. et al., No.
         SACV1100436-GW (FFMx), United States District Court, Central District of California

    •    Acevedo v. Lawyers Title Insurance Corporation, Case No. 03-CH-07718, Circuit Court
         of Cook County, Illinois, County Department, Chancery Division

    •    In re ACS Shareholders Litigation, Master File No. 3:06-CV-1592-M, United States
         District Court, Northern District of Texas, Dallas Division




Verkhovskaya Résumé                                                                                 Page 1 of 25
       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 52 of 191




   •    In re Adolor Corporation Shareholders Litigation, C.A. No. 6997-VCN, Court of
        Chancery of the State of Delaware

   •    In re Affiliated Computer Services ERISA Litigation, Master File No. 3:06-CV-1592-M,
        Northern District of Texas, Dallas Division

   •    In re AIG ERISA Litigation, Master File No.: 04-CV-9387 (JES) (AJP), United States
        District Court, Southern District of New York

   •    In re AirGate PCS, Inc. Securities Litigation, Civil Action No.: 1:02-CV-1291-JOF, United
        States District Court, Northern District of Georgia, Atlanta Division

   •    Akins v. Worley Catastrophe Response, LLC, Civil Action No. 12-2401, United States
        District Court, Eastern District of Louisiana

   •    Alakayak v. All Alaskan Seafoods, Inc., Case No. 3AN-95-4676 CIV, Superior Court for the
        State of Alaska, Third Judicial District at Anchorage

   •    Allen v. HealthPort Technologies, LLC, Case No. 12-CA-013154, Circuit Court of the
        Thirteenth Judicial Circuit in and for Hillsborough County, Florida General Civil Division

   •    Alper v. Warnock Ford, Inc., Docket No.: MRS-L-1644-10, Superior Court of New Jersey,
        Morris County

   •    Altier v. Worley Catastrophe Response, LLC, Civil Action No. 11-00241, United States
        District Court, Eastern District of Louisiana

   •    In re American Italian Pasta Company Securities Litigation (AIPC and Ernst Settlements),
        Consolidated Civil Action No. 05-CV-0725-W-ODS, United States District Court for the
        Western District of Missouri, Western Division

   •    In re Andrx Corporation, Inc., Taztia™ XT Securities Litigation, CASE NO.: 02-60410,
        United States District Court, Southern District of Florida

   •    Arias v. Award Homes, Inc., Case No. M54183, Superior Court of California, County of
        Monterey

   •    Arteaga v. MODA Furniture, Inc., Docket No: L-000980-05, Superior Court of New
        Jersey, Morris County

   •    In re Assicurazioni Generali S.p.A. Holocaust Insurance Litigation, MDL 1374, United
        States District Court, Southern District of New York




Verkhovskaya Résumé                                                                 Page 2 of 25
       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 53 of 191




   •    In re Atlas Energy, Inc. Shareholders Litigation, C.A. No. 5990-VCL, Court of Chancery,
        State of Delaware

   •    Austrian Banks Holocaust Litigation, Case Nos. 01-3017, 01-3019, 01-3024, 01-3025,
        United States District Court for the Southern District of New York

   •    Balschmiter v. TD Auto Finance LLC, 2:2013cv01186, United States District Court,
        Eastern District of Wisconsin

   •    Baptista v. Mutual of Omaha Insurance Co., CA 10-467 ML, United States District Court,
        District of Rhode Island

   •    Bauman v. Superior Financial Corp., Civ. Action No. 4-01-CV-00756 GH, United States
        District Court, Eastern District of Arkansas, Western Division

   •    In re Bear Stearns Companies, Inc. ERISA Litigation, Case No. 08-MDL-1963, United
        States District Court, Southern District of New York

   •    In re Beazer Homes USA, Inc. ERISA Litigation, Civil Action No. 1:07-CV-00952 (RWS),
        United States District Court for the Northern District of Georgia, Atlanta Division

   •    In re Beckman Coulter, Inc. Securities Litigation, Case No.: 8:10-cv-1327-JST (RNBx),
        United States District Court, Central District of California

   •    Benzion v. Vivint, Inc., Case No. 12-CV-61826-WJZ, United States District Court,
        Southern District of Florida, Fort Lauderdale Division

   •    In re BigBand Networks, Inc. Securities Litigation, Master File No. 07-CV-5101 SBA,
        United States District Court, Northern District of California, Oakland Division

   •    In re BISYS Securities Litigation, Civil Action No. 04-CV-3840 (JSR), United States
        District Court, Southern District of New York

   •    Black v. Metso Paper USA, Inc., Civil Action No. 3:05-CV-1951, United States District
        Court for the Middle District of Pennsylvania

   •    Blanco v. KeyBank USA, N.A., Case No.: 1-03-CV-524, United States District Court,
        Northern District of Ohio, Eastern Division

   •    Board of Commissioners of the Port of New Orleans v. Virginia Harbor Services Inc., No.
        SACV11-00437-GW (FFMx)




Verkhovskaya Résumé                                                              Page 3 of 25
       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 54 of 191




   •    Bosland v. Warnock Dodge, Inc., Docket No.: MRS-L-844-06, Superior Court of New
        Jersey, Morris County

   •    In re BP Prudhoe Bay Royalty Trust Securities Litigation, Case No. C06-1505 MJP, United
        States District Court, Western District of Washington at Seattle

   •    Bragg v. Bill Heard Chevrolet, Inc.-Plant City, Case No. 8:02-CV-609-T-30EAJ, United
        States District Court, Middle District of Florida, Tampa Division

   •    Brattain v. Richmond State Hospital, Cause No. 49D11-0108-CP-1309, Cause No.
        49D110108-CP-1309, Marion Superior Court, County of Marion, State of Indiana

   •    Brey Corp. v. Life Time Improvements, Inc., Civil Action No. 349410-V, Circuit Court for
        Montgomery County, Maryland

   •    Brieger v. Tellabs, Inc., Case No. 1:06-cv-1882, United States District Court, Northern
        District of Illinois, Eastern Division

   •    Broad St. Partners Fund v. Dods, Case No. 2011 CH 001505, State of Illinois, County of
        Du Page, Circuit Court of the Eighteenth Judicial Circuit

   •    Brown v. Hayt, Hayt & Landau, LLC, Docket No.: L-7042-07, Superior Court of New
        Jersey, Essex County

   •    Brumfield v. Countrywide Home Loans, Inc., 1:08-CV-93-HSO-JMR, Mississippi
        Southern District Court

   •    Burns v. First American Bank, Case No. 04 C 7682, United States District Court for the
        Northern District of Illinois, Eastern Division

   •    In re Calpine Corporation ERISA Litigation, Master File No. C 03-CV-1685 (SBA),
        United States District Court, Northern District of California, Oakland Division

   •    Canning v. Concord EFS, Inc., Docket No. L-6609-02, Superior Court of New Jersey, Law
        Division: Camden County

   •    Capovilla v. Lone Star Technologies, Inc., Cause No. 07-02979, District Court of Dallas
        County, Texas, 14th Judicial District

   •    In re Cardinal Health, Inc. ERISA Litigation, No. C2-04-643 (ALM), United States District
        Court, Southern District of Ohio, Eastern Division




Verkhovskaya Résumé                                                                Page 4 of 25
       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 55 of 191




   •    Carlson v. C.H. Robinson Worldwide, Inc., Civil Action No. CV 02-3780, United States
        District Court for the District of Minnesota

   •    Carlson v. State of Alaska, Commercial Fisheries Entry Commission, Case No. 3AN-
        845790 CI, Superior Court for the State of Alaska, Third Judicial District at Anchorage

   •    In re Cbeyond, Inc. Securities Litigation, Civil Action No. 1:08-cv-1666 (CC), United
        States District Court, Northern District of Georgia

   •    Cement Masons & Plasterers Joint Pension Trust v. TNS, Inc., Case No. 1:06 CV 363
        CMH/BRP, United States District Court, Eastern District of Virginia

   •    Cerda v. Associates First Capital Corporation, Civil Action No. M-03-146, United States
        District Court, Southern District of Texas, McAllen Division

   •    Chao v. Slutsky, Civil Action File No. 01-CIV-7593, United States District Court, Eastern
        District of New York

   •    Clayton v. Velociti, Inc., Case No. 08-CV-2298-CM/GLZ, United States District Court for
        the District of Kansas at Kansas City

   •    Clearview Imaging, L.L.C. v. Dairyland Insurance Company, Case No.: 04-11399, Circuit
        Court of the Thirteenth Judicial Circuit in and for Hillsborough County, Florida, Civil
        Division

   •    Clearview Imaging, L.L.C. v. Mercury Insurance Company of Florida, Case No. 03-5170,
        Circuit Court of the Thirteenth Judicial Circuit of the State of Florida, in and for
        Hillsborough County, Florida, Civil Division

   •    Clearview Imaging, L.L.C. v. Nationwide Mutual Insurance Company, Case No. 04-10396
        Division H (consolidated), Circuit Court of the Thirteenth Judicial Circuit in and for
        Hillsborough County, Florida, Civil Division

   •    Clearview Imaging, L.L.C. v. Progressive Consumers Insurance Company, Case No.
        034174 Division C, Circuit Court of the Thirteenth Judicial Circuit in and for Hillsborough
        County, Florida, Civil Division

   •    Clemons v. Thompson, Docket No.: MON-L-001980-07, United States District Court,
        Eastern District of New York

   •    In re CNX Gas Corporation Shareholders Litigation, C.A. No. 5377-VCL, Court of
        Chancery of the State of Delaware




Verkhovskaya Résumé                                                                 Page 5 of 25
       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 56 of 191




   •    Cohen v. JPMorgan Chase & Co. and JPMorgan Chase Bank, N.A., Case No. 04 CV 4098,
        United States District Court, Eastern District of New York

   •    Coleman v. Lincoln Wood Products, Inc., 99-CVS-1362, Superior Court of New Jersey,
        Middlesex County: Law Division

   •    Collins v. American Consumer Shows, Inc., Civil Action No. 1:10-CV-11912-RGS, United
        States District Court, District of Massachusetts

   •    Commonwealth of Massachusetts v. H&R Block, Inc., Civil Action No. 08-2474-BLS1,
        Suffolk Superior Court

   •    In re Connetics Securities Litigation, Case No. C 07-02940 SI, United States District Court
        for the Northern District of California

   •    In re: The Consumers Trust, Case No. 05 – 60155 (REG), United States Bankruptcy Court,
        Southern District of New York

   •    Coppess v. Healthways, Inc., Case No. 3:10-cv-00109, United States District Court,
        Middle District of Tennessee, Nashville Division

   •    Corsello v. Verizon New York, Inc., Case No. 39610/07, Supreme Court of the State of New
        York

   •    Cotton v. Ferman Management Services Corporation, Case No.: 02-08115, Circuit Court
        of the Thirteenth Judicial Circuit in and for Hillsborough County, Florida, Civil Division

   •    Cottrell v. Gardner, Civ. Action No. CV-2002-121(I), Superior Financial Corp. Derivative
        Action, State of Arkansas, Sebastian County, Arkansas

   •    In re CP Ships Ltd. Securities Litigation, Case No. 8:05-MD-1656-T-27TBM, United
        States District Court for the Middle District of Florida

   •    Croxall v. Tampa Hund L.P., Case No. 03-6201, The Circuit Court for the Thirteenth
        Judicial Circuit in and for Hillsborough County, Florida, Civil Division

   •    Cruz v. Condor Capital Corporation, Docket No. MID-L-2108-06, Superior Court of New
        Jersey, Middlesex County: Law Division

   •    Curtis v. Northern Life Insurance Company, No. 01-2-18578-1 SEA, Superior Court of
        Washington for King County




Verkhovskaya Résumé                                                                  Page 6 of 25
       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 57 of 191




   •    Dandong, et al. v. Pinnacle Performance Limited, et al., No. 10-cv-8086 (JMF), United
        States District Court, Southern District of New York

   •    In re: DDAVP Indirect Purchaser Antitrust Litigation, Civil Action No. 05-cv-2237 (CS),
        United States District Court, Southern District of New York

   •    DeCario v. Lerner New York, Inc., Case No. BC 317954, Superior Court of the State of
        California, Los Angeles County

   •    In re Del Monte Foods Company Shareholder Litigation, Consolidated C.A. No. 6027-
        VCL, Court of Chancery, State of Delaware

   •    In re Delphi Financial Group Shareholders Litigation, Consolidated C.A. No. 7144-VCG,
        Court of Chancery of the State of Delaware

   •    Desai v. ADT Security Services, Inc., Case No. 1:11-CV-1925, United States District Court,
        Northern District of Illinois

   •    Di Popolo v. Ramsey Nissan, Inc., Docket No. BER-L-10319-09, Superior Court of New
        Jersey, Bergen County

   •    In re Diebold ERISA Litigation, No. 5:06 CV 0170, United States District Court for the
        Northern District of Ohio Eastern Division

   •    Dishkin v. Tire Kingdom, Inc., Case No. 3D08-2088, Circuit Court for Miami-Dade
        County, Florida

   •    Drury v. Countrywide Home Loans, Inc., Case No. 6:08-cv-152-ORL-28 DAB, United
        States District Court, Middle District of Florida, Orlando Division

   •    In re Dura Pharmaceuticals, Inc. Securities Litigation, Master File No. 99-CV-0151-JLS
        (WMC), United States District Court, Southern District of California

   •    Eisenberger v. Boston Service Company, Inc., Docket No.: MID-L-10366-09, Superior
        Court of New Jersey, Middlesex

   •    In re Electronic Data Systems Corp. ERISA Litigation, 6:03-MD-1512 and Lead Case:
        6:03CV-126 (ERISA), United States District Court, Eastern District of Texas, Tyler
        Division

   •    In re Emergent Group, Inc. Shareholder Litigation, Lead Case No. BC455715, Superior
        Court of the State of California, County of Los Angeles




Verkhovskaya Résumé                                                                 Page 7 of 25
       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 58 of 191




   •    In re: Enterprise Rent-A-Car Wage & Hour Employment Practices Litigation, MDL No.
        2056, United States District Court for the Western District of Pennsylvania

   •    Epstein v. Sears, Roebuck and Co., Docket No.: UNN-L-1732-09, Superior Court of New
        Jersey, Union County: Law Division

   •    Estate of Gary Robertson v. ADS Alliance Data Sys., Inc., Case No. 8:11-cv-1652-T-
        33TBM, United States District Court, Middle District of Florida, Tampa Division

   •    Estates of Hampton v. Beverly Enterprises-Arkansas, Inc., No. CV 2004-95-3, Circuit
        Court of Bradley County, Arkansas

   •    Estep v. Smythe Volvo, Inc., Case No. UNN-L-004184-03, Superior Court of New Jersey,
        Union County: Law Division

   •    Evans v. Stewart Title Guaranty Company, Case No. 04-06630-05, Circuit Court of the
        17th Circuit, Broward County, Florida

   •    Family Open MRI, Incorporated v. Direct General Insurance Company, Case No. 03-4175,
        Circuit Court for the Thirteenth Judicial Circuit in and for Hillsborough County, Florida,
        Civil Division

   •    In re Fannie Mae ERISA Litigation, Consolidated Civil Action No.: 1:04-cv-01784 (RJL),
        United States District Court, District of Columbia (Washington, D.C.)

   •    Fernando v. Neopost USA, Inc., Case No.: BC439856, Superior Court of the State of
        California, County of Los Angeles

   •    Fernando v. Priority Mailing Systems, Case No. BC439857, Superior Court of the State of
        California, County of Los Angeles

   •    Ferro v. Florida Windstorm Underwriting Assoc., Civil 00014808, 17th Judicial Circuit,
        Broward County, Florida

   •    In re FLAG Telecom Holdings, Ltd. Securities Litigation, Master File No. 02-CV-3400
        (CM) (PED), United States District Court, Southern District of New York

   •    Flood v. Dominguez, Case No. 2:08-CV-153, United States District Court for the Northern
        District of Indiana

   •    Kellman v. Forever 21 Retail, Inc., Case No. 12-32841 CA 05, Circuit Court of the 11th
        Judicial Circuit in and for Miami-Dade County, Florida




Verkhovskaya Résumé                                                                 Page 8 of 25
       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 59 of 191




   •    Francis v. A&E Stores, Inc., Case No. 06 CV 1638(CS)(GAY), United States District
        Court, Southern District of New York

   •    Franco v. Ace Parking Management Inc., Case No. BC 392809, Superior Court of the State
        of California, Los Angeles County

   •    Fray-Witzer v. Metropolitan Antiques, LLC, Civil Action No. 02-5827, Commonwealth of
        Massachusetts, Superior Court, Department of the Trial Court, Suffolk Division

   •    Fray-Witzer v. Olde Stone Land Survey Company, Inc., C.A. No.: 2008-04175, Superior
        Court C.A. No. 2008-04175, Commonwealth of Massachusetts

   •    In re Fremont General Corporation Litigation, CV07-02693 JHN(FFMX), United States
        District Court for the Central District of California

   •    Friedman v. Rayovac Corp., Case No. 02-C-0308-C, United States District Court for the
        Western District of Wisconsin

   •    Froumy v. Stark & Stark, Case No. 3:09-cv-04890, United States District Court, District
        of New Jersey

   •    FW Transportation, Inc. v. Associates Commercial Corp., Case No. C200000084, District
        Court of Johnson County, Texas, 18th Judicial District

   •    In re General Electric Company Securities Litigation, Civ. No. 09-CIV-1951 (DLC),
        United States District Court, Southern District of New York

   •    German Forced Labor Compensation Program (GFLCP)

   •    In re Gilead Sciences Securities Litigation, Master File No. C-03-4999-SI, United States
        District Court, Northern District of California

   •    Gilley v. Ernie Haire Ford, Inc., Case No.: 02-8101, Circuit Court for the Thirteenth
        Judicial Circuit in and for Hillsborough County, Florida, Civil Division

   •    In re Goodrich Shareholders Litigation, Index No. 13699/2011 (Consolidated), Supreme
        Court of the State of New York, County of Nassau: Commercial Division

   •    Graham v. Town & Country Disposal of Western Missouri, Inc., Case No.: 4:10-CV-
        00551, United States District Court for the Western District of Missouri




Verkhovskaya Résumé                                                               Page 9 of 25
       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 60 of 191




   •    Greenstein   v.     Nations Title Agency     of     Florida,     Inc.,    Case
        No.502007CA014085XXXMBAA, Circuit Court of the 15th Judicial Circuit in and for
        Palm Beach County, Florida

   •    Griffin v. Flagstar Bancorp, Inc., Case No. 2:10-cv-10610, United States District Court,
        Eastern District of Michigan, Southern Division

   •    Groen v. PolyMedica Corporation, Civil Action No. 07-3352, Commonwealth of
        Massachusetts, Superior Court Department, Middlesex County

   •    Gulf Coast Injury Center, LLC v. Nationwide Mutual Fire Insurance Company, Case No.:
        08-CA-012621, Circuit Court of the Thirteenth Judicial Circuit in and for Hillsborough
        County, Florida

   •    Hall v. The Children's Place Retail Stores, Inc., Civil Action No. 1:07-cv-08252-SAS
        (Consolidated), United States District Court, Southern District of New York

   •    Hamilton v. ATX Services Inc., Case No. 08-0030-CV-W-SOW, United States District
        Court for the Western District of Missouri, Western Division

   •    Hargrave v. TXU Corp., Case No. 3:02-CV-2573-K, United States District Court, Northern
        District of Texas, Dallas Division

   •    Harris v. First Regional Bancorp, Case No.: CV10-7164 CJC (MLGx), United States
        District Court Central District of California

   •    Harris v. Koenig, Case No. 1:02-CV00618 (GK), United States District Court for the
        District of Columbia

   •    In re Hartford Financial Services Group Inc. ERISA Litigation, Master File: 3:08-CV-
        01708 (PCD), United States District Court, District of Connecticut

   •    Haynes v. Baptist Health, 240 S.W.3d 576 (2006), Supreme Court of Arkansas

   •    In re: Hearst-Argyle Shareholder Litigation, Index No. 09-Civ-600926, Supreme Court of
        the State of New York, County of New York

   •    Hellmers v. Countrywide Home Loans, Inc., Civil Action No. 07-7703, United States
        District Court, Eastern District of Louisiana

   •    Hess v. Oriole Homes Corp., Civil Action No. 07-7703, Circuit Court of the 15th Judicial
        Circuit, Palm Beach County, Florida




Verkhovskaya Résumé                                                               Page 10 of 25
       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 61 of 191




   •    Hill v. American Medical Security Life Insurance Company, C.A. No. W-06 CA 332,
        United States District Court, Western District of Texas, Waco Division

   •    Hill v. Countrywide Home Loans, Inc., Case No. A-0178441, United States District Court,
        Eastern District of Texas

   •    Holley v. Kitty Hawk, Inc., Case No. 3-00 CV 0828-P, United States District Court for the
        Northern District of Texas, Dallas Division

   •    In re Holocaust Victim Assets Litigation (Swiss Banks) (HVAP), Master Docket No. CV-
        964849 , United States District Court, Eastern District of New York

   •    Horton v. Cavalry Portfolio Services, LLC, Case No. 13 CV0307 JAH WVG, United States
        District Court, Southern District of California

   •    Hudson United Bank v. Chase, Docket No.: L-235-05, Superior Court of New Jersey,
        Hunterdon County

   •    Hughley v. Maryland Casualty Company, Case No.: 06-21428-CIV-ALTONAGA, United
        States District Court for the Southern District of Florida, Miami Division

   •    Hunt v. PacifiCare Life and Health Insurance Company, Case No. 37-2009-00088839-
        CUIC-CTL

   •    Hutson v. Baptist Health, Case No. CV 08-8221, Pulaski Circuit/County Court [Arkansas]

   •    Hutt v. Martha Stewart Living Omnimedia, Inc., Index No. 651249/2012, Supreme Court
        of New York, County of New York

   •    In re ICG Communications, Inc. Securities Litigation, Civil Action No. 00-cv-1864-
        REBBNB (Consolidated), United States District Court for the District of Colorado

   •    In re: InfoSonics Securities Litigation, Civil Action No. 06-CV-1231-JLS (WMC), District
        Court for the Southern District of California

   •    In re ING Groep, N.V. ERISA Litigation, Master File No. 1:09-CV-00400-JEC, United
        States District Court, Northern District of Georgia, Atlanta Division

   •    In re International Business Machines Corp. Securities Litigation, Civil Action No. 1:05-
        cv6279 (AKH), United States District Court, Southern District of New York

   •    International Commission on Holocaust Era Insurance Claims (ICHEIC)




Verkhovskaya Résumé                                                                Page 11 of 25
       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 62 of 191




   •    In re Iowa Ready-Mixed Concrete Antitrust Litigation, Case No. 5:10-CV004038-MWB,
        United States District Court, Northern District of Iowa, Western Division

   •    In re J. Crew Group, Inc. Shareholders Litigation, Case No. 6043-CS, Court of Chancery
        of the State of Delaware

   •    In re JDS Uniphase Corporation ERISA Litigation, Master File No. C 03-04743 CW,
        United States District Court, Southern District of West Virginia at Beckley

   •    Kalow & Springut, LLP v. Commence Corporation, Case No. 07-3443 (FLW/JJH), United
        States District Court for the District of New Jersey

   •    Kay v. Wells Fargo & Company, Case No. 07-01351 WHA, United States District Court,
        Northern District of California

   •    In re: King Pharmaceuticals, Inc. Securities Litigation, No. 2:03-CV-77, United States
        District Court, Eastern District of Tennessee, Greeneville Division

   •    Krakauer v. DISH Network, LLC, Civil Action No. 1:14-cv-00333-CCE-JEP, United States
        District Court, Middle District of North Carolina

   •    Kreher v. City of Atlanta, Georgia, Case No. 1:04-cv-2651, United States District Court,
        Northern District of Georgia

   •    Kubacki v. Peapod, LLC, Case No. 13 C 729, United States District Court for the Northern
        District of Illinois, Eastern Division

   •    Kubota v. Walker, Cause Number 06-02446, District Court of Dallas County, Texas, 95th
        Judicial District

   •    The Lafayette Life Insurance Company v. City of Menasha, Cause No. 4:09-CV-64TLS-
        APR, United States District Court, Northern District of Indiana, Hammond Division
        (Lafayette)

   •    In re LDK Solar Securities Litigation, Master File No. C 07-05182 WHA, United States
        District Court, Northern District of California

   •    In re Lear Corp. ERISA Litigation, Master File: 2:06-CV-11735 (AJT-VMM), United
        States District Court, Eastern District of Michigan

   •    Lehmann v. Ivivi Technologies, Inc., Docket No. C-343-09, Superior Court of New Jersey,
        Bergen County, Chancery Division




Verkhovskaya Résumé                                                               Page 12 of 25
       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 63 of 191




   •    In re Lehman Brothers Equity/Debt Securities Litigation, Case No. 09-MD-2017 (LAK),
        United States District Court, Southern District of New York

   •    In re Lernout & Hauspie Securities Litigation (Directors and FLV Settlements), Civil
        Action No. 00-CV-11589 (PBS), United States District Court for the District of
        Massachusetts

   •    In re Lernout & Hauspie Securities Litigation (KPMG Settlement), Case No. 04-CV-1738,
        United States District Court for the District of Massachusetts

   •    Leslie Niederklein v. PCS Edventures!.com, Inc., Civil Action No. 1:10-cv-00479-CWD,
        United States District Court, District of Idaho

   •    Lilly v. Oneida Ltd. Employee Benefits Admin. Comm., Case No. 6:07-cv-00340
        (NPM/ATB), United States District Court, Northern District of New York

   •    In re Limelight Networks, Inc. Securities Litigation, Master File No. CV07-01603-
        PHXSRB, United States District Court, District of Arizona

   •    Lofton v. Verizon Wireless (VAW) LLC; Case No. C 13-05665 YGR, United States District
        Court for the Northern District of California, Oakland Division

   •    Long v. Eschelon Telecom, Inc., File Number 27-CV-07-6687, Fourth Judicial District of
        the State of Minnesota, County of Hennepin

   •    Lopera v. The Receivable Mgmt. Servs. Corp., Case No. 12-CV-9649, United States
        District Court for the Northern District of Illinois, Eastern Division

   •    The Louisiana Municipal Police Employees Retirement System v. Deloitte & Touche LLP,
        C.A. No. 04-621 (LDW), United States District Court, Eastern District of New York

   •    Mann & Company, PC v. C-Tech Industries, Inc., Civil Action No. 1:08CV11312-RGS,
        United States District Court, District of Massachusetts

   •    Mann v. Lawyers Title Insurance Corporation, Case No. 03 CH 15223, Circuit Court of
        Cook County, Illinois, County Department, Chancery Division

   •    Mantzouris v. Scarritt Motor Group, Inc., Case No. 8:03CV0015-T-30-MSS, United States
        District Court, Middle District of Florida, Tampa Division




Verkhovskaya Résumé                                                             Page 13 of 25
       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 64 of 191




   •    In re Marine Hose Antitrust Litigation (Bridgestone, Dunlop, Parker, Trelleborg, and
        Yokohama Settlements), Master Docket No. 08-MDL-1888-Graham/Turnoff, United
        States District Court, Southern District of Florida, Miami Division

   •    In re Marsh ERISA Litigation, Master File No.: 04 cv 8157 (CM), United States District
        Court, Southern District of New York

   •    In re Martek Biosciences Corp. Securities Litigation, Civil Action No. MJG 05-1224,
        United States District Court, District of Maryland, Northern Division

   •    Martin v. aaiPharma, Inc., Master File No: 7:04-CV-27-D, United States District Court,
        Eastern District of North Carolina

   •    Martin v. Dun & Bradstreet, Inc., Case No. 1:12-cv-00215, United States District Court
        for the Northern District of Illinois

   •    Martin v. Foster Wheeler Energy Corporation, Case No. 3:06-CV-00878, United States
        District Court, Central District of California

   •    In re Massey Energy Co. Securities Litigation, Civil Action No. 5:10-cv-00689-ICB,
        United States District Court for the Northern District of California

   •    Mayer v. Administrative Committee of the Smurfit-Stone Container Corporation
        Retirement Plans, Case No. 1:09-cv-02984, United States District Court, Northern District
        of Illinois

   •    Mayes v. The Geo Group, Inc., Case No. 5:08-cv-248/RS/EMT, United States District
        Court, Northern District of Florida, Panama City Division

   •    Mayotte v. Associated Bank, N.A., Case No. 2:07-CV-00033, United States District Court,
        Northern District of Florida, Panama City Division

   •    In re MBNA Corp. Securities Litigation, Case No. 1:05-CV-00272-GMS
        CONSOLIDATED, United States District Court, District of Delaware

   •    Meadows v. Clearwater Bay Marketing, LLC, Cause No. 49C01-0812-PL-054708, Marion
        Circuit Court, Civil Division, Marion County, Indiana

   •    Means v. River Valley Financial Bank, Cause No. 49D12-0704-PL016504, Marion
        Superior Court, County of Marion, State of Indiana

   •    In re Merck & Co. Inc. Vytorin ERISA Litigation, Civil Action No. 08-CV-1974 (DMC),
        United States District Court, District of New Jersey


Verkhovskaya Résumé                                                                Page 14 of 25
       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 65 of 191




   •    Merrimon v. UNUM Life Insurance Company of America, CIV. NO. 2:10-cv-00447-NT,
        United States District Court, District of Maine

   •    In re Metavante Technologies, Inc. Shareholder Litigation, Consolidated Case No. 09-
        CV5325 State of Wisconsin, Milwaukee County Circuit Court

   •    Mey v. Herbalife International, Inc., Civil Action No. 01-C-263, Circuit Court of Ohio
        County, West Virginia

   •    Mey v. Honeywell Int’l, Inc., et al., Case No. 2:12-cv-1721, United States District Court
        the for Southern District of West Virginia

   •    In re Micromuse, Inc. Securities Litigation, Case No. C-04-0136 BZ, United States District
        Court, Northern District of California

   •    Milford & Ford Associates, Inc. v. Cell-Tek, LLC, C.A. NO. 1:09-CV-11261-DPW, United
        States District Court, District of Massachusetts

   •    Miller v. Weltman, Weinberg & Reis Co., L.P.A., Docket No. MID-L-006248-07, Superior
        Court of New Jersey, Law Division: Middlesex County

   •    In re: MK Resources Company Shareholders Litigation, C.A. Nos. 1692-VCS and
        1598VCS, Court of Chancery, New Castle County, State of Delaware

   •    Montalvo v. Tripos, Inc., Case No. 4:03CV995SNL, United States District Court, Eastern
        District of Missouri

   •    Moore v. The Hertz Corporation, 03-11772 Div. K, Circuit Court of the Thirteenth Judicial
        Circuit of State of Florida in and for Hillsborough, County Civil Division

   •    In re Morgan Asset Management, Inc. (Kelsoe and Weller Settlements), Administrative
        Proceeding File No. 3-13847, United States of America Before the Securities and
        Exchange Commission

   •    Morrison v. MoneyGram International, Inc., Case No. 08-CV-01121 (PJS/JJG), United
        States District Court for the District of Minnesota

   •    Mortgage Settlement Consumer Restitution Program (Foreclosure Restitution Program and
        Bank of America Victims Program)

   •    In re Motive, Inc. Securities Litigation, Civil Action No. A-05-CV-923-LY and Case No.
        A06-CA-017-LY, United States District Court, Western District of Texas




Verkhovskaya Résumé                                                                 Page 15 of 25
       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 66 of 191




   •    Mozenter v. Nalco Holding Company, Case No. 2011-MR-001043 (Consolidated), United
        States of America, State of Illinois, County of Dupage, Circuit Court of the Eighteenth
        Judicial Circuit

   •    Mulhern v. MacLeod d/b/a ABC Mortgage Company, Civil Action No. 2005-01619,
        Commonwealth of Massachusetts

   •    In re: National City Corporation Securities, Derivative & ERISA Litigation, Case No. 08-
        nc70000, United States District Court for the Northern District of Ohio, Eastern Division

   •    The People of the State of New York v. SKS Associates, LLC, IAS Part 58, Index No.
        400908/12, Supreme Court of the State of New York, County of New York

   •    Norflet v. John Hancock Life Insurance Company, Civil No. 3:04cv1099 (JBA), United
        States District Court, District of Connecticut

   •    In re Novamed, Inc. Shareholders Litigation, Consolidated C.A. No. 6151-VCP, Court of
        Chancery State of Delaware

   •    NSL Capital Management v. Gorman, Docket No. C-48-08, Superior Court of New Jersey,
        Chancery Division, Monmouth County

   •    Nthenge v. Pressler and Pressler, LLP, Master File No. C-00-1211-PH United States
        District Court for the Northern District of California

   •    In re: NX Networks Securities Litigation, Civil Action Nos. 00-CV-11850-JLT and 01-
        CV10377-JLT, United States District Court, District of Massachusetts

   •    Obermeyer v. MarineMax East, Inc., Case No. 08-54007-CA-24, Circuit Court of the
        Eleventh Judicial Circuit in and for Miami-Dade County, Florida

   •    Olivo v. Homecomings Financial LLC, Index No. 4625/06, Supreme Court of the State of
        New York, Nassau County

   •    Open MRI of Pinellas, Inc. v. Atlanta Casualty Insurance Company, Case No.: 03-7721,
        Circuit Court of the 13th Judicial Circuit in and for Hillsborough County, Florida

   •    Ori v. Fifth Third Bank and Fiserv, Inc., Case No. 08-CV-00432-LA, United States District
        Court, Eastern District of Wisconsin

   •    In re: Ortiz v. Aurora Health Care, Inc., Case No. 2:12-cv-00295-LA, United States
        District Court for the Eastern District of Wisconsin




Verkhovskaya Résumé                                                                Page 16 of 25
       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 67 of 191




   •    Osborn v. EMC Corporation, Case No. C 04-00336 JSW, Northern District of California,
        San Francisco Division

   •    In re OSI Pharmaceuticals, Inc. Securities Litigation, Master File No. 2:04-CV-05505-
        JSWDW, United States District Court, Eastern District of New York

   •    Otte v. Life Insurance Company of North America, Civ. No. 09 CV 11537 RGS, United
        States District Court, District of New Hampshire

   •    Overby v. Tyco International Ltd., Case No. 02-CV-1357-B, United States District Court,
        District of New Hampshire

   •    Ownby v. Citrus County, Florida, Case No. 2004-CA-1840, Circuit Court of the Fifth
        Judicial Circuit of the State of Florida, in and for Citrus County, Civil Division

   •    In re: Pacific Gateway Exchange, Inc. Securities Litigation, Master File No. C-00-1211-
        PJH, United States District Court for the Northern District of California

   •    Paliotto v. Johnny Rockets Group, Inc., 1:06-cv-02253-RCL, United States District Court
        for the District of Columbia (Washington, D.C.)

   •    In re Par Pharmaceutical Companies, Inc. Shareholders Litigation, C.A. No. 7715-
        VCP, Court of Chancery of the State of Delaware

   •    In re Par Pharmaceutical Securities Litigation, Master File No. 2:06-cv-03226 (ES)
        (SCM), United States District Court, District of New Jersey

   •    Parker v. American Medical Security Group, Inc., Civil Action File No. 04-1-1980-42,
        Superior Court of Cobb County, State of Georgia

   •    Parthiban v. GMAC Mortgage Corporation, SACV05-768-ODW (MLGx), United States
        District Court, Central District of California, Southern Division

   •    Paskowitz v. Ernst & Young, LLP (Motive, Inc.), Civil Action No. A-08-CA-188-LY,
        United States District Court for the Western District of Texas, Austin Division

   •    Patel v. Baluchi's Indian Restaurant, Civ. Action No.: 08 CIV 9985 (RJS)(THK), United
        States District Court, Southern District of New York

   •    Payson v. Capital One Home Loans, LLC (FLSA and KWPA Settlements), Case No. 07-
        CV2282-JTM/DWB , United States District Court for the District of Kansas at Kansas City




Verkhovskaya Résumé                                                              Page 17 of 25
       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 68 of 191




   •    Pension Trust Fund for Operating Engineers v. Assisted Living Concepts, Inc., Case No.
        12CV-884-JPS, United States District Court, Eastern District of Wisconsin

   •    Pereira v. Foot Locker, Inc., Civil Action No. 07-CV-2157-JCJ, United States District
        Court, Eastern District of Pennsylvania

   •    Perez v. Rent-A-Center, Inc., Civil Action File No. 01-CIV-7593, Superior Court of New
        Jersey, Law Division: Camden County

   •    Pettway v. Harmon Law Offices, P.C., Civil Action No. 03-10932-RGS, United States
        District Court, District of Massachusetts

   •    In re: PFF Bancorp, Inc. ERISA Litigation, No. CV 08-01093-SVW (PLAx), United States
        District Court, Central District of California

   •    Pickett v. Triad Financial Corporation, Docket No.: MID-L-007727-05, Superior Court of
        New Jersey, Middlesex County

   •    In Re: Platinum and Palladium Commodities Litigation, Master File No. Civ 3617 (WHP),
        United States District Court, Southern District of New York

   •    Police and Fire Retirement System of the City of Detroit, Plymouth County Retirement
        System v. SafeNet, Inc., Case No. 06 Civ. 5797 (PAC)

   •    Pollitt v. DRS Towing, LLC, Case No. 3:10-cv-1285, United States District Court of New
        Jersey, Trenton Vicinage

   •    In re Potash Antitrust Litigation (II), MDL Dkt. No. 1996, No. 1:08-CV-6910, United
        States District Court for the Northern District of Illinois

   •    Premier Open MRI, LLC v. Progressive American Ins. Co., Case No. 04-00021, Circuit
        Court for the Thirteenth Judicial Circuit in and for Hillsborough County, Florida

   •    Project HEART: Holocaust Era Asset Restitution Taskforce

   •    Provo v. China Organic Agriculture, Inc., Case No.: 08-cv-10810, United States District
        Court, Southern District of New York

   •    Puritan Budget Plan, Inc. v. Amstar Insurance Company, Case No. 04-10428, Circuit Court
        of the 17th Judicial Circuit in and for Broward County, Florida

   •    Quaak v. Dexia, S.A., No.: 03-CV-11566 (PBS), United States District Court, District of
        Massachusetts


Verkhovskaya Résumé                                                              Page 18 of 25
       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 69 of 191




   •    Ragsdale v. SanSai USA, Inc., Case Number 07-cv-1246 WQH (CAB), United States
        District Court, Southern District of California

   •    Ramirez v. GreenPoint Mortgage Funding, Inc., Case No. 08-CV-00369 TEH, United
        States District Court for the Northern District of California

   •    Raspante v. Harris Interactive et al., C.A. 9148-VCP, Court of Chancery, State of
        Delaware

   •    Raul v. Western Liberty Bancorp, Case No. A-12-668865-B, District Court of Clark
        County, Nevada

   •    In re RBC Dain Rauscher Overtime Litigation, Master File: 06-03093 JRT-FLN, United
        States District Court, District of Minnesota

   •    In re RCN Corporation ERISA Litigation, Master File No.: 04-CV-5068 (FLW), United
        States District Court, District of New Jersey

   •    In re Ready-Mixed Concrete Antitrust Litigation, Case No. 1:05-cv-00979-SEB-VSS,
        United States District Court for the Southern District of Indiana, Indianapolis Division

   •    In re Reliant Securities Litigation, Civil Action No. H-02-1810 (CONSOLIDATED),
        United States District Court, Southern District of Texas, Houston Division

   •    In re RenaissanceRe Holdings Ltd. Securities Litigation, Master No. 1:05-cv-06764-WHP,
        United States District Court, Southern District of New York

   •    In re R.H. Donnelley Corp. ERISA Litigation, Case No. 09-CV-07571 (RWG/MTM),
        United States District Court, Northern District of Illinois

   •    Rolark v. Lawyers Title Insurance Corporation, Case No. 03 CH 13789, Circuit Court of
        Cook County, Illinois County Department, Chancery Division

   •    Rubin v. MF Global, Ltd., Case No. 08 Civ. 2233 (VM,) United States District Court,
        Southern District of New York

   •    Rupp v. Thompson, Court File No. C5-03-347, State of Minnesota District Court, County of
        Lyon, Fifth Judicial District

   •    S. Parker Hardware Mfg. Corp. v. AT&T Corp., Docket No. BER-L-162-06, Superior
        Court of New Jersey, Bergen County




Verkhovskaya Résumé                                                               Page 19 of 25
       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 70 of 191




   •    Saint Pete MRI v. Hartford, Case No.: 10-03925, Circuit Court of the Thirteenth Judicial
        Circuit in and for Hillsborough County, Florida

   •    Saint Pete MRI v. Auto Club South Insurance Company, Case No.: 10-CA-013134, Circuit
        Court of the Thirteenth Judicial Circuit in and for Hillsborough County, Florida

   •    Sam v. White, Cause No. 49D06-1006-PL-027492, State of Indiana, Marion Superior Court
        No. 6, Civil Division

   •    Santos v. Silver, Docket No.: MID-L-08188-07, Superior Court of New Jersey, Middlesex
        County

   •    Scher v. Oxford Health Plans, Inc., AAA No. 11 193 00548 05, American Arbitration
        Association

   •    In re Schering-Plough Corp. Enhance ERISA Litigation, Civil Action No. 08-CV-1432
        (DMC), United States District Court, District of New Jersey

   •    In re Schering-Plough Corp. ERISA Litigation, Civil Action No. 03-1204 (KSH), United
        States District Court, District of New Jersey

   •    Schmitz v. Liberty Mutual Insurance Company, Civil Action No. 4:08-cv-02945, United
        States District Court for the Southern District of Texas Houston Division

   •    In re Scottish Re Group Securities Litigation, Master File No. 06-cv-5853 (SAS), United
        States District Court, Southern District of New York

   •    In re Sears, Roebuck & Co. ERISA Litigation, Case No. 02-C-8324, United States District
        Court, Northern District of Illinois

   •    SEC v. Anderson, Civil Action No. 05-1128 (D. Minn.)

   •    SEC v. Gen-See Capital Corporation and Richard S. Piccoli, Civil Action 09-cv-00014S,
        United States District Court, Western District of New York

   •    SEC v. RenaissanceRe Holdings Ltd., Case No. 1:07-cv-00865 RWS, United States District
        Court, Southern District of New York

   •    In re SEC v. Rockford Funding Group, Docket 1:09-cv-10047-PGG, United States District
        Court, Southern District of New York

   •    In re SEC v. Take-Two Interactive Software, Inc., Civil Action No. 09-cv-03113, United
        States District Court, Southern District of New York


Verkhovskaya Résumé                                                               Page 20 of 25
       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 71 of 191




   •    SEC v. Tecumseh Holdings Corporation, 03 Civ. 5490 (SAS), United States District Court,
        Southern District of New York

   •    SEC v. The BISYS Group, Inc., Civil Action No. 07-cv-04010-KMK, United States District
        Court, Southern District of New York

   •    SEC v. Value Line, Inc., A.P. File No. 3-13675, Securities and Exchange Commission

   •    SEC v. WexTrust Capital, LLC, Case No. 08-cv-7104 (DC), United States District Court,
        Southern District of New York

   •    SEC v. Zomax, Inc., Civil Action No. 04-1155 (DWF/SRN), United States District Court,
        District of Minnesota

   •    Serino v. Kenneth Lipper v. PricewaterhouseCoopers, LLP, Index No. 04/602106,
        Supreme Court of the State of New York, County of New York

   •    In re Sexy Hair Concepts, LLC, Case No. 1:10-bk-25919-GM, United States Bankruptcy
        Court for the Central District of California, San Fernando Valley Division

   •    In re SFBC International Securities & Derivative Litigation, Case No. 2:06-cv-000165-
        SRC, United States District Court, District of New Jersey

   •    Shamblin v. Obama For America, et al., Case No. 8:13-cv-02428-VMC-TMB, United
        States District Court, Middle District of Florida, Tampa Division

   •    Shane v. Edge, Case No. 3:10-CV-50089, United States District Court for the Northern
        District of Illinois, Northern Division

   •    Sheikh v. Maxon Hyundai, Inc., Docket No: L-000476-09, Superior Court of New Jersey,
        Union County

   •    Silke v. Irwin Mortgage Corporation, Cause No. 49D03-0304-PL-000697, State of
        Indiana, Marion Superior Court, Civil Division

   •    Sivsubramanian v. DNC Health Corp., Case No. 2:10-cv-03522-VBF (FMOx), United
        States District Court, Central District of California at Los Angeles

   •    In re SLM Corporation Securities Litigation, Case No. 08-Civ-1029 (WHP), United States
        District Court, Southern District of New York

   •    Smith v. Mill-Tel, Inc., Case No. 08-CV-2016-JAR/JPO, United States District Court,
        District of Kansas, at Kansas City


Verkhovskaya Résumé                                                              Page 21 of 25
       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 72 of 191




   •    Smolkin v. Leviton Manufacturing Co., Inc., Case No.: 03-C-04-008929, Circuit Court for
        Baltimore County

   •    Soden v. East Brunswick Buick-Pontiac-GMC, Inc., Docket Nos. L-2510-03 and L-5617-
        03, Superior Court of New Jersey, Middlesex County

   •    Sokoloski v. Stewart Title Guaranty Company Settlement, Case No. 3:08-cv-00236-AWT,
        United States District Court, District of Connecticut

   •    Sonoda v. Amerisave, Case No. CV11-01803-EMC, United States District Court for the
        Northern District of California, San Francisco Division

   •    Southeast Texas Medical Associates, LLP v. VeriSign, Inc., Case No. 1-05-CV-035550,
        Superior Court of the State of California, County of Santa Clara

   •    Special Situations Fund III, L.P. v. Quovadx, Inc., Case No. 04-cv-01006-RPM, United
        States District Court for the District of Colorado

   •    Steele v. GE Money Bank, Case No. 08-CV-1880 United States District Court for the
        Northern District of Illinois

   •    Stein v. Pactiv Corporation, Case No. 10-CH-35455, Circuit Court of Cook County,
        Illinois, County Department, Chancery Division

   •    In re Sterling Financial Corporation Merger Litigation, No. 13-2-03848-4 (Consolidated
        with Case Nos. 13-2-03904-9 and 13-2-03986-3), Superior Court of Washington in and for
        Spokane County

   •    In re: Sterling Financial Corporation Securities Class Action, Civil Action No. 07-2171,
        United States District Court, Eastern District of Pennsylvania

   •    Stoffels v. SBC Communications, Inc., Case No. 5:05-CA-00233-WWJ, United States
        District Court for the Western District of Texas, San Antonio Division

   •    In re Stone & Webster, Inc. Securities Litigation, Civil Action No. 00-CV-10874-RWZ,
        United States District Court, District of Massachusetts

   •    In re: Supervalu, Inc. Securities Litigation, Civil Action No. 02-CV-1738 (JEL/JGL),
        United States District Court, District of Minnesota

   •    In re Suprema Specialties, Inc. Securities Litigation, Master File No. 02-168 (WHW),
        United States District Court, District of New Jersey




Verkhovskaya Résumé                                                               Page 22 of 25
       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 73 of 191




   •    Sutterfield v. Carney, Case No. C-04-0893 BZ, United States District Court, Northern
        District of California

   •    In re Symbol Technologies, Inc. Securities Litigation, Case No. 02-CV-1383 (LDW),
        United States District Court, Eastern District of New York

   •    In re Take-Two Interactive Securities Litigation and SEC v. Brant, No. 1:06-cv-00803-
        RJS, United States District Court, Southern District of New York

   •    Taylor v. McKelvey (Monster Worldwide, Inc.), Civil Action No.: 06-cv-8322 (AKH),
        United States District Court, Southern District of New York

   •    In re TD Banknorth Shareholders Litigation, Consolidated C.A. No. 2557-VCL, Court of
        Chancery of the State of Delaware

   •    In re Ticketmaster Entertainment Shareholder Litigation, Case No. BC407677, Superior
        Court for the State of California, County of Los Angeles, Central Civil West

   •    In re: Tyson Foods, Inc. Securities Litigation, Civil Action No. 01-425-SLR, United States
        District Court for the District of Delaware

   •    Matter of UBS Financial Services Inc. of Puerto Rico, File No. 3-14863, United States of
        America Before the Securities and Exchange Commission

   •    Ultra Open MRI Corporation v. Hartford Casualty Insurance Company, Case No. 07-
        CA009132, Circuit Court of the Thirteenth Judicial Circuit in and for Hillsborough County,
        Florida, Civil Division

   •    Ultra Open MRI Corporation v. Nationwide Assurance Company, Case No. 03-010725,
        Thirteenth Judicial Circuit Court in and for Hillsborough County, Florida, Division H

   •    United Consumer Financial Services Company v. William Carbo v. A&M Merchandising,
        Inc., Case No. L-3438-02, Superior Court of New Jersey, Law Division: Hudson County

   •    Valley National Bank v. Cahn, Docket No. L-0504-04, Superior Court of New Jersey, Law
        Division, Mercer County

   •    Valuepoint Partners, Inc. v. ICN Pharmaceuticals, Inc., Case No. SACV 03-989 DOC
        (Anx), United States District Court, Central District of California

   •    In re Vaso Active Pharmaceuticals Derivatives Litigation, Master Docket No. 04-10792
        (RCL) (Consolidated Derivative Action), United States District Court, District of
        Massachusetts


Verkhovskaya Résumé                                                                 Page 23 of 25
       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 74 of 191




   •    In re Vaso Active Pharmaceuticals Securities Litigation, Master Docket No. 04-10708
        (RCL), United States District Court, District of Massachusetts

   •    Veal v. Crown Auto Dealerships, Inc., Case No. 8:04-CV-0323-T-27 MSS, United States
        District Court, Middle District of Florida, Tampa Division

   •    In re Viisage Technology, Inc. Securities Litigation, Civil Action No. 05-cv-10438-MLW,
        United States District Court, District of Massachusetts

   •    In re VisionAmerica, Inc. Securities Litigation, Master File No. 3-00-0279, United States
        District Court, Middle District of Tennessee, Nashville Division

   •    Von Friewalde v. Boeing Aerospace Operations, Inc., C.A. No. SA06CA0236-OG, United
        States District Court for the Western District of Texas, San Antonio Division

   •    In re Vonage Initial Public Offering (IPO) Securities Litigation, Docket No. 07-CV-177
        (FLW/TJB), United States District Court, District of New Jersey

   •    Walker v. Hill Wallack LLP, Case No. MID-L-003480-08, Superior Court of New Jersey,
        Middlesex County, Law Division

   •    Walter v. Level 3 Communications, Inc., Civil Action No. 09-cv-0658-REB-CBS, United
        States District Court, District of Colorado

   •    In re Warner Chilcott Limited Securities Litigation, Case No. 06-CV-11515-WHP, United
        States District Court, Southern District of New York

   •    Warren v. Orkin Exterminating Company, Inc., Civil Action No. 01-1-8395-35, Superior
        Court of Cobb County, State of Georgia

   •    Wells v. DTD Enterprises, Inc., Case No. L-9012-07, Superior Court of New Jersey,
        Middlesex County, Law Division

   •    Brown v. Wells Fargo & Company, Case No. 11-1362 (JRT/JJG), United States District
        Court, District of Minnesota

   •    Wenger v. Brunswick Buick Pontiac GMC, Inc. and Soden v. East Brunswick Buick Pontiac
        GMC Inc., Docket Nos. L-2510-03 and L-5617-03, Superior Court of New Jersey,
        Middlesex County

   •    Wenger v. Cardo Inc., et al., Docket No.: MID-L-4924-07, Superior Court of New Jersey
        – Middlesex County: Law Division


Verkhovskaya Résumé                                                                Page 24 of 25
       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 75 of 191




   •    Wenger v. Freehold Subaru, LLC, Civil Action, Docket No. MON-L-4003-10, Superior
        Court of New Jersey, Monmouth County – Law Division

   •    Williams v. CBE Group, Case No.: 2:11-cv-3680-PS, United States District Court, District
        of New Jersey

   •    Wisniak v. Mirant Americas Generation, LLC, Civil Action No. 1:03-CV-2049-BBM,
        United States District Court for the Northern District of Georgia, Atlanta Division

   •    Wyatt v. El Paso Corporation, Civil Action No. H-02-2717, United States District Court,
        Southern District of Texas, Houston Division

   •    Herrera v. Wyeth ERISA Litigation, Civil Action: 08 Civ. 04688 (RJS), United States
        District Courts, Southern District of New York

   •    Yarviv v. AT&T Corp., Docket No. SOM-L-272-05, Superior Court of New Jersey, Law
        Division: Somerset County

   •    Yingling, et al. v. eBay, Inc., C 09 01733 JW (PVT), United States District Court, Northern
        District of California, San Jose Division

   •    Yost v. First Horizon, Civil Action No. 08-02293, United States District Court, Western
        District of Tennessee

   •    Young v. Heimbuch, Case No: CV10-8914 ODW (MANx), United States District Court,
        Central District of California

   •    In re: YRC Worldwide, Inc. ERISA Litigation, Case No. 2:09-cv-02953, United States
        District Court, District of Kansas

   •    Zametkin v. Fidelity Management & Research Company, No. 1:08-cv-10960-MLW,
        United States District Court, District of Massachusetts

   •    Zelnick v. Citation Homes, Inc., Case No. 413861, Superior Court of California, County of
        San Mateo

   •    Zilhaver v. UnitedHealth Group Incorporated, No. 06-C-2237, United States District
        Court, District of Minnesota

   •    In re Zomax, Inc. Securities Litigation, Case No. 05-cv-01128, United States District Court,
        District of Minnesota




Verkhovskaya Résumé                                                                  Page 25 of 25
Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 76 of 191




           EXHIBIT B
             Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 77 of 191

Exhibit B

   1. Hopkins v. Modernize, Inc., No. 17-4008 (D. Mass.)

   2. Abante Rooter & Plumbing, Inc. v. Alarm.com, Inc., No. 15-6314 (N.D. Cal.)

   3. Fitzgerald v. Universal Pictures, et al., No. 16-1193 (M.D. Fla.)

   4. Benzion v. Vivint, Inc., No. 12-61826 (S.D. Fla.)

   5. Duchene v. Westlake Servs., LLC, No. 13-157 (W.D. Penn.)

   6. Ikuseghan v. Multicare Health System, No. 14-5539 (W.D. Wash.)

   7. Lofton v. Verizon Wireless (VAW) LLC, No. 13-5665 (N.D. Cal.)

   8. Krakauer v. DISH Network, LLC, No. 14-333 (M.D.N.C.)




                                                                                   Page 1
Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 78 of 191




           EXHIBIT C
             Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 79 of 191

Exhibit C

   1. Hopkins v. Modernize, Inc., No. 17-4008 (D. Mass.)

   2. Youngman v. A&B Ins. & Fin., Inc., No. 16-1478 (M.D. Fla.)

   3. Abante Rooter & Plumbing, Inc. v. Alarm.com, Inc., No. 15-6314 (N.D. Cal.)

   4. Cordoba v. DIRECTV, LLC, No. 15-3755 (N.D. Ga.)

   5. Johansen v. One Planet Ops Inc., No. 16-121 (S.D. Ohio)

   6. Morris v. Solar City Corp., No. 15-5107 (N.D. Cal.)

   7. In re Collecto, Inc. Telephone Consumer Protection Act Litig., No. 14-md-2513 (D. Mass.)

   8. Krakauer v. DISH Network, LLC, No. 14-333 (M.D.N.C.)

   9. In re: Monitronics Int’l, Inc., Telephone Cons. Protection Act Litig., No. 13-md-2493 (N.D. W. Va.)

   10. Mey v. Venture Data, LLC, No. 14-123 (N.D. W. Va.)

   11. Flowers v. Twilio, Inc., No. RG16804363 (Cal. Sup. Ct., Alameda Cnty.)

   12. Benzion v. Vivint, Inc., No. 12-61826 (S.D. Fla.)

   13. Duchene v. Westlake Servs., LLC, No. 13-157 (W.D. Penn.)

   14. Mey v. Frontier Commc’ns Corp., No. 13-1191 (D. Conn.)

   15. Biringer v. First Family Ins., Inc., No. 14-566 (N.D. Fla.)

   16. Nguyen v. Vantiv LLC, No. 15-2436 (N.D. Cal.)

   17. Ikuseghan v. Multicare Health System, No. 14-5539 (W.D. Wash.)

   18. Lofton v. Verizon Wireless (VAW) LLC, No. 13-5665 (N.D. Cal.)

   19. Desai v. ADT Security Systems, Inc., No. 11-1925 (N.D. Ill.)

   20. Fitzgerald v. Universal Pictures, et al., No. 16-1193 (M.D. Fla.)

   21. Heidarpour v. Central Payment Co. LLC, No. 15-139 (M.D. Ga.)




                                                                                                            Page 1
Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 80 of 191




                                                          EXHIBIT 3
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 81 of 191




     BURSOR & FISHER, P.A.
 1   L. Timothy Fisher (State Bar No. 191626)
 2   Annick M. Persinger (State Bar No. 272996)
     Yeremey O. Krivoshey (State Bar No. 295032)
 3   1990 North California Blvd., Suite 940
     Walnut Creek, CA 94596
 4   Telephone: (925) 300-4455
     Facsimile: (925) 407-2700
 5
     E-Mail: ltfisher@bursor.com
 6            apersinger@bursor.com
              ykrivoshey@bursor.com
 7
     Attorneys for Plaintiffs
 8
                                  UNITED STATES DISTRICT COURT
 9
                                NORTHERN DISTRICT OF CALIFORNIA
10

11
     SANDRA MCMILLION, JESSICA                     Case No. 16-cv-03396-YGR
12
     ADEKOYA, and IGNACIO PEREZ, on
13   Behalf of Themselves and all Others           PLAINTIFFS’ SECOND SET OF
     Similarly Situated,                           REQUESTS FOR PRODUCTION OF
14                                                 DOCUMENTS TO DEFENDANT RASH
                                Plaintiffs,        CURTIS & ASSOCIATES
15          v.
16   RASH CURTIS & ASSOCIATES,
17
                                Defendant.
18

19

20

21

22

23

24

25

26

27

28   PLAINTIFFS’ SECOND SET OF REQUESTS FOR PRODUCTION TO
     DEFENDANT RASH CURTIS & ASSOCIATES
     CASE NO. 16-CV-03396-YGR
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 82 of 191




 1   PROPOUNDING PARTY: Plaintiffs Sandra McMillion, Jessica Adekoya, and Ignacio Perez

 2   RESPONDING PARTY: Rash Curtis & Associates

 3   SET NUMBER: Two

 4            Pursuant to the provisions of Federal Rule of Civil Procedure 34 and the Civil Local Rules,

 5   Plaintiffs request that Defendant Rash Curtis & Associates (“Defendant” or “Rash Curtis”) respond

 6   to the following Requests for Production of Documents within the time allowed by law. The

 7   production shall occur at the offices of Bursor & Fisher, P.A., at 1990 North California Boulevard,

 8   Suite 940, Walnut Creek, California 94596.

 9            As soon as practicable, the parties shall meet and confer in good faith regarding an

10   appropriate protocol for the production of documents. In lieu of such an agreement, the production

11   of electronically stored information shall be in PDF format, and hardcopy documents shall be

12   scanned and produced as PDF images. Original document orientation shall be maintained (i.e.,

13   portrait to portrait and landscape to landscape). All documents must be searchable through Optical

14   Character Recognition (“OCR”). When subjecting documents to an OCR process, the settings of

15   the OCR software shall maximize text quality over processing speed. Any settings such as

16   “autoskewing,” “auto-rotation,” and the like should be turned on when documents are run through

17   the OCR process. Notwithstanding the above, Microsoft Excel files or other spreadsheet programs,

18   database files, videos, and any other file types that reasonably require viewing in their native

19   format for full understanding of their content shall be produced in their native format. The

20   production of electronically stored documents shall also include all attendant metadata. Where

21   such attendant metadata is not available, any available bibliographic coding shall be produced in its

22   stead.

23            All documents must be assigned a Bates/control number that shall always: (1) be unique

24   across the entire document production, (2) maintain a constant length (zero/0-padded) across the

25   entire production, (3) contain no special characters or embedded spaces, and (4) be sequential

26   within a given document. If a Bates number or set of Bates numbers is skipped in a production, the

27   producing party will disclose the Bates numbers or ranges in a cover letter accompanying the

28   PLAINTIFFS’ SECOND SET OF REQUESTS FOR PRODUCTION TO                                               1
     DEFENDANT RASH CURTIS & ASSOCIATES
     CASE NO. 16-CV-03396-YGR
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 83 of 191




 1   production.
 2
                                                DEFINITIONS
 3
               The following definitions and instructions are incorporated by reference whenever
 4
     applicable in this document:
 5
               1.     The term “ANY” shall also mean “ALL” and vice versa. As used herein, the
 6
     singular shall always include the plural and the present tense shall also include the past tense. The
 7
     words “AND” as well as “OR” shall be construed disjunctively or conjunctively as necessary to
 8
     bring within the scope of this request all DOCUMENTS or things that might otherwise be
 9
     construed to be outside its scope.
10
               2.     The term “AUTOMATIC TELEPHONE DIALING SYSTEM” or “ATDS” means
11
     equipment which has the capacity to store or produce telephone numbers to be called; and to dial
12
     such numbers. AUTOMATIC TELEPHONE DIALING SYSTEM (“ATDS”) is defined by 47
13
     U.S.C. § 227(a)(1).
14
               3.     The term “SKIP-TRACED CALL RECIPIENTS” shall mean all persons whose
15
     cellular telephone numbers YOU, your agents or anyone else acting on your behalf, obtained
16
     through the use of skip-tracing AND to whom YOU, your agents or anyone else acting on your
17
     behalf, placed PHONE CALLS to such persons’ cellular telephones after obtaining their cellular
18
     telephone numbers through the use of skip tracing.
19
               4.     The term “COMMUNICATIONS” refers to the transmittal of information (in the
20
     form of facts, ideas, inquiries, or otherwise), and including without limitation, DOCUMENTS, as
21
     defined above.
22
               5.     The term “COMPLAINT” shall mean the Complaint filed by PLAINTIFFS in this
23
     action.
24
               6.     The term “CONCERN” (or a form thereof) shall mean comprising, constituting,
25
     dealing with, discussing, reflecting, evidencing, pertaining to, prepared for, representing,
26
     supporting, demonstrating, corroborating, proving, refuting, disputing, rebutting, contradicting,
27
     relating or referring to, stating, describing, recording, noting, embodying, containing, mentioning,
28   PLAINTIFFS’ SECOND SET OF REQUESTS FOR PRODUCTION TO                                                2
     DEFENDANT RASH CURTIS & ASSOCIATES
     CASE NO. 16-CV-03396-YGR
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 84 of 191




 1   involving, studying, analyzing, discussing, evaluating, or relevant to. As indicated, the term
 2   necessarily includes information which is in opposition to as well as in support of the position(s)
 3   and claim(s) of the DEFENDANT in this action.
 4          7.      The term “CLASS PERIOD” shall mean the period beginning four years prior to the
 5   filing of this action, through present.
 6          8.      The terms “DEFENDANT” and “YOU” shall mean Defendant and any relevant
 7   predecessors, successors, subsidiaries, departments, divisions, committees, and/or affiliates, and
 8   including, without limitation, any organization or entity which it manages or controls, together with
 9   all present and former directors, officers, employees, agents, representatives, attorneys, or any
10   persons acting, or purporting to act, on its behalf, including any call center or consulting firms
11   retained, employed, or consulted by DEFENDANT in connection with PHONE CALLS.
12          9.      The term “DOCUMENTS” shall mean all written, typed, printed, recorded, or
13   graphic matter of every type and description, however and by whomever prepared, produced,
14   reproduced, disseminated, or made, in any form, now or formerly in the possession, custody, or
15   control of any DEFENDANT, its agents, employees and attorneys, or any of them, including, but
16   not limited to, letters, facsimiles, correspondence, telegrams, memoranda, agreements, intra- and
17   interoffice communications, e-mails, text messages, SMS messages, drafts, working papers, data
18   sheets, indexes, purchase orders, requisitions, plans, studies, tests, trials, summaries, analyses,
19   reports, presentations, results of investigations, reviews, bulletins, proposals, estimates, appraisals,
20   recommendations, critiques, engineering calculations, bills of materials, drawings, sketches, charts,
21   spreadsheets, displays, notices, diaries, books, desk calendars, appointment books, messages,
22   instructions, work assignments, notes, notebooks, drafts, data sheets, specifications, statistical
23   records, tapes, tape recordings, partial or complete reports of telephone conversations, photographs,
24   slides, public statements, newspaper or other media releases, public and governmental filings,
25   opinions, and any other writings or recordings. If any document was, but is no longer in any
26   DEFENDANT’S possession or subject to any DEFENDANT’S control, identify the document.
27
28   PLAINTIFFS’ SECOND SET OF REQUESTS FOR PRODUCTION TO                                                   3
     DEFENDANT RASH CURTIS & ASSOCIATES
     CASE NO. 16-CV-03396-YGR
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 85 of 191




 1           10.     The term “PHONE CALL” shall mean any calls made to a cellular phone by YOU,
 2   your agents or anyone else acting on your behalf, through the use of ATDS.
 3           11.     The term “PLAINTIFFS” shall mean Plaintiffs Sandra McMillion, Jessica Adekoya,
 4   and Ignacio Perez.
 5           12.     The term “TELEPHONE DIALING EQUIPMENT” shall mean any
 6   telecommunications, telemarketing or computer equipment used to make PHONE CALLS.
 7           13.     The term “THIRD PARTIES” shall mean ALL persons who are listed as reference
 8   parties on ANY debtor’s account in YOUR DAKCS OR Beyond ARM software.
 9           14.     The term “REFERENCE NUMBERS” shall mean ALL cellular telephone numbers
10   listed as a reference number on ANY debtor’s account in YOUR DAKCS OR Beyond ARM
11   software.
12           15.     The use of the singular form of any word includes the plural and vice versa.
13                                              INSTRUCTIONS
14           16.     These interrogatories are directed to Defendant Rash Curtis & Associates.
15           17.     If a person other than Defendant is known or believed to have in its possession,
16   custody, or control documents or information responsive to any request, please state the name of
17   the entity, the kind or nature of the documents or information known or believed to be maintained,
18   any process you have initiated to retrieve these documents and the date it will be available to
19   Plaintiffs, or information sufficient to make it available to Plaintiffs through Plaintiffs’ efforts.
20           18.     In responding to these requests, furnish all information and documents, including
21   information contained in or on any document, that is known or available to you from all files or
22   other sources that contain responsive documents, wherever located, and whether active, in storage,
23   or otherwise, including all documents in the possession of your attorneys and any accountants,
24   other professional persons or experts, investigators, or other persons acting on your behalf, or
25   under you or your attorneys’ control, employment, or direction.
26           19.     The obligation to produce the documents specified below is of a continuing nature;
27   your responses to these document requests are to be supplemented to the full extent required by the
28   PLAINTIFFS’ SECOND SET OF REQUESTS FOR PRODUCTION TO                                                    4
     DEFENDANT RASH CURTIS & ASSOCIATES
     CASE NO. 16-CV-03396-YGR
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 86 of 191




 1   Federal Rules of Civil Procedure, including Rule 26(e), and the Civil Local Rules of this
 2   jurisdiction, and if at any time you acquire possession, custody, or control of any additional
 3   documents specified below, such documents are to be furnished promptly to counsel for Plaintiffs
 4   at the address provided above, unless another place is mutually agreed-upon by counsel.
 5           20.     Where only a portion of a document relates or refers to the subject indicated, the
 6   entire document is to be produced nevertheless, along with all attachments, appendices, and
 7   exhibits.
 8           21.     All documents shall be produced as they are kept in the usual course of business
 9   with any identifying labels, file markings, or similar identifying features.
10           22.     All documents produced in response to these requests shall be organized and labeled
11   to correspond with the request to which they respond, and each response to these requests shall
12   identify the documents being produced in response to each request by Bates stamp number or
13   otherwise.
14           23.     If there are no documents responsive to any request specified below, you shall so
15   state in writing, produced at the time and place that documents are demanded to be produced by
16   this request.
17           24.     If any document or portion thereof is withheld under a claim of privilege, the
18   withholding party shall produce so much of the document as is not subject to the possible claim of
19   privilege, and shall furnish a statement, or “privilege log,” signed by the party’s counsel, which
20   identifies each document or portion thereof for which a privilege is claimed, including the
21   following information:
22                   a.     The date of the document;
23                   b.     The name and title of the person who wrote, authored, prepared, signed, or
24                          originated the document, or the person who knows about the information
25                          contained therein;
26                   c.     The name and title of the recipient or recipients of the document;
27                   d.     All persons to whom copies of the documents were furnished, along with
28   PLAINTIFFS’ SECOND SET OF REQUESTS FOR PRODUCTION TO                                                 5
     DEFENDANT RASH CURTIS & ASSOCIATES
     CASE NO. 16-CV-03396-YGR
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 87 of 191




 1                          such persons’ job titles or positions;
 2                   e.     A brief description of the subject matter or nature of the document sufficient
 3                          to assess whether the assertion of privilege is valid;
 4                   f.     The specific basis upon which the privilege is claimed; and
 5                   g.     With respect to any claim of privilege relating to an attorney, or action,
 6                          advice or work product of an attorney, the identity of the attorney involved.
 7          25.     If any portion of any document responsive to these requests is withheld under claim
 8   of privilege, any non-privileged portion of such document must be produced with the portion
 9   claimed to be privileged redacted.
10          26.     You are to produce each document requested herein in its entirety, without deletion
11   or excision (except as qualified by claims of privilege), regardless of whether you consider the
12   entire document to be relevant or responsive to the requests.
13          27.     Whenever a document is not produced in its entirety, including all attachments, or is
14   produced in redacted form, so indicate on the document, state with particularity the reason or
15   reasons it is not being produced in its entirety, and describe to the best of your knowledge,
16   information, and belief and with as much particularity as possible, those portions of the document
17   that are not being produced.
18          28.     If you withhold any information or documents requested herein on the grounds that
19   it is protected by a confidentiality order, protective order, court order or other agreement, identify
20   the relevant request for production, the specific grounds on which your objection is based, the
21   nature of the information, the identity of the document withheld including the Bates number if any,
22   identify the lawsuit or other proceeding or transaction to which the order or agreement relates, the
23   parties to the confidentiality or protective order and provide a copy of the order or agreement.
24          29.     Pursuant to Federal Rule of Civil Procedure 26(b)(2), you must identify and
25   describe, specifically and in detail, any and all electronically stored information you have
26   designated as “not reasonably accessible because of undue burden or cost.” This rule requires that
27   you “identify, by category or type, the sources containing potentially responsive information that
28   PLAINTIFFS’ SECOND SET OF REQUESTS FOR PRODUCTION TO                                                     6
     DEFENDANT RASH CURTIS & ASSOCIATES
     CASE NO. 16-CV-03396-YGR
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 88 of 191




 1   you are neither searching nor producing. The identification should . . . provide enough detail to
 2   enable the requesting party to evaluate the burdens and costs of providing the discovery and the
 3   likelihood of finding responsive information on the identified sources.” See Fed. R. Civ. P.
 4   26(b)(2) advisory committee comment.
 5          30.     If any document requested herein has been lost, discarded, or destroyed, the
 6   document so lost, discarded, or destroyed shall be identified in a writing (produced at the time and
 7   place that documents are demanded to be produced by this request) as completely as possible,
 8   together with the following information: date of disposal, manner of disposal, reason for disposal,
 9   person authorizing the disposal, and person disposing of the documents.
10                                 DOCUMENTS TO BE PRODUCED
11   REQUEST FOR PRODUCTION NO. 19:
12          DOCUMENTS sufficient to identify every call recipients’ first name, last name, area code,
13   cellular telephone number, date, and result of each call for ALL campaigns ran through OR
14   processed by ANY Global Connect dialer in which THIRD PARTIES were the focus within the
15   CLASS PERIOD.
16   REQUEST FOR PRODUCTION NO. 20:
17          DOCUMENTS sufficient to identify every call recipients’ first name, last name, area code,
18   cellular telephone number, date, and result of each call for ALL campaigns ran through OR
19   processed by ANY VIC OR DAKCS dialer in which THIRD PARTIES were the focus within the
20   CLASS PERIOD.
21   REQUEST FOR PRODUCTION NO. 21:
22          DOCUMENTS sufficient to identify every call recipients’ first name, last name, area code,
23   cellular telephone number, date, and result of each call for ALL campaigns ran through OR
24   processed by ANY Global Connect dialer in which REFERENCE NUMBERS were the focus
25   within the CLASS PERIOD.
26

27
28   PLAINTIFFS’ SECOND SET OF REQUESTS FOR PRODUCTION TO                                                  7
     DEFENDANT RASH CURTIS & ASSOCIATES
     CASE NO. 16-CV-03396-YGR
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 89 of 191




 1   REQUEST FOR PRODUCTION NO. 22:
 2          DOCUMENTS sufficient to identify every call recipients’ first name, last name, area code,
 3   cellular telephone number, date, and result of each call for ALL campaigns ran through OR
 4   processed by ANY VIC OR DAKCS dialer in which REFERENCE NUMBERS were the focus
 5   within the CLASS PERIOD.
 6   REQUEST FOR PRODUCTION NO. 23:
 7          DOCUMENTS sufficient to identify every SKIP-TRACED CALL RECIPIENTS’ first
 8   name, last name, area code, cellular telephone number, date, and result of each call to a SKIP-
 9   TRACED CALL RECIPIENT within the CLASS PERIOD.
10

11   Dated: February 8, 2017                      BURSOR & FISHER, P.A.
12                                                By:     /s/ Yeremey O. Krivoshey
                                                            Yeremey O. Krivoshey
13
                                                  L. Timothy Fisher (State Bar No. 191626)
14
                                                  Annick M. Persinger (State Bar No. 272996)
15                                                Yeremey O. Krivoshey (State Bar No.295032)
                                                  1990 North California Blvd., Suite 940
16                                                Walnut Creek, CA 94596
                                                  Telephone: (925) 300-4455
17                                                Email: ltfisher@bursor.com
18                                                       apersinger@bursor.com
                                                         ykrivoshey@bursor.com
19

20

21

22

23

24

25

26

27
28   PLAINTIFFS’ SECOND SET OF REQUESTS FOR PRODUCTION TO                                              8
     DEFENDANT RASH CURTIS & ASSOCIATES
     CASE NO. 16-CV-03396-YGR
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 90 of 191




 1                                         PROOF OF SERVICE
 2          I am a resident of the State of California, over the age of eighteen years, and not a party to
 3   the within action. My business address is Bursor & Fisher, P.A., 1990 North California Blvd., Suite
     940, Walnut Creek, CA 94596. On February 8, 2017, I served the within document(s):
 4
        PLAINTIFFS’ SECOND SET OF REQUESTS FOR PRODUCTION TO DEFENDANT
 5      RASH CURTIS & ASSOCIATES
 6
             by placing a copy of the document(s) listed above for collection and mailing
 7            following the firm’s ordinary business practice in a sealed envelope with postage
              thereon fully prepaid for deposit in the United States mail at Walnut Creek,
 8            California addressed as set forth below.

 9
             by depositing a true copy of the same enclosed in a sealed envelope with delivery
              fees provided for an Overnight/Federal Express pick up box or office designated
              for overnight delivery, and addressed as set forth below.
10
             By causing a personal delivery of a copy of the document(s) listed above to the
11            person(s) at the address(es) set forth below.

12           by facsimile transmission on that date. This document was transmitted by using a
              Brother MFC-9970CDW facsimile machine that complies with California Rules
              of Court Rule 2003(3), telephone number (925) 407-2700. The transmission was
13            reported as complete and without error.
14           by e-mail transmission on that date. These documents were transmitted via e-
              mail to the following e-mail addresses as set forth below.
15
            Mark E. Ellis
16          Amanda N. Griffith
            ELLIS LAW GROUP LLP
17          740 University Avenue, Suite 100
            Sacramento, CA 95825
18          Tel: (916) 283-8820
            Fax: (916) 283-8821
19          Email: mellis@ellislawgrp.com
                    agriffith@ellislawgrp.com
20

21
             I declare under penalty of perjury under the laws of the State of California that the above is
22
     true and correct, executed on February 8, 2017, at Walnut Creek, California.
23

24
                                                                          Debbie Schroeder
25

26

27

28
     PROOF OF SERVICE
     CASE NO. 16-CV-03396-YGR
Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 91 of 191




                                                          EXHIBIT 4
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 92 of 191




     BURSOR & FISHER, P.A.
 1   L. Timothy Fisher (State Bar No. 191626)
 2   Yeremey O. Krivoshey (State Bar No. 295032)
     1990 North California Blvd., Suite 940
 3   Walnut Creek, CA 94596
     Telephone: (925) 300-4455
 4   Facsimile: (925) 407-2700
     E-Mail: ltfisher@bursor.com
 5
              ykrivoshey@bursor.com
 6
     Attorneys for Plaintiffs
 7
                                  UNITED STATES DISTRICT COURT
 8
                                NORTHERN DISTRICT OF CALIFORNIA
 9

10
     SANDRA MCMILLION, JESSICA                     Case No. 16-cv-03396-YGR
11   ADEKOYA, and IGNACIO PEREZ, on
     Behalf of Themselves and all Others           PLAINTIFFS’ THIRD SET OF
12
     Similarly Situated,                           REQUESTS FOR PRODUCTION OF
13                                                 DOCUMENTS TO DEFENDANT RASH
                                Plaintiffs,        CURTIS & ASSOCIATES
14          v.

15   RASH CURTIS & ASSOCIATES,
16                              Defendant.
17

18

19

20

21

22

23

24

25

26

27

28   PLAINTIFFS’ THIRD SET OF REQUESTS FOR PRODUCTION TO
     DEFENDANT RASH CURTIS & ASSOCIATES
     CASE NO. 16-CV-03396-YGR
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 93 of 191




 1   PROPOUNDING PARTY: Plaintiffs Sandra McMillion, Jessica Adekoya, and Ignacio Perez

 2   RESPONDING PARTY: Rash Curtis & Associates

 3   SET NUMBER: Three

 4            Pursuant to the provisions of Federal Rule of Civil Procedure 34 and the Civil Local Rules,

 5   Plaintiffs request that Defendant Rash Curtis & Associates (“Defendant” or “Rash Curtis”) respond

 6   to the following Requests for Production of Documents within the time allowed by law. The

 7   production shall occur at the offices of Bursor & Fisher, P.A., at 1990 North California Boulevard,

 8   Suite 940, Walnut Creek, California 94596.

 9            As soon as practicable, the parties shall meet and confer in good faith regarding an

10   appropriate protocol for the production of documents. In lieu of such an agreement, the production

11   of electronically stored information shall be in PDF format, and hardcopy documents shall be

12   scanned and produced as PDF images. Original document orientation shall be maintained (i.e.,

13   portrait to portrait and landscape to landscape). All documents must be searchable through Optical

14   Character Recognition (“OCR”). When subjecting documents to an OCR process, the settings of

15   the OCR software shall maximize text quality over processing speed. Any settings such as

16   “autoskewing,” “auto-rotation,” and the like should be turned on when documents are run through

17   the OCR process. Notwithstanding the above, Microsoft Excel files or other spreadsheet programs,

18   database files, videos, and any other file types that reasonably require viewing in their native

19   format for full understanding of their content shall be produced in their native format. The

20   production of electronically stored documents shall also include all attendant metadata. Where

21   such attendant metadata is not available, any available bibliographic coding shall be produced in its

22   stead.

23            All documents must be assigned a Bates/control number that shall always: (1) be unique

24   across the entire document production, (2) maintain a constant length (zero/0-padded) across the

25   entire production, (3) contain no special characters or embedded spaces, and (4) be sequential

26   within a given document. If a Bates number or set of Bates numbers is skipped in a production, the

27   producing party will disclose the Bates numbers or ranges in a cover letter accompanying the

28   PLAINTIFFS’ THIRD SET OF REQUESTS FOR PRODUCTION TO                                                1
     DEFENDANT RASH CURTIS & ASSOCIATES
     CASE NO. 16-CV-03396-YGR
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 94 of 191




 1   production.
 2
                                                DEFINITIONS
 3
            The following definitions and instructions are incorporated by reference whenever
 4
     applicable in this document:
 5
            1.      The term “ANY” shall also mean “ALL” and vice versa. As used herein, the
 6
     singular shall always include the plural and the present tense shall also include the past tense. The
 7
     words “AND” as well as “OR” shall be construed disjunctively or conjunctively as necessary to
 8
     bring within the scope of this request all DOCUMENTS or things that might otherwise be
 9
     construed to be outside its scope.
10
            2.      The term “CONCERN” (or a form thereof) shall mean comprising, constituting,
11
     dealing with, discussing, reflecting, evidencing, pertaining to, prepared for, representing,
12
     supporting, demonstrating, corroborating, proving, refuting, disputing, rebutting, contradicting,
13
     relating or referring to, stating, describing, recording, noting, embodying, containing, mentioning,
14
     involving, studying, analyzing, discussing, evaluating, or relevant to. As indicated, the term
15
     necessarily includes information which is in opposition to as well as in support of the position(s)
16
     and claim(s) of the DEFENDANT in this action.
17
            3.      The term “CLASS PERIOD” shall mean the period beginning four years prior to the
18
     filing of this action, through present.
19
            4.      The terms “DEFENDANT” and “YOU” shall mean Defendant and any relevant
20
     predecessors, successors, subsidiaries, departments, divisions, committees, and/or affiliates, and
21
     including, without limitation, any organization or entity which it manages or controls, together with
22
     all present and former directors, officers, employees, agents, representatives, attorneys, or any
23
     persons acting, or purporting to act, on its behalf, including any call center or consulting firms
24
     retained, employed, or consulted by DEFENDANT in connection with PHONE CALLS.
25
            5.      The term “DOCUMENTS” shall mean all written, typed, printed, recorded, or
26
     graphic matter of every type and description, however and by whomever prepared, produced,
27
     reproduced, disseminated, or made, in any form, now or formerly in the possession, custody, or
28   PLAINTIFFS’ THIRD SET OF REQUESTS FOR PRODUCTION TO                                                   2
     DEFENDANT RASH CURTIS & ASSOCIATES
     CASE NO. 16-CV-03396-YGR
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 95 of 191




 1   control of any DEFENDANT, its agents, employees and attorneys, or any of them, including, but
 2   not limited to, letters, facsimiles, correspondence, telegrams, memoranda, agreements, intra- and
 3   interoffice communications, e-mails, text messages, SMS messages, drafts, working papers, data
 4   sheets, indexes, purchase orders, requisitions, plans, studies, tests, trials, summaries, analyses,
 5   reports, presentations, results of investigations, reviews, bulletins, proposals, estimates, appraisals,
 6   recommendations, critiques, engineering calculations, bills of materials, drawings, sketches, charts,
 7   spreadsheets, displays, notices, diaries, books, desk calendars, appointment books, messages,
 8   instructions, work assignments, notes, notebooks, drafts, data sheets, specifications, statistical
 9   records, tapes, tape recordings, partial or complete reports of telephone conversations, photographs,
10   slides, public statements, newspaper or other media releases, public and governmental filings,
11   opinions, and any other writings or recordings. If any document was, but is no longer in any
12   DEFENDANT’S possession or subject to any DEFENDANT’S control, identify the document.
13           6.      The use of the singular form of any word includes the plural and vice versa.
14                                              INSTRUCTIONS
15           7.      These requests for production are directed to Defendant Rash Curtis & Associates.
16           8.      If a person other than Defendant is known or believed to have in its possession,
17   custody, or control documents or information responsive to any request, please state the name of
18   the entity, the kind or nature of the documents or information known or believed to be maintained,
19   any process you have initiated to retrieve these documents and the date it will be available to
20   Plaintiffs, or information sufficient to make it available to Plaintiffs through Plaintiffs’ efforts.
21           9.      In responding to these requests, furnish all information and documents, including
22   information contained in or on any document, that is known or available to you from all files or
23   other sources that contain responsive documents, wherever located, and whether active, in storage,
24   or otherwise, including all documents in the possession of your attorneys and any accountants,
25   other professional persons or experts, investigators, or other persons acting on your behalf, or
26   under you or your attorneys’ control, employment, or direction.
27           10.     The obligation to produce the documents specified below is of a continuing nature;
28   PLAINTIFFS’ THIRD SET OF REQUESTS FOR PRODUCTION TO                                                     3
     DEFENDANT RASH CURTIS & ASSOCIATES
     CASE NO. 16-CV-03396-YGR
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 96 of 191




 1   your responses to these document requests are to be supplemented to the full extent required by the
 2   Federal Rules of Civil Procedure, including Rule 26(e), and the Civil Local Rules of this
 3   jurisdiction, and if at any time you acquire possession, custody, or control of any additional
 4   documents specified below, such documents are to be furnished promptly to counsel for Plaintiffs
 5   at the address provided above, unless another place is mutually agreed-upon by counsel.
 6           11.     Where only a portion of a document relates or refers to the subject indicated, the
 7   entire document is to be produced nevertheless, along with all attachments, appendices, and
 8   exhibits.
 9           12.     All documents shall be produced as they are kept in the usual course of business
10   with any identifying labels, file markings, or similar identifying features.
11           13.     All documents produced in response to these requests shall be organized and labeled
12   to correspond with the request to which they respond, and each response to these requests shall
13   identify the documents being produced in response to each request by Bates stamp number or
14   otherwise.
15           14.     If there are no documents responsive to any request specified below, you shall so
16   state in writing, produced at the time and place that documents are demanded to be produced by
17   this request.
18           15.     If any document or portion thereof is withheld under a claim of privilege, the
19   withholding party shall produce so much of the document as is not subject to the possible claim of
20   privilege, and shall furnish a statement, or “privilege log,” signed by the party’s counsel, which
21   identifies each document or portion thereof for which a privilege is claimed, including the
22   following information:
23                   a.     The date of the document;
24                   b.     The name and title of the person who wrote, authored, prepared, signed, or
25                          originated the document, or the person who knows about the information
26                          contained therein;
27                   c.     The name and title of the recipient or recipients of the document;
28   PLAINTIFFS’ THIRD SET OF REQUESTS FOR PRODUCTION TO                                                  4
     DEFENDANT RASH CURTIS & ASSOCIATES
     CASE NO. 16-CV-03396-YGR
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 97 of 191




 1                   d.     All persons to whom copies of the documents were furnished, along with
 2                          such persons’ job titles or positions;
 3                   e.     A brief description of the subject matter or nature of the document sufficient
 4                          to assess whether the assertion of privilege is valid;
 5                   f.     The specific basis upon which the privilege is claimed; and
 6                   g.     With respect to any claim of privilege relating to an attorney, or action,
 7                          advice or work product of an attorney, the identity of the attorney involved.
 8          16.     If any portion of any document responsive to these requests is withheld under claim
 9   of privilege, any non-privileged portion of such document must be produced with the portion
10   claimed to be privileged redacted.
11          17.     You are to produce each document requested herein in its entirety, without deletion
12   or excision (except as qualified by claims of privilege), regardless of whether you consider the
13   entire document to be relevant or responsive to the requests.
14          18.     Whenever a document is not produced in its entirety, including all attachments, or is
15   produced in redacted form, so indicate on the document, state with particularity the reason or
16   reasons it is not being produced in its entirety, and describe to the best of your knowledge,
17   information, and belief and with as much particularity as possible, those portions of the document
18   that are not being produced.
19          19.     If you withhold any information or documents requested herein on the grounds that
20   it is protected by a confidentiality order, protective order, court order or other agreement, identify
21   the relevant request for production, the specific grounds on which your objection is based, the
22   nature of the information, the identity of the document withheld including the Bates number if any,
23   identify the lawsuit or other proceeding or transaction to which the order or agreement relates, the
24   parties to the confidentiality or protective order and provide a copy of the order or agreement.
25          20.     Pursuant to Federal Rule of Civil Procedure 26(b)(2), you must identify and
26   describe, specifically and in detail, any and all electronically stored information you have
27   designated as “not reasonably accessible because of undue burden or cost.” This rule requires that
28   PLAINTIFFS’ THIRD SET OF REQUESTS FOR PRODUCTION TO                                                      5
     DEFENDANT RASH CURTIS & ASSOCIATES
     CASE NO. 16-CV-03396-YGR
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 98 of 191




 1   you “identify, by category or type, the sources containing potentially responsive information that
 2   you are neither searching nor producing. The identification should . . . provide enough detail to
 3   enable the requesting party to evaluate the burdens and costs of providing the discovery and the
 4   likelihood of finding responsive information on the identified sources.” See Fed. R. Civ. P.
 5   26(b)(2) advisory committee comment.
 6          21.     If any document requested herein has been lost, discarded, or destroyed, the
 7   document so lost, discarded, or destroyed shall be identified in a writing (produced at the time and
 8   place that documents are demanded to be produced by this request) as completely as possible,
 9   together with the following information: date of disposal, manner of disposal, reason for disposal,
10   person authorizing the disposal, and person disposing of the documents.
11                                 DOCUMENTS TO BE PRODUCED
12   REQUEST FOR PRODUCTION NO. 24:
13          DOCUMENTS sufficient to identify ALL persons within the CLASS PERIOD for whom
14   YOU have had a debt collection account in their name, including the account number and
15   telephone number for all such individuals.
16   REQUEST FOR PRODUCTION NO. 25:
17          DOCUMENTS sufficient to identify ALL telephone numbers YOU obtained through skip
18   tracing within the CLASS PERIOD.
19

20   Dated: August 25, 2017                       BURSOR & FISHER, P.A.
21                                                By:     /s/ Yeremey O. Krivoshey
                                                            Yeremey O. Krivoshey
22
                                                  L. Timothy Fisher (State Bar No. 191626)
23
                                                  Yeremey O. Krivoshey (State Bar No.295032)
24                                                1990 North California Blvd., Suite 940
                                                  Walnut Creek, CA 94596
25                                                Telephone: (925) 300-4455
                                                  Email: ltfisher@bursor.com
26                                                        ykrivoshey@bursor.com
27

28   PLAINTIFFS’ THIRD SET OF REQUESTS FOR PRODUCTION TO                                                   6
     DEFENDANT RASH CURTIS & ASSOCIATES
     CASE NO. 16-CV-03396-YGR
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 99 of 191




 1                                         PROOF OF SERVICE
 2          I am a resident of the State of California, over the age of eighteen years, and not a party to
 3   the within action. My business address is Bursor & Fisher, P.A., 1990 North California Blvd., Suite
     940, Walnut Creek, CA 94596. On August 25, 2017, I served the within document(s):
 4
        PLAINTIFFS’ THIRD SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS
 5      TO DEFENDANT RASH CURTIS & ASSOCIATES
 6
             by placing a copy of the document(s) listed above for collection and mailing
 7            following the firm’s ordinary business practice in a sealed envelope with postage
              thereon fully prepaid for deposit in the United States mail at Walnut Creek,
 8            California addressed as set forth below.

 9
             by depositing a true copy of the same enclosed in a sealed envelope with delivery
              fees provided for an Overnight/Federal Express pick up box or office designated
              for overnight delivery, and addressed as set forth below.
10
             By causing a personal delivery of a copy of the document(s) listed above to the
11            person(s) at the address(es) set forth below.

12           by facsimile transmission on that date. This document was transmitted by using a
              Brother MFC-9970CDW facsimile machine that complies with California Rules
              of Court Rule 2003(3), telephone number (925) 407-2700. The transmission was
13            reported as complete and without error.
14           by e-mail transmission on that date. These documents were transmitted via e-
              mail to the following e-mail addresses as set forth below.
15
         Mark E. Ellis
16       Anthony P. J. Valenti
         ELLIS LAW GROUP LLP
17       1425 River Park Drive, Suite 400
         Sacramento, CA 95815
18       Tel: (916) 283-8820
         Fax: (916) 283-8821
19       Email: mellis@ellislawgrp.com
                avalenti@ellislawgrp.com
20

21           I declare under penalty of perjury under the laws of the State of California that the above is
22   true and correct, executed on August 25, 2017, at Walnut Creek, California.

23

24                                                                        Debbie Schroeder

25

26

27

28
     PROOF OF SERVICE
     CASE NO. 16-CV-03396-YGR
Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 100 of 191




                                                          EXHIBIT 5
Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 101 of 191
Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 102 of 191
Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 103 of 191
Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 104 of 191
Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 105 of 191




                                                          EXHIBIT 6
2/1/2019            Case 4:16-cv-03396-YGR            Document
                                Bursor & Fisher, P.A. Mail - McMillion v.259-1     Filed
                                                                          Rash Curtis      02/11/19
                                                                                      & Associates,       Page
                                                                                                    Case No.       106 of 191
                                                                                                             4:16-cv-03396-YGR



                                                                                                                      Yeremey Krivoshey <ykrivoshey@bursor.com>



 McMillion v. Rash Curtis & Associates, Case No. 4:16-cv-03396-YGR
 Anthony Paul John Valenti <AValenti@ellislawgrp.com>                                                                              Wed, Jun 28, 2017 at 9:49 AM
 To: Yeremey Krivoshey <ykrivoshey@bursor.com>
 Cc: "L. Timothy Fisher" <ltfisher@bursor.com>, Rosanne Estrella <restrella@ellislawgrp.com>, Crystal Strong <cstrong@ellislawgrp.com>, Mark Ellis
 <mellis@ellislawgrp.com>, Cheri Bowden <cbowden@ellislawgrp.com>, jsmith <jsmith@bursor.com>, Paula Crary <pcrary@ellislawgrp.com>, Jennifer Mueller
 <jmueller@ellislawgrp.com>


   Yeremey,



   What my client will tes fy to under oath is not in ques on. I’m just telling you what I’ve learned in talking to my client’s contact over at Global Connect.
   He was the one that told me Global Connect saves every campaign list that is uploaded by one of its clients.



   And, as noted in Rash Cur s’ responses to your client’s second set of interrogatories (which, by the way, were mely served by mail on Monday), Rash
   Cur s does not use the “SKP” status code on any of its collec on accounts. I know this probably contradicts what your star witness, Steve Kizer, tes ﬁed
   to, but he simply has no clue what he is talking about. He was a compliance manager responsible for training new collectors, not genera ng campaign
   lists or nota ng collec on accounts.



   Again, it was my understanding, based on discussions with my client’s Global Connect representa ve, that the tab-delimited ﬁles uploaded to Global
   Connect are o en named by GC’s clients and that name might be useful in determining the selec on and ﬁltering criteria used to generate the campaign
   lists. I did not, however, indicate that Rash Cur s did, in fact, name its ﬁles in such a fashion or, in fact, store mul ple versions of the campaign lists which
   it regularly generates. I merely suggested that this might be a possible solu on to your problem regarding ascertainability of the proposed classes.
   Nevertheless, I will ask my client to start storing a redundant copy of each and every campaign list it generates during the pendency of the li ga on,
   despite my own personal opinion that such “evidence” is not relevant to your speciﬁc claims.



   Anthony P. J. Valen

   A orney at Law | Associate

   Ellis Law Group, LLP

   740 University Avenue, Suite 100

   Sacramento, CA 95825

   Tel: (916) 283-8820

   Fax: (916) 283-8821

   avalen @ellislawgrp.com



   WARNING: The informa on contained in this e-mail is intended for the use of the individual or en ty to which it is addressed, and may be privileged,
   conﬁden al and exempt from disclosure under applicable law. If the reader of this message is not the intended recipient, or the employee or agent
   responsible for delivery to the intended recipient, you are hereby no ﬁed that any dissemina on, distribu on or copying of this communica on is strictly
   prohibited. If you have received this e-mail in error, please no fy us immediately at the telephone number listed above, or by return e-mail to
   avalen @ellislawgrp.com and delete this communica on in a manner that permanently removes it from any computer drive in your possession. This
   document was not intended or wri en to be used and it cannot be used for the purpose of avoiding tax penal es that may be imposed on the taxpayer.



   From: Yeremey Krivoshey [mailto:ykrivoshey@bursor.com]
   Sent: Wednesday, June 28, 2017 9:04 AM
   To: Anthony Paul John Valenti
   Cc: L. Timothy Fisher; Rosanne Estrella; Crystal Strong; Mark Ellis; Cheri Bowden; jsmith; Paula Crary; Jennifer Mueller
   Subject: RE: McMillion v. Rash Curtis & Associates, Case No. 4:16-cv-03396-YGR



   Is your client willing to testify under oath that GC retains every single campaign list? I suspect that we're going to get a lot of "I don't know" responses, which is
   the problem. Rash Curtis has a duty not to destroy any records relevant to this litigation, while GC does not. You've essentially admitted that Rash Curtis
   destroyed all of its campaign lists, and are now pointing to a third party, as if their retention is relevant to Defendant's duty.


https://mail.google.com/mail/u/0?ik=fd7e083070&view=pt&search=all&permmsgid=msg-f%3A1571467898298992805&simpl=msg-f%3A1571467898…                                       1/11
Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 107 of 191




                                                          EXHIBIT 7
2/1/2019        Case 4:16-cv-03396-YGR            Document
                            Bursor & Fisher, P.A. Mail - McMillion v.259-1     Filed
                                                                      Rash Curtis      02/11/19
                                                                                  & Associates,       Page
                                                                                                Case No.       108 of 191
                                                                                                         4:16-cv-03396-YGR



                                                                                  Yeremey Krivoshey <ykrivoshey@bursor.com>



  McMillion v. Rash Curtis & Associates, Case No. 4:16-cv-03396-YGR
  Anthony Paul John Valenti <AValenti@ellislawgrp.com>                                           Sat, Jul 22, 2017 at 3:27 PM
  To: Yeremey Krivoshey <ykrivoshey@bursor.com>, Mark Ellis <mellis@ellislawgrp.com>
  Cc: "L. Timothy Fisher" <ltfisher@bursor.com>, Rosanne Estrella <restrella@ellislawgrp.com>, Crystal Strong
  <cstrong@ellislawgrp.com>, Paula Crary <pcrary@ellislawgrp.com>, Cheri Bowden <cbowden@ellislawgrp.com>, jsmith
  <jsmith@bursor.com>, Jennifer Mueller <jmueller@ellislawgrp.com>


    It’s not prejudicial; it’s accurate and illustra ve. As I told you before, your clients (let’s be honest, really you) do not
    get to subs tute their (your) judgment for my own client’s judgment in how to best conduct a diligent search for
    documents responsive to your ridiculously overbroad and burdensome requests for produc on. (to which valid
    objec ons were made). I agreed to take all 28 of your search terms to my client and I oﬀered up ﬁve management-
    level custodians. Unfortunately, the volume of the emails responsive to your overbroad search terms is not
    reasonably accessible because of undue burden or cost. See Rule 26(b)(2)(B). And I never agreed to produce emails
    that were merely responsive to your search terms. They were simply a way to try and cull the herd in order to ﬁnd
    what you are actually en tled to, which are only the non-privileged, relevant emails responsive to your requests at
    issue. As indicated in my por on of the dispute statement, your search terms do not even address some of your
    requests, and we’ve complied with others already. To the extent you want seven, one-month samples of call logs
    containing only calls made to numbers pulled from ﬁelds 4-10 or accounts marked SKP, I’ve explained that it isn’t
    possible to segregate that informa on. The best I can do is get you the informa on from 7,000,000+ calls which is
    en rely useless since it would only contain the number called not where it came from or whether the related account
    was marked SKP (although, to my knowledge, none of Rash Cur s’ accounts are marked SKP, despite what that liar
    Steven Kizer told you when you had him alone at a deposi on you didn’t properly serve no ce of).



    Yeremey, I’ve tried to work with you on this, but your en re case is frivolous; your clients’ deposi ons conﬁrmed that
    much. Your supervising partner has refused our request for a s pula on for leave to ﬁle a supplemental opposi on
    to your mo on for class cer ﬁca on, and you’ve done next to nothing to address the real issues at the heart of this
    discovery dispute: your overbroad requests. You’re asking my client to go back through 5 years of emails to ﬁnd some
    “smoking gun” so you can get treble damages when you don’t even have a valid TCPA claim in the ﬁrst place.



    Anthony P. J. Valen

    A orney at Law | Associate

    Ellis Law Group, LLP

    740 University Avenue, Suite 100

    Sacramento, CA 95825

    Tel: (916) 283-8820

    Fax: (916) 283-8821

    avalen @ellislawgrp.com




https://mail.google.com/mail/u/0?ik=fd7e083070&view=pt&search=all&permmsgid=msg-f%3A1573663467407414335&simpl=msg-f%3A1573663467…   1/17
Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 109 of 191




                                                          EXHIBIT 8
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 110 of 191


                                                                        Page 1
 1                      UNITED STATES DISTRICT COURT
 2                     NORTHERN DISTRICT OF CALIFORNIA
 3
 4    SANDRA MCMILLION, JESSICA
      ADEKOYA, and IGNACIO PEREZ,
 5    on Behalf of Themselves and
 6    all Others Similarly Situated,
 7                  Plaintiffs,
 8
             vs.                                       No. 4:16-cv-03396-YGR
 9
      RASH CURTIS & ASSOCIATES,
10                  Defendant.
11    _____________________________________________________
12
13
14                  VIDEOTAPED DEPOSITION OF NICK KEITH
15                         Walnut Creek, California
16                          Monday, October 16, 2017
17                                     Volume 1
18
19
20
21    Reported by:
22    JODI L. BOSETTI
      CSR No. 11316, RPR
23    JOB No. 2730696
24
25    PAGES 1 - 93


                                 Veritext Legal Solutions
                                      866 299-5127
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 111 of 191


                                                                       Page 14
 1           Q    Okay.   So it has their demographic

 2     information, including their telephone numbers.           And I

 3     don't mean to pin you in.         I'm not saying that

 4     necessarily every account has a phone number.           I'm

 5     just saying that's typically the kind of fields that                 09:45

 6     are contained in those files; is that right?

 7           A    Correct.

 8           Q    And so -- and then it also has the -- the

 9     amount of money they actually owe; is that right?

10           A    Correct.                                                  09:45

11           Q    And when these -- so when these files come

12     in, if there's multiple phone numbers for one debtor,

13     how are they separated, or if they are?

14           MR. ELLIS:      The question is vague and ambiguous.

15                You can answer.                                           09:45

16           THE WITNESS:      There's multiple phone number

17     fields.

18     BY MR. KRIVOSHEY:

19           Q    Okay.   What kind of phone number fields are

20     there?                                                               09:46

21           A    I'm not sure what you mean.

22           Q    Well, you said there's multiple, so describe

23     the multiple phone number fields.

24           A    We have phone number fields listed 1 through

25     9.                                                                   09:46



                                 Veritext Legal Solutions
                                      866 299-5127
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 112 of 191


                                                                        Page 15
 1           Q     Okay.   There's no phone field 10?

 2           A     I don't recall.

 3           Q     Okay.   Do these phone number fields signify

 4     something else or are they just randomly placed in

 5     these phone number fields when they come in?                         09:46

 6           A     There are significant places where the phone

 7     numbers have to be put in.

 8           Q     Okay.   So when an account first comes in,

 9     what is -- for example, what does phone field 1

10     signify?                                                             09:46

11           A     Usually the primary telephone number that's

12     provided from the client.

13           Q     Okay.   What about phone field 2?

14           A     It is -- phone field 1 through 4 are from

15     what comes in from the client, whatever phone number                 09:47

16     comes in from the client.

17           Q     Okay.   Is there -- so what is -- phone field

18     number 2, though, is that an employment number, a

19     spouse number, or is it not designated?

20           A     Typically an employment phone number, but I              09:47

21     can't speak for every single phone number on the

22     accounts.

23           Q     Okay.   How about phone field 3?

24           A     That doesn't have any special meaning.        It's

25     a phone number that came from the client.                            09:47



                                 Veritext Legal Solutions
                                      866 299-5127
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 113 of 191


                                                                          Page 64
 1           Q     And there -- there's -- it's an e-mail thread

 2     and you're on some of these e-mails too.             You were on

 3     some of those e-mails, right?

 4           A     It appears, yes.

 5           Q     And this was -- all of these e-mails appear              11:12

 6     to be written between February 24th and February 25th

 7     of 2014; is that correct?

 8           A     Yes.

 9           Q     Turn to the third page, please.          There's an

10     e-mail from you on February 24th at 4:57 p.m.             Do you     11:13

11     see that?

12           A     Yes.

13           Q     And you say, "Hello.        I was talking to Chris

14     and Bob, and Chris's theory is if we have all ECA and

15     Accurint skip tracing phone numbers placed in fields 5               11:13

16     through 10, we can make the dialer in Global not call

17     these phone numbers and only the first four fields,

18     which are always reserved for client-given phone

19     numbers or approved phone numbers by the debtor.

20     Global also can spit out a no cell phone exception                   11:14

21     report so we know the reason Global did not call this.

22     This can save us money on costs."            Do you see that?

23           A     Yes.

24           Q     And so after February 24, 2014, did Rash

25     Curtis ensure that all ECA and Accurint skip tracing                 11:14



                                 Veritext Legal Solutions
                                      866 299-5127
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 114 of 191


                                                                       Page 65
 1     phone numbers were placed in phone fields 5 through

 2     10?

 3           MR. ELLIS:     Lacks foundation, calls for

 4     speculation.     As phrased, it's argumentative.

 5                You can answer.                                           11:14

 6           THE WITNESS:     Ask the question one more time.

 7           MR. KRIVOSHEY:     Can you repeat my question,

 8     please.

 9                (Record read.)

10           MR. ELLIS:     Same objections.                                11:15

11           THE WITNESS:     Yes.

12           MR. KRIVOSHEY:     And --

13           MR. ELLIS:     Hold on one second, Yeremey.

14                Jodi, just for the record, it's Accurint,

15     A-C-C-U-R-I-N-T.                                                     11:15

16     BY MR. KRIVOSHEY:

17           Q    And when did Rash Curtis transition to

18     placing ECA and Accurint's skip tracing phone numbers

19     into phone fields 5 through 10?

20           MR. ELLIS:     Again, lacks foundation, calls for              11:16

21     speculation.

22                You can answer if you know.

23           THE WITNESS:     I don't remember.

24     BY MR. KRIVOSHEY:

25           Q    Was it in 2014?                                           11:16



                                 Veritext Legal Solutions
                                      866 299-5127
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 115 of 191


                                                                       Page 66
 1           MR. ELLIS:     Same objections.

 2                You can answer if you know.

 3           THE WITNESS:     I don't remember for sure.

 4     BY MR. KRIVOSHEY:

 5           Q    Do you remember if it was in 2015?                        11:16

 6           A    I don't remember for sure.

 7           Q    Do you remember it if it was in 2016?

 8           A    I still don't remember.

 9           Q    When is your first memory of Rash Curtis

10     placing skip trace phone numbers from ECA and Accurint               11:16

11     into phone fields 5 through 10?

12           MR. ELLIS:     Again, same objections.

13                You can answer.

14           THE WITNESS:     2014.

15     BY MR. KRIVOSHEY:                                                    11:17

16           Q    Okay.   So in 2014, for those phone numbers

17     placed in fields 5 through 10, if that happened, were

18     numbers and phone fields 5 through 10 called by VIC?

19           A    Since that happened?

20           Q    No, in 2014.                                              11:18

21           A    In 2014, I don't know.

22           Q    What about in 2015?

23           A    I don't know.

24           Q    Has that happened at any point from 2014

25     through the present?                                                 11:18



                                 Veritext Legal Solutions
                                      866 299-5127
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 116 of 191


                                                                       Page 71
 1            THE WITNESS:      I don't know.

 2     BY MR. KRIVOSHEY:

 3            Q      Do -- are you aware of any cell phone scrubs

 4     done prior to August 3rd, 2015?

 5            A      I don't remember.                                      11:24

 6            Q      And then the first sentence of this e-mail

 7     says, "We need a field where we can store cell phones

 8     in the header ASAP."        Do you see that?

 9            A      Yes.

10            Q      So as of August 3rd, 2015, did Rash Curtis             11:25

11     not have a field where -- to store cell phones?

12            A      I don't remember.

13            Q      Okay.   So on page 2, at the very bottom

14     there's an e-mail dated August 4, 2015, at 3:01 from

15     you.       And it carries over on to the next page.      Do you      11:26

16     see that?

17            A      Yes.

18            Q      And so you said, "We are currently waiting

19     from a spin from Dakcs that will get all phone

20     numbers," in parenthesis, "Sequence 1 through 4,"                    11:27

21     closed paren, "that were entered by employee No. 99,

22     Dakcs from any day after DOR, which will be from any

23     ECAs or batching from skip tracing vendors.           When

24     these are gathered, they will place them into sequence

25     5 through 10"; do you see that?                                      11:27



                                  Veritext Legal Solutions
                                       866 299-5127
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 117 of 191


                                                                       Page 72
 1           A    Yes.

 2           Q    Do you remember if Dakcs did a spin to

 3     collect all numbers that were in sequence 1 through 4

 4     that were entered by employees into phone fields 5

 5     through 10?                                                          11:28

 6           MR. ELLIS:     The question is vague and ambiguous.

 7                You can answer.

 8           THE WITNESS:     Yeah.

 9     BY MR. KRIVOSHEY:

10           Q    And when did that happen?                                 11:28

11           A    I don't remember.

12           Q    Was that -- do you remember if it happened in

13     after August 4th of 2015?

14           A    I don't remember the date.

15           Q    Do you remember if it happened before then?               11:28

16           A    No, I don't remember.

17           Q    Do you recall Dakcs ever running a spin to

18     get numbers in sequence 1 through 4 that were entered

19     by employees and put those numbers into phone fields 5

20     through 10 before August 24, 2015?                                   11:28

21           A    I don't remember.

22           Q    What is DOR?

23           A    Date of referral.

24           Q    So are you saying here that numbers entered

25     by employees after the date of referral come from ECA                11:29



                                 Veritext Legal Solutions
                                      866 299-5127
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 118 of 191


                                                                       Page 73
 1     or from skip trace vendors?

 2           A    The question one more time.

 3           Q    Are you saying that numbers entered by

 4     employees from any day after DOR are from ECAs or from

 5     skip tracing vendors?                                                11:29

 6           MR. ELLIS:     I'm sorry, now I need that -- I need

 7     that reread, please.

 8                (Record read.)

 9           MR. ELLIS:     It's vague and ambiguous.

10                You can answer if you understand it.                      11:30

11           THE WITNESS:     Not all of them.

12     BY MR. KRIVOSHEY:

13           Q    Was -- is Dakcs able to do a spin to collect

14     all numbers that were obtained from ECAs or other skip

15     tracing vendors?                                                     11:30

16           A    No.

17           MR. ELLIS:     You're asking -- oh, I'm sorry.

18                You're asking for his current state of mind?

19           MR. KRIVOSHEY:     Current state of mind, yes.

20           MR. ELLIS:     Okay.   You can answer.                         11:30

21           THE WITNESS:     No.

22     BY MR. KRIVOSHEY:

23           Q    So then what were you exactly asking for

24     Dakcs to do at that time?

25           A    At that time we were asking for the spin.                 11:31



                                 Veritext Legal Solutions
                                      866 299-5127
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 119 of 191


                                                                          Page 74
 1           Q    To do what?

 2           A    To move phone numbers from sequences 1

 3     through 4 to sequences 5 through 10.

 4           Q    And which phone numbers specifically?

 5           A    Employee -- or numbered by -- excuse me.                    11:31

 6     Phone numbers entered by employee No. 99.

 7           Q    What is employee No. 99?

 8           A    That is an automated number.              It's not a real

 9     employee number.      It's a batching number.

10           Q    So all numbers entered by employee No. 9 --                 11:31

11     99, then, would be entered automatically and not by an

12     employee; is that correct?

13           A    Correct.

14           Q    Is Dakcs able to do a spin to collect all

15     numbers entered by employee No. 99?                                    11:31

16           A    No.

17           Q    Was it ever able to do that?

18           A    I'm not sure.

19           Q    So did Dakcs -- was Dakcs able to do the spin

20     that you were asking it to do?                                         11:32

21           A    Yes.

22           Q    So then Dakcs was able to pull numbers

23     entered by employee No. 99, correct?

24           A    Previously you said "all numbers."

25           Q    Entered by employee No. 99.                                 11:32



                                 Veritext Legal Solutions
                                      866 299-5127
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 120 of 191


                                                                       Page 75
 1           A    Right.    But all numbers or just the numbers?

 2           Q    So which numbers can Dakcs pull from employee

 3     No. 99 and which can it not pull?

 4           MR. ELLIS:     The question is vague and ambiguous.

 5     It -- I would suggest that we start with what actually               11:33

 6     happened and then we can move from there, because I am

 7     not -- I have no idea what you guys are talking about

 8     at this point in time.       The record is a mess.

 9     BY MR. KRIVOSHEY:

10           Q    What numbers from employee No. 99 is Dakcs                11:33

11     able to pull?

12           A    The phone numbers that are currently living

13     in the edit tracking history.

14           Q    Is it still able to pull those numbers today?

15           MR. ELLIS:     Lacks foundation, calls for                     11:34

16     speculation.

17                You can answer if you know.

18           THE WITNESS:     Which numbers?

19     BY MR. KRIVOSHEY:

20           Q    The numbers entered by employee No. 99 that               11:34

21     currently exist.

22           A    Not all, no.

23           Q    Which numbers can it not pull today?

24           A    Phone numbers that no longer lived in edit

25     tracking history.                                                    11:34



                                 Veritext Legal Solutions
                                      866 299-5127
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 121 of 191


                                                                             Page 77
 1     We didn't just -- we didn't get an actual file.

 2     BY MR. KRIVOSHEY:

 3             Q   What is a TeamViewer exercise?              What do you

 4     mean?

 5             A   A TeamViewer is where we can basically -- I                11:36

 6     can look at what they're looking at.                 So we would go

 7     over the results or the change or the spin and we

 8     would look at it, make sure everything looked right

 9     and it would go.      There's not actually any type of

10     file, it's not an export.                                              11:36

11             Q   And what would they be looking at it on?

12             A   Usually -- usually it would be their inquiry.

13             Q   What is that?

14             A   It's a -- it's a part of their software to

15     where they can pull accounts.           Basically it's just            11:37

16     going to give you back the information.

17             Q   I understand.    And so where -- when you say

18     you were looking at it with them, were you in their

19     offices or how did that work?

20             A   With a TeamViewer, I was watching their                    11:37

21     computer through my computer.

22             Q   I understand.

23                 Okay.   And then the second bullet point of

24     that e-mail, it says, "ECA are currently being

25     remapped to only upload new phone numbers from 5                       11:38



                                 Veritext Legal Solutions
                                      866 299-5127
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 122 of 191


                                                                         Page 78
 1     through 10."       Do you see that?

 2           A    Yes.

 3           Q    What did you mean there?

 4           A    That the ECA return would be remapped to

 5     field phones 5 through 10 if there was a return phone                11:38

 6     number.

 7           Q    Okay.     So are you saying that if an ECA

 8     lookup has a phone number, it would automatically put

 9     into phone fields 5 through 10; is that the goal?

10           A    Correct.                                                  11:38

11           Q    And did that system ever get put in place?

12           A    Yes.

13           Q    Do you know when that was?

14           A    I don't have a date.

15           Q    But it would be fair to say that it wasn't                11:38

16     before the date of this e-mail?

17           MR. ELLIS:      I'm going to object.           Lacks

18     foundation, calls for speculation.

19           THE WITNESS:      I don't remember.

20     BY MR. KRIVOSHEY:                                                    11:39

21           Q    Okay.     And the fourth bullet point there

22     says, "We are currently and since the beginning of me

23     starting in IT, keep all files that have been sent to

24     us electronically for any backup.            In case of a suit,

25     we can prove these phone numbers were provided on the                11:39



                                 Veritext Legal Solutions
                                      866 299-5127
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 123 of 191


                                                                            Page 79
 1     clients' file."        Do you see that?

 2             A     Yes.

 3             Q     And so, you say, "And since the beginning of

 4     me starting in IT."          Are you referring to 2011?

 5             A     Yes.                                                     11:39

 6             Q     And if -- and so for files that are sent

 7     electronically by a client, where are those files

 8     stored?

 9             A     There's different locations.

10             Q     Are you able to retrieve them?                           11:40

11             A     Yes.

12             Q     How quickly?

13             A     It depends on the file.

14             Q     Would it be more than a week?

15             A     Typically, no.                                           11:40

16             Q     Okay.

17             A     Okay.   Correction on that.          This would be for

18     files that were sent to us from the client, like a new

19     business file, not any other electronic files.                This

20     is specifically meaning for the file that was sent to                  11:41

21     us from the client, as in going back up to No. 3,

22     numbers provided by the client.               No. 4 is referring to

23     that.       And it's not all electronic files for backup.

24     It is particularly from the client.                I just want to

25     point that out.                                                        11:41



                                    Veritext Legal Solutions
                                         866 299-5127
Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 124 of 191




                                                          EXHIBIT 9
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 125 of 191


1                      UNITED STATES DISTRICT COURT
2                    NORTHERN DISTRICT OF CALIFORNIA
3
4     SANDRA MCMILLION, JESSICA
      ADEKOYA, and IGNACIO PEREZ,
5     on Behalf of Themselves and
      all Others Similarly Situated,
6
7                  Plaintiffs,
8     v.                                            No. 4:16-cv-03396-YGR
9     RASH CURTIS & ASSOCIATES,
10                 Defendant.
11
12
13
14    ________________________________________________________
15
16
17                     DEPOSITION OF DANIEL CORREI
18                        Walnut Creek, California
19                        Friday, October 20, 2017
20                                   Volume 1
21
      Reported by:
22    KELLY WILLIAMS
      CSR No. 6442
23
      JOB No. 2730682
24
25    PAGES 1 - 89

                                                                   Page 1

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 126 of 191


1     27 an e-mail dated September 15, 2015?

2                         (Plaintiffs' Exhibit No. 27 was marked)          10:27

3                 MR. KRIVOSHEY:     Q.   Do you have Exhibit 27?

4           A.    Yes.

5           Q.    What is Exhibit 27?

6           A.    Looks like it's an e-mail.

7           Q.    What is the date of the e-mail?

8           A.    At the top of this page it says "September

9     15th, 2015."

10          Q.    It looks like you are on this e-mail thread as

11    well, correct?

12          A.    Correct.

13          Q.    All right.                                               10:27

14                So if you turn to the second page, there's an

15    e-mail from Diane Anderson where she says "...we need to

16    dig into some skip list this week."           Do you see that?

17          A.    Let's see.

18          Q.    It's the second paragraph there.                         10:27

19          A.    Yes.

20          Q.    What is a skip list?

21          A.    That would be a list of -- we'd pull a list of

22    accounts with -- that haven't had contact and see if

23    there's anything that we can manually skip trace on.

24          Q.    Okay.     So how would that process work?

25          A.    You see a name, and you'd Google it.         You'd       10:28

                                                                       Page 51

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 127 of 191


1     take a look at, you know, just internet sites, see what

2     you could find, if you can find who the person is in a

3     particular city or where they're working, maybe they're

4     a business owner, Google it, make a call.             That's all

5     done manually.

6           Q.    So say that you found a number for those

7     people.    Where would that number go?

8           A.    Without contact, it would go into fields 5                 10:28

9     through 10.

10          Q.    Okay.     And with contact?

11          A.    If they are giving us a consent to call, it

12    would go into 1 through 4.

13          Q.    And why would the numbers for the ones with no

14    contact -- why would they go into fields phone -- phone

15    fields 5 through 10?

16          A.    We don't have consent to call.                             10:29

17          Q.    You don't have consent to call numbers in

18    phone fields 5 through 10?

19          A.    Correct.

20          Q.    Okay.     You can put that aside.

21                That was Exhibit 27, right?

22          A.    Uh-huh.

23                MR. ELLIS:     Yes.

24                MR. KRIVOSHEY:        May I have the court reporter

25    mark as Exhibit 28 an e-mail dated April 12th, 2013?

                                                                         Page 52

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 128 of 191


1     messaging campaign.

2           Q.    So for a messaging campaign, Rash Curtis today

3     will scrub cell phones?

4           A.    Uh-huh.

5                 MR. ELLIS:     Is that yes?                                10:52

6                 THE WITNESS:     Yes.    Sorry.

7                 MR. KRIVOSHEY:     Q.    So that means for a

8     messaging campaign today, no cell phones will be called?

9           A.    That means that for a mess- -- a type of

10    message campaign, cell phone numbers could be excluded.

11          Q.    What do you mean by could be?             So not always?

12          A.    We -- it depends.       If we have it -- a consent

13    to call it, we're going to call it.

14          Q.    How do you determine if you have consent to

15    call that number?

16          A.    From our clients in the fields 1 through 4.                10:53

17          Q.    Okay.     So you -- you will cell phone scrub --

18    Rash Curtis today cell phone scrubs messaging campaigns

19    for phone fields 5 through 10 --

20          A.    Yes.

21          Q.    -- is that correct?

22          A.    No, we don't message the 5 through 10.

23          Q.    Just don't call them, period?

24          A.    Yeah, we're not messaging cell phones in 5

25    through 10, period.

                                                                        Page 59

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 129 of 191


1           Q.    Do you know -- so earlier -- correct me if I'm

2     wrong, I think you said that skip trace numbers are

3     placed in phone fields 5 through 10; is that right?

4           A.    Correct.

5           Q.    Do you know when Rash Curtis initiated that

6     system?                                                          11:06

7           A.    Been years.   I don't remember exactly when.

8           Q.    Do you know if it was 2013?

9           A.    2013, 2014, somewhere around there.

10          Q.    Could it have been in 2015?

11          A.    I can't comment on that, but I know it -- I

12    know it was around 2013, 2014, somewhere around there.           11:06

13          Q.    So before Rash Curtis had a system where skip

14    trace phone numbers were placed in 5 through 10, where

15    did the skip trace phone numbers go?

16          A.    They would have been -- they could have been

17    put in one of the fields -- the only other field they

18    probably -- that probably would have been used would be

19    a job field.    Job field falls in the 1 through 4

20    number -- 1 through 4 fields.                                    11:06

21          Q.    Okay.

22          A.    So if they skip trace, they had a lead on a

23    possible place of employment, they would have put it in

24    that place of employment field.

25          Q.    If they skip traced and got a cell phone, a

                                                                  Page 69

                                Veritext Legal Solutions
                                     866 299-5127
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 130 of 191


1     personal cell phone, where would that go?

2           A.    That would go in our REM numbers which is 5

3     through 10.

4           Q.    Okay.     But I'm asking before Rash Curtis

5     instituted the 5 through 10 system, where would these

6     cell phone -- skip trace cell phones go?

7           A.    Most skip trace numbers have always gone                11:07

8     through there; but as far as if they were put maybe as a

9     home number or something, I don't recall that ever being

10    done or told to -- that was never instructed.          The only

11    time we would put something in a home field which is

12    part of 1 through 4 is with debtor contact where we know

13    that's a good contact number.         So that would -- okay --

14    that would be an instance where they would put it in the

15    1 through 4.       They now know it's a home number.     They

16    have consent, they spoke with someone or it's the main

17    contact number, but they're not going to put it in a                11:08

18    home field if they don't know if it's a home number.

19          Q.    Are you familiar with how skip trace numbers

20    that come from places like Accurint?

21          A.    Yes.

22          Q.    Okay.     So is it true that numbers that Rash

23    Curtis obtains now through software are automatically               11:08

24    placed in phone fields 5 through 10?

25          A.    Yes.

                                                                      Page 70

                                 Veritext Legal Solutions
                                      866 299-5127
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 131 of 191


1             Q.   Was there a time that companies like Accurint

2     and other programs that Rash Curtis used for skip

3     tracing that those numbers that were obtained through

4     that method were put in other phone fields other than 5

5     through 10?

6             A.   No, we didn't put them in those other fields.

7             Q.   So from the beginning of the time that you

8     worked at Rash Curtis, you believe that Accurint put

9     in -- numbers into phone fields 5 through 10?                     11:09

10            A.   Yes.

11            Q.   And so you think that that was starting in

12    2010?

13            A.   Yes, through software, yes.         That's what

14    you're asking.                                                    11:09

15                 MR. KRIVOSHEY:    I'm going to have the court

16    reporter mark as Exhibit 31 an e-mail dated February

17    7th, 2017.

18                        (Plaintiffs' Exhibit No. 31 was marked)       11:11

19                 MR. KRIVOSHEY:    Q.   Do you have Exhibit 30 --

20    did I give you one -- do you have Exhibit 31?

21            A.   Yes.

22            Q.   What is it?

23            A.   An e-mail.

24            Q.   And what's the date of this e-mail?

25            A.   February 7th, 2017.

                                                                     Page 71

                                 Veritext Legal Solutions
                                      866 299-5127
Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 132 of 191




                                                         EXHIBIT 10
                                                         Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 133 of 191



 From:                     Natasha Paff <natasha @rashcurtis.com>
 Sent:                     2/25/2014 12:17:04 PM
 To:                       Nick Keith <nick @rashcurtis.com>; Steve Kizer <steve.kizer @rashcurtis.com>; Bob Keith <bob.keith @rashcurtis.com >;
                           Chris Paff <chris.paff @rashcurtis.com>
 Cc:                       Terry Paff <terry.paff @rashcurtis.com>
 Subject:                  RE: Cell Phone - Auto Dial

Attachments:               image001.jpg, image 002.jpá
Hi Nick,

I appreciate your prompt response. I will review this matter in more detail with Chris directly.

Thank you

Natasha
Natasha L Paff
CAO
                                MCURTIS


Professional Recovery Systems

Debt Collection $pecíalist
190 S. Orchard Avenue, Suite A-205
Vacaville, CA 95688
htto://www.rasheurtis.com
Direct 707 -454 -2005 or 800-929-3935
Fax 707 -454 -2052
Cell 707- 592 -0889


`Please consider the environment before printing this email

"THIS IS AN ATTEMPT TO COLLECT A DEBT AND ANY INFORMATION GIVEN WILL BE USED FOR THAT PURPOSE"

NOTICE TO RECIPIENT: If you are not the intended recipient of this e -mail, you are prohibited from sharing, copying, or otherwise usng or disclosing its contents If
                                                                                                                                                                    you haw received this email in error, please notify the sender immediately by reply email and permanently
deletethise -mail and any attachments vtithout reading, forwarding orsavingthem. Thank you


From: Nick Keith
Sent: Tuesday, February 25, 2014 10:35 AM
To: Natasha Paff; Steve IGzer; Bob Keith; Chris Paff
Cc: Terry Paff                                                                                                                                                                                                                              EXHIBIT NO
Subject:    RE: Cell Phone - Auto Dial
                                                                                                                                                                                                                                               Ì°o/,7
                                                                                                                                                                                                                                            J. BOSEITI, CSR 11316
Hi Natasha,

We can make this happen it would show CEL. Although it would greatly cuter or Master screen if we added it in- we can place this in the Vic Dialer screen sequence 5 -10 where we can pull if they are CEL or
not.
                                                          Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 134 of 191
The only thing we were trying to avoid is another 3rd party vendor cost and custom for our system to input this information and I believe this is why Chris cane up with a rmre itmediate and costless solution.

Please let ne know how everyone would like ne to proceed and I will make it happen O

Nick Keith,

Nick Keith
Lead IT Analyst

                                 H CURTIS



Professional Recovery Systems

Debt Collection Specialist
190 S. Orchard Avenue, Suite A-200
Vacaville, CA 95688
http://www.rashcurtis.com
Office 707 -454 -2000 Ext 2086
Direct 707 -454 -2046
Fax 707 -454-2001
`^Please consider the environment before printing this email.

NOTICE TO RECIPIENT: If you are not the intended recipient of this e- rnail, you are prohibited from siiaring, copying, or otherwise using or disloang its contents If you have received this email in error, please notify the sender immediately by reply email and permanently
delete this e-mail and any attachmentswithout reading, forwarding or saving them. Thank you


From: Natasha Paff
Sent: Tuesday, February 25, 2014 10:32 AM
To: Steve Kizer; Nick Keith; Bob Keith; Chris Paff
Cc: Terry Paff
Subject: RE: Cell Phone - Auto Dial

I believe the client would like to see a dedicated field for cell phones. What is the current description of the fields you are referring to in your email below?

The priority is identifying a dedicated field for the cell phone number. The description doesn't necessarily need to read cell phone (although this would be nice). How difficult is it to change the description?

Thank you                                                                                                                                    .




Natasha
Natasha L Paff
CAO
                           RtSH CURTIS

Professional Recovery Systems

Debt Collection Specialist
190 S. Orchard Avenue, Suite A -205
Vacaville, CA 95688
http://www.rashcurtis.com
Direct 707-4M-2005 or 800 -929 -3935
Fax 707 -454 -2052
Cell 707 -592 -0889
                                                           Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 135 of 191
`.Please consider the environment before printing this email.

"THIS IS AN ATTEMPT TO COLLECT A DEBT AND ANY INFORMATION GIVEN WILL BE USED FOR THAT PURPOSE"

NOTICE To RECIPIENT: If you are not the intended recipient of this e-mail, you are prohibited from sharing, copying, or othemiw using or dis losingits contents If you have received thisetnail in error, please notify the sender immediately by reply e-mail and permanently
delete this e-mail and any attachments without reading, forwarding or saving them. Thank you


From: Steve IGzer
Sent: Monday, February 24, 2014 10:23 PM
To: Nick Keith; Bob Keith; Chris Paff
Cc: Terry Paff; Natasha Paff
Subject: RE: Cell Phone - Auto Dial

Hi,
Would this resolve the clients request to block or have the control to not call cell phones? Are the clients going to want to see an actual field labeled cell phones?

Sincerely,


Steven Kizer
Steven Kizer
Compliance Director
                                 H CURTIS



Professional Recovery Systems

Debt Collection Specialist
190 S. Orchard Avenue, Suite A -200
Vacaville, CA 95688
Steve.kizer@rashcurtis.com
Office 866 -454 -2000
Direct 707 -359 -2809
Fax 707 -454-2001

`Please consider the environment before printing this email.

 THIS IS AN ATTEMPT TO COLLECT A DEBT AND ANY INFORMATION GIVEN WILL BE USED FOR THAT PURPOSE"

NOTICE TO RECIPIENT: If you are not the intended recipient of this e -mail, you are prohibited from aiming, copying, or otherwise using or         its contents If you have received this e-mail in error, please notify the sender immediately by reply e-mail and permanently
delete this e-mail and any attachments without reading, fornarding or saving them. Thank you


From: Nick Keith
Sent: Monday, February 24, 20144:57 PM
To: Bob Keith; Steve Kizer; Chris Paff
Cc: Terry Paff; Natasha Paff
Subject: RE: Cell Phone - Auto Dial
Importance: High

Hello,

I was talking to Chris and Bob and Chris's Theory is if we have all ECA, and Accurint skip tracing phone numbers placed in fields 5 -10 we can make the dialer and global not call these phone numbers
and only the first four fields which are ALWAYS reserved for client given phone numbers or approved phone numbers by the debtor. Global also can spit out a no cell phone exception report so we
know the reason global did not call this. This can save us money on a custom.
Does this work for everyone?                              Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 136 of 191
Nick Keith,

Nick Keith
Lead IT Analyst

                            (ZRSFi CURTIS



Professional Recovery Systems

Debt Collection Specialist
190 S. Orchard Avenue, Suite A-200
Vacaville, CA 95688
htto://www.rashcurtis.com
Office 707 -454 -2000 Ext 2046
Direct 707 -454 -2046
Fax 707 -454 -2001
biAPlease consider the environment before printing this email.

NOTICE TO RECIPIENT: If you are not the intended recipient of thise -mail, you are prohibited from tharing, copying, or other 4   using or disdosng its contents If you have received this e-mail in error, please notify the sender immediately by reply e-mail and permanently
delete this e-mail and any attachmentsvithout reading, forwarding or saving them. Thank you
Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 137 of 191




                                                         EXHIBIT 11
                                                           Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 138 of 191



From:                     Nick Keith <nick @rashcurtis.com>
Sent:                     5/12/2016 5:11:50 PM
To:                       Bob Keith <bob.keith @rashcurtis.com>
Cc:                       Chris Paff <chris.paff @rashcurtis.com>
Subject:                  RE: Work on making sure cell phones in field 5+ don't get gc

Attachments :image001.png

Wow I really don't remember that? Don't see it in my e-mails either. I'll send an e-mail to customs to change our custom and make sure it doesn't populate anything in fields 5 +.

Nick Keith,

Nick Keith
Lead IT Analyst

   ASH CURTIS
               )c.iAt t..
Revenue Recovery $pecialist
190 S. Orchard Avenue, Suite A -200
Vacaville, CA 95688
http://www.rashcurtis.com
Office 707 -454 -2000 Ext 2086
Direct 707 -454 -2046
Fax 707- 454 -2001
`Please consider the environment before printing this email.

NOTICE TO RECIPIENT: If you are not the intended recipient of this e-mail, you are prohibited from sharing, copying, or otherwi   usng or dialosng its contents If you have received this e-mail in error, please notify the sarxier immediately by reply e-mail and permanently
delete thise -mail and any attachmentsváthout reading, forwerding or saving them. Thankyou


From: Bob Keith
Sent: Thursday, May 12, 2016 5:04 PM
To: Nick Keith <nick @rashcurtis.com>
Cc: Chris Paff <chris.paff @rashcurtis.com>
Subject: RE: Work on making sure cell phones in field 5+ don't get gc

Yes. I thought you were on the earlier emails. You were going to speak to Dakcs about it. We need to eliminate human error.

Thanks

Bob Keith
Bob Keith
Executive Vice President
Client Services, Legal and Marketing
                                                           Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 139 of 191
RASI--1 CURTIS
       \tiS!?t.:IJ\I1..5
Revenue Recovery Specialist

190 S. Orchard Avenue, Suite A-200
Vacaville, CA 95688
bob,keith@rashcurtis.com
Direct 707- 454 -2042
Fax 707 -454 -2018
htto://www.rashcurtis.com
liv Please consider the environment before printing this email.
"THIS IS AN ATTEMPT TO COLLECT A DEBT AND ANY INFORMATION GIVEN WILL BE USED FOR THAT PURPOSE"

NOTICE TO RECIPIENT: If you are not the intended recipient of this e-mail, you are prohibited from sharing, copying, orotherinise udng or disdosng its contents   If you have received this e-mail in error, please notify the sender immediately by reply e-mail and permanently
delete this e-mail and any attachmentse thout reading, fonnerding orseving them. Thank you


From: Nick Keith
Sent: Thursday, May 12, 2016 4:57 PM
To: Bob Keith <bob.keithi rashcurtis.com>
Cc: Chris Paff <chris.paffftrashcurtis.com>
Subject: RE: Work on making sure cell phones in field 5+ don't get gc

I didn't know that. Isn't there places to choose what numbers are being called on the global set up?

Nick Keith,

Nick Keith
Lead IT Analyst

   ASH CURTIS
Revenue Recovery $pecialist
190 S. Orchard Avenue, Suite A-200
Vacaville, CA 95688
http://www.rashcurtis.conn
Office 707 -454 -2000 Ext 2086
Direct 707 -454 -2046
Fax 707 -454 -2001
F-APlease consider the environment before printing this email.

NOTICE TO RECIPIENT: If you are not the intended recipient of this e-mail, you are prohibited from sharing, copying, orothennáse usng or disdodng its contents If you have received this e-mail in error, please notify the sender immediately by reply e-mail and permanently
delete this e-mail and any attachmentswthout reading, foreerding or saving them. Thank you


From: Bob Keith
Sent: Thursday, May 12, 2016 4:56 PM
To: Nick Keith <nick(a rashcurtis.com>
Cc: Chris Paff <chris.paffPrashcurtis.com>
Subject: RE: Work on making sure cell phones in field 5+ don't get gc

Right but then we had humans put the wrong lines on GC.

Thanks
                                                           Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 140 of 191
Bob Keith
Bob Keith
Executive Vice President
Client Services, Legal and Marketing

ASH CURTIS
      .           !      , ,. ..



Revenue Recovery Specialist

190 S. Orchard Avenue, Suite A -200
Vacaville, CA 95688
bob.keith anrashcurtis.com
Direct 707 -454 -2042
Fax 707 -454 -2018
httn://www.rashcurtis.com
`Please consider the environment before printing this email.

"THIS IS AN ATTEMPT TO COLLECT A DEBT AND ANY INFORMATION GIVEN WILL BE USED FOR THAT PURPOSE"

NOTICE TO RECIPIENT: If you are not the intended recipient of thise -mail, you are prohibited from raring, copying, or other,% usng ordisdosng its contents If you have received this e-mail in error, please notify the sender immediately by reply e-mail and permanently
delete thise-mail and any attachments without reading, forwarding or saving them. Thank you


From: Nick Keith
Sent: Thursday, May 12, 2016 8:22 AM
To: Bob Keith <bob.keith(a?rashcurtis.com>
Cc:       Chris Paff <chris.oaffPrashcurtis.com>
Subject: RE: Work on making sure cell phones in field 5+ don't get gc

? ?? We made it so ECA's don't put phone numbers in the top fields and the rest of the numbers would be what came from the client. The collectors should be putting skip traced number's into the lower fields.
This was implemented probably 6+ months ago.

Nick Keith,

Nick Keith
Lead IT Analyst

      ASH CURTIS
           x..;t
Revenue Recovery Specialist
190 S. Orchard Avenue, Suite A -200
Vacaville, CA 95688
http://www.rashcurtis.corn
Office 707 -454 -2000 Ext 2086
Direct 707 -454 -2046
Fax 707 -454 -2001

`Please consider the environment before printing this email.
NOTICE TO RECIPIENT: If you are not the intended recipient of this e-mail, you are prohibited from sharing, copying, or otherwise udng ordisdodng its contents   If you have received this e-mail in error, please notify the sender immediately by reply e-mail and permanently
delete this e-mail and any attachments Without reading, forwarding or saving them. Thank you


From: Bob Keith
Sent: Thursday, May 12, 2016 8:20 AM                       Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 141 of 191
To: Nick Keith <nick @rashcurtis.com>
Cc: Chris Paff <chris.oaffPrashcurtis.com>
Subject: Work on making sure cell phones in field 5+ don't get gc

Hi,
Any more information on blocking these fields? Was ion my calendar to follow up on.

Thanks

Bob Keith
Bob Keith
Executive Vice President
Client Services, Legal and Marketing

      ASH CURTIS
         ` Sf3t:¡At       t..S


Revenue Recovery Specialist

190 S. Orchard Avenue, Suite /-200
Vacaville, CA 95688
bob.keithki rashcurtis.com
Direct 707 -454 -2042
Fax 707 -454 -2018
htto://www.rashcurtis.conn
`Please consider the environment before printing this email.

"THIS IS AN ATTEMPT TO COLLECT A DEBT AND ANY INFORMATION GIVEN WILL BE USED FOR THAT PURPOSE"

NOTICE to RECIPIENT: If you are not the intended recipient of this e-mail, you are prohibited from taring, copying, or otherwì   usng or disdosng its contents If you have received thise -mail in error, plea   notify the tender immediately by reply e-mail and permanently
delete this e-mail and any attachmentswthout reading, forwerding or saving them. Thank you
Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 142 of 191




                                                         EXHIBIT 12
                                                           Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 143 of 191



 From:                     Nick Keith <nick @rashcurtis.com>
 Sent:                     8/4/2015 5:45:52 PM
 To:                       Bob Keith <bob.keith @rashcurtis.com >; Chris Paff <chris.paff @rashcurtis.com>
 Cc:                       Terry Paff <terry.paff @rashcurtis.com >; Natasha Paff <natasha @rashcurtis.com>
 Subject:                  RE: Cell Phones

Attachments: image001.png, image002.png

Might be time to invest in some transfer agents?

Nick Keith,

Nick Keith
Lead IT Analyst

    ASH CURTIS
   . lSs()( IA I t.
Revenue Recovery Specialist
190 S. Orchard Avenue, Suite A -200
Vacaville, CA 95688
http://www.rashcurtis.com
Office 707 -454 -2000 Ext 2086
Direct 707 -454 -2046
Fax 707 -454 -2001
    APlease consider the environment before printing this email.

NOTICE TO RECIPIENT: If you are not the intended recipient of thise- rnail, you are prohibited from tearing, copying, or otherwise using or disclosing its contents If you have received this e-mail in error, please notify the sander immediately by reply e-mail and permanently
delete this e-mail and any attachments without reading, forverding or S3Ving them. Thank you


From: Bob Keith
Sent: Tuesday, August 04, 2015 5:45 PM
To: Chris Paff <chris.paff @rashcurtis.com >; Nick Keith <nick @rashcurtis.com>
Cc: Terry Paff <terry.paff @rashcurtis.com>; Natasha Paff <natasha @rashcurtis.com>
Subject: RE: Cell Phones

Maybe have half the office manual dialing cells while the other have are global or on vic. Or pop all and use FOTI message on the land lines.

Thanks

Bob Keith
Bob Keith
                                                                                                                                                                                                                                                     Ve
                                                                                                                                                                                                                                                   EXHIBIT NO..Lv
Executive Vice President
Client Services, Legal and Marketing                                                                                                                                                                                                                      °1     (of )-7
                                                                                                                                                                                                                                                   3. dOSEITI, L'Sti 11316
    ASH CURTIS                                            Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 144 of 191

Revenue Recovery Specialist

190 S. Orchard Avenue, Suite A-200
Vacaville, CA 95688
Bob.keith@rashcurtis.com
Direct 707 -454 -2042
Fax 707 -454 -2018
http://www.rashcurtis.com
     Please consider the environment before printing this email.

 THIS IS AN ATTEMPT TO COLLECT A DEBT AND ANY INFORMATION GIVEN WILL BE USED FOR THAT PURPOSE"

NOTICE TO RECIPIENT: If you are not the intended recipient of thise -mail, you are prohibited from sharing, copying, or otherwise usng or disdodng its contents If you have received this e-mail in error, pleas; notify the tender immediately by reply e-mail and permanently
delete thise -mail and any attachments without reading, forwarding or saving them. Thank you


From: Chris Paff
Sent: Tuesday, August 04, 2015 3:30 PM
To: Nick Keith <nickt rashcurtis.com>; Bob Keith <bob.keithi rashcurtis.com>
Cc: Terry Paff <terry.gaffPrashcurtis.com >; Natasha Paff <natashat rrashcurtis.com>
Subject: RE: Cell Phones

Used the cell phone scrub today on queues h0 -h4 and actually still had phones to call -15k - however, if you listen to the floor you can hear the difference it makes calling land lines only, Hopefully we can
have this resolved in a few days...

Potential Poe's will still be listed in Poe phone number 2 when skip tracing manually.

Chris Paff
Chris Paff
Executive Vice President of Collections and Operations

    ASH CURTIS

Revenue Recovery Specialist
190 S. Orchard Avenue, Suite A-200
Vacaville, CA 95688
Chris.oaff @rashcurtis.com
Direct 707 -454 -2004
Fax 707 -454 -2001
http: / /www.rashcurtis.com
     Please consider the environment before printing this email.

"THIS IS AN ATTEMPT TO COLLECT A DEBT AND ANY INFORMATION GIVEN WILL BE USED FOR THAT PURPOSE"

NOTICE TO RECIPIENT: If you are not the intended recipient of this email, you are prohibited from draring, copying, or otherwise udng or disdosng its contents If you have received this e -mail in error, please notify the s nder immediately by reply e-mail and permanently
delete this e-mail and any attachments without reading, forwarding or saving them. Thank you




From: Nick Keith
Sent: Tuesday, August 04, 2015 3:01 PM
To: Bob Keith <bob.keithtarashcurtis.com>
                                                         Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 145 of 191
Cc: Terry Paff <terrv.oaff n rashcurtis.com>; Chris Paff <chris.paffPrashcurtis.com>; Natasha Paff <natasha(àrashcurtis.com>
Subject: RE: Cell Phones

Hello,

We have discussed the cell phones today and here is what we came up with as of now.

     1)  We are currently waiting from a spin from Dakcs that will get all phone numbers (sequence 1 -4) that were entered by employee number 99 *Dakcs* from any day after DoR which would be from any
         ECA's or batching from skip tracing vendors. When these are gathered they will place them into sequence 5 -10
     2) ECA are currently being remapped to only upload new phone numbers from 5 -10. We are looking into the possibility of just using Dakcs Logic since Dakcs logic already has these going to these
         sequences.
     3) Collectors are to only use the first four sequences for verified phone numbers and /or phone numbers that have been provided by the client.
     4) We are currently (And since the beginning of me starting in IT) keep all files that have been sent to us electronically for any back up in case of a suit we can prove these phone numbers were provided
         on the clients file.

Chris is there any more you would like to add right now?

Nick Keith,

Nick Keith
Lead IT Analyst

    ASH CURTIS
          ..t',
Revenue Recovery $pecialist
190 S. Orchard Avenue, Suite A -200
Vacaville, CA 95688
http://www.rashcurtis.com
Office 707- 454 -2000 Ext 2086
Direct 707 -454 -2046
Fax 707 -454 -2001
     Please consider the environment before printing this email.

NOTICE To RECIPIENT: If you are not the intended recipient of this e-mail, you are prohibited from dialing, copying, or otherwise usng or diadosng itscontents If you have received this e-mail in error, please notify the sender immediately by reply email and permanently
delete this e-mail and any attachments without reading, forverding or saving them. Thank you


From: Bob Keith
Sent: Monday, August 03, 2015 9:09 PM
To: Nick Keith <nick(círashcurtis.com>
Cc: Terry Paff <terrv.oaff()rashcurtis.com >; Chris Paff <chris.paffPrashcurtis.com >; Natasha Paff <natashaCrrashcurtis.com>
Subject: Re: Cell Phones

We should be safe if we get them from the client. So we need a field that only the numberthe client gave us goes there. Other skip and auto loads have to be barred from this field.

Thanks

Bob Keith

Bob Keith
Executive Vice President
Client Services, Legal and Marketing


Revenue Recovery $pecialist
190 S. Ord -lard Avenue. Suite A -200         Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 146 of 191
Vacaville. CA 95688
Boh.keithi rashcurtis.com
Direct 707- 454 -2042
Fax 707- 454 -2018
htto://www.rashcurtis.com
P Please consider the environment before printing this email.

THIS IS AN ATTEMPT TO COLLECTA DEBT AND ANY INFORMATION GIVEN WILL BE USED FOR THAT PURPOSE"


NOTICE TO RECIPIENT: If you are not the intended recipient of this e -mail, you are prohibited from sharing, copying, or otherwise using or disclosing its contents. If you have received this e-mail in error,
please notify the sender immediately by reply e -mail and permanently delete this e-mail and any attachments without reading, forwarding or saving them. Thank you

On Aug 3, 2015, at 6:33 PM, Nick Keith <nickPrashcurtis.com> wrote:

      We will make the change in the screen in the morning and Chris lets go over some type of process where the scrub will automatically move the cell phone over to this new field.

      Now the tricky part is getting the cell phone numbers given to us by the client (majority do not list if it's a cell phone or not) . Does it matter if the client specified cell phone in it? And to try and
      get the system to know not to move these ones approved by the client. Unless were just going to be safe and always leave these where they are.

      I'll see what time works best for you to go over this in the morning.

      Nick Keith,

      Nick Keith
      Lead IT Analyst



      Revenue Recovery Specialist
      190 S. Orchard Avenue. Suite A -200
      Vacaville, CA 95688
      htto://www.rashcurtis.com
      Office 707- 454 -2000 Ext 2086
      Di rect 707-454-2046
      Fax 707- 454 -2001
      P Please consider the environment before printing this email.

      NOTICE TO RECIPIENT: If you are not the intended recipient of this e-mail, you are prohibited from sharing, copying, or otherwise using or disclosing its contents. If you have received this e-mail
      in error, please notify the sender immediately by reply e -mail and permanently delete this e-mail and any attachments without reading, forwarding or saving them. Thank you


      On Aug 3, 2015, at 5:16 PM, Terry Paff <terrv.oaffi rashcurtis.com> wrote:

             Chris and Nick,

             This is horrible, please make this happen ASAP and keep me in the loop daily as to your progress.

             Thanks,

             Terry
             Terrence L. Paff
             President & CEO

             <image001.png>
Revenue Recovery Specialist              Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 147 of 191
190 S. Orchard Avenue, Suite A -200
Vacaville, CA 95688
terry.paff(aras hcurtis,com
Direct 707 -454 -2002
Fax    707 -454 -2052
Cell 707- 480 -0750
www.rashcurtis.com
4^ Please     consider the environment before printing this email.

THIS IS AN ATTEMPT TO COLLECT A DEBT AND ANY INFORMATION GIVEN WILL BE USED FOR THAT PURPOSE

NOTICE 10 RECIPIENT: If you are not the intended recipient of thise -mail, you are prohibited from draring, copying, or othervvire usng or disdoang itscontents If you have received this e-mail in error, please notify the render
immediately by reply e-mail and permanently delete this e-mail and any attachments without reading, forwarding or saving them. Thank you.


From: Bob Keith
Sent: Monday, August 03, 2015 5:09 PM
To: Nick Keith <nick(arashcurtis.com>; Chris Paff <chris.caffPrashcurtis.com>
Cc: Terry Paff <terrv.oaff(àrashcurtis.com >; Natasha Paff <natasha(arashcurtis.com>
Subject: Cell Phones
Importance: High

We need a field where we can store cell phones in the header ASAP. This line needs to be clearly marked as a cell phone. We have to call these manually unless our clients send us
the admitting form that shows the debtor gave them this number to call.

We need to start doing cell scrubs immediately. We can do this through global connect. I have 3 TCPA claims just in the last 4weeks where we are going to have to pay. If we get one
of our big clients like Sutter sued they are going to drop us like a hot potato.

There is no limit to this TCPA claims /damage. Todays is asking for 26K. If they didn't give this number to the client we will have to pay.

We are now to big not to do cell phone scrubs.



Thanks

Bob Keith
Bob Keith
Executive Vice President
Client Services, Legal and Marketing

<imageo04.png>

Revenue Recovery Specialist

190 S. Orchard Avenue, Suite A-200
Vacaville, CA 95688
Bob.keithc .rashcurtis.com
Direct 707 -454 -2042
Fax 707 -454 -2018
htto://www.rashcurtis.com
4 Please consider the environment before printing this email.
"THIS IS AN ATTEMPT TO COLLECT A DEBT AND ANY INFORMATION GIVEN WILL BE USED FOR THAT PURPOSE"
                                              Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 148 of 191
     No110E To RECIPIENT: If you are not the intended recipient of thise -mail, you are prohibited from dnating, copying, or otherwise usng ordisdoéng its oantents If you have received this e-mail in enor, please notify the sander
     immediately by reply e-mail and permanently delete this e-mail and any attachments without reading, forwarding or saving them. Thank you



<inage004.png>
Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 149 of 191




                                                         EXHIBIT 13
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 150 of 191




1                        UNITED STATES DISTRICT COURT
2                      NORTHERN DISTRICT OF CALIFORNIA
3                                    ---o0o---
4     SANDRA McMILLON, JESSICA
      ADEKOYA, and IGNACIO
5     PEREZ, on Behalf of
      Themselves and All Others
6     Similarly Situated,
7            Plaintiffs,
      vs.                                   No. 4:16-cv-03396-YGR JSC
8
      RASH CURTIS & ASSOCIATES,
9
            Defendants.
10        _____________________/
11
12
13
14                       DEPOSITION OF COLIN B. WEIR
15
16
17
18                      Taken before Kimberly L. Avery
19                                CSR No. 5074
20                             December 11, 2018
21
22
                         Aiken Welch Court Reporters
23                       One Kaiser Plaza, Suite 250
                          Oakland, California 94612
24                      (510) 451-1580/(877) 451-1580
                              Fax (510) 451-3797
25                            www.aikenwelch.com
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 151 of 191


                                                                     Page 40
1            Q.   When is the last time you received data from --

2     if you look at your records -- from class counsel?

3            A.   That may be harder to tell from these records,

4     but I think I received updated data.            The bills from

5     October of this year are reflecting updated account

6     data.

7            Q.   When you say "updated account data," let's be

8     clear what we're talking about.           Are you talking about

9     internal records from Rash Curtis?

10           A.   They are records that reflect a list of the

11    debtor accounts of Rash Curtis and then the phone

12    numbers that were associated with those accounts, where

13    I understand phone fields one through four are related

14    to the debtor, and five through ten are related to

15    parties other than the debtor.

16           Q.   Okay.   So -- and where did you get that

17    information from; where did you gain that knowledge,

18    Mr. Weir?

19           A.   So the literal data was passed on to me through

20    counsel for plaintiffs, and an understanding of what

21    the data consists of was provided both from counsel for

22    plaintiff and through the various declarations of Randy

23    Snyder.

24           Q.   Okay.   And so in coming up with your opinions,

25    you relied upon opinions by Mr. Snyder?


     Aiken Welch Court Reporters         Weir Colin 12-11-18      12/28/2018
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 152 of 191


                                                                     Page 41
1            A.   I think I could have done the work that I've

2     done here just based on the instructions of counsel,

3     but I think the work that I've done is supported by

4     what Mr. Snyder says.

5            Q.   Okay.   But again, let's go back to my question.

6     Did you, in coming up with your opinions, rely upon any

7     opinions that Mr. Snyder has given?

8            A.   Again, I don't think so.        My opinions are

9     driven by the data and the way in which I was asked to

10    analyze the data.       Again, I believe those things are

11    supported by what Mr. Snyder has said.

12           Q.   In terms of communications with class counsel

13    with respect to your engagement in the McMillon case,

14    did you make any handwritten notes --

15           A.   No.

16           Q.   -- at any point in time?

17           A.   My handwriting is basically illegible, so...

18           Q.   So I just want to be clear, so the answer is

19    no, you never took any handwritten notes to basically

20    confirm or document any communication you may have had

21    on the phone, for example, with class counsel; is that

22    correct?

23           A.   That's correct.

24           Q.   And I just want to be clear, you have not

25    purged your file of any documents that I asked for


     Aiken Welch Court Reporters         Weir Colin 12-11-18      12/28/2018
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 153 of 191


                                                                     Page 46
1            A.   There were some, yes.

2            Q.   What were they?

3            A.   Request 15:     "Copies of any and all deposition

4     transcripts in which deponent has testified as an

5     expert witness in any other matter."            Request 13, as it

6     relates to evidence of payments received from any law

7     firm for compensation provided to the deponent as it

8     relates to any case other than this one.

9            Q.   Okay.   Anything else?

10           A.   I'm checking.

11                I believe that's it.

12           Q.   Mr. Weir, did you, in any of the data

13    manipulation that you did in this case in coming up

14    with your opinions, did you -- did you come to any

15    conclusion as to how many of the phone calls that you

16    believe are actionable -- we'll talk about those after

17    a break -- were skiptraced, where the numbers were

18    skiptraced?

19           A.   I'm not offering an opinion about that one way

20    or the other.

21           Q.   I saw that one of the -- you've got a list in

22    your Rule 26 disclosure of materials that you relied

23    upon.

24                Are you familiar with that list?

25           A.   Yes.


     Aiken Welch Court Reporters         Weir Colin 12-11-18      12/28/2018
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 154 of 191


                                                                     Page 47
1            Q.   Okay.   And one of those was a deposition given

2     in April of 2017 by a former Rash Curtis employee by

3     the name of Steven Kizer.

4                 Are you familiar with that deposition?

5            A.   I have a recollection of it, but it's been a

6     long time since I've looked at it.

7            Q.   So you've got that in your computer someplace

8     related to this case?

9            A.   I think so, yes.

10           Q.   Okay.   Why didn't you produce that today?

11           A.   I didn't produce documents that had been

12    produced by defendant in the course of the litigation;

13    in other words, documents that would already have been

14    in your possession.

15           Q.   I didn't produce -- is that right?           So you made

16    a determination that you were not going to honor the

17    deposition notice if you thought that I had documents

18    that already had been produced?

19                MR. KRIVOSHEY:      Objection as to form.

20    Argumentative.

21    BY MR. ELLIS:

22           Q.   You can answer.

23           A.   It was the instruction I received in terms of

24    how to prepare the production.

25           Q.   And again, by class counsel?


     Aiken Welch Court Reporters         Weir Colin 12-11-18      12/28/2018
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 155 of 191


                                                                     Page 48
1            A.   Correct.

2            Q.   Okay.

3                 MR. ELLIS:     We've been going about an hour.

4     Let's take five minutes.

5                 (Break taken.)

6                 MR. ELLIS:     We're going to mark this next in

7     order.      This is your Rule 26 report, or what you call a

8     "Declaration," Mr. Weir.

9                 THE WITNESS:     You've already marked that as

10    Exhibit 2.

11                MR. ELLIS:     Did I?    Okay.

12                You are right.

13    BY MR. ELLIS:

14           Q.   What I'd like to do for a second is go back to

15    what you have as Exhibit 2, documents reviewed in our

16    Exhibit 2.

17           A.   I'm with you there.

18           Q.   So I see that one of the things that you

19    reviewed was the class action complaint filed June 17,

20    2016.

21                Do you see that?

22           A.   Yes.

23           Q.   All right.     And was there anything in

24    particular of interest that you used in formulating any

25    of your opinions that you gave in your Declaration?


     Aiken Welch Court Reporters          Weir Colin 12-11-18     12/28/2018
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 156 of 191


                                                                     Page 49
1            A.   I think it sets out the concept of the theory

2     of liability in terms of violations of the TCPA.

3            Q.   And before this case, before McMillon, had you

4     worked on any other TCPA cases?

5            A.   I'm trying to remember whether the other

6     engagements began -- some of the other engagements

7     began at approximately the same time, but this was --

8     in terms of testifying about the TCPA -- is one of the

9     earlier engagements in that regard.

10           Q.   Okay.   And I take it you are not -- you are

11    not -- you have not been engaged in this case to

12    provide any legal opinions as to, for example, what's

13    an autodialer or not an autodialer; is that correct?

14           A.   That's correct, I'm not offering an opinion

15    about what constitutes an autodialer.

16           Q.   Okay.   And whether or not there's jurisdiction

17    here under the TCPA, you are not here to offer any

18    opinions on that; you are here to essentially assume

19    that there is jurisdiction under the TCPA and kind of

20    progress from there, correct?

21           A.   So -- multi-part question.         I'll give the

22    multi-part answer.       I am not offering opinions about

23    jurisdiction or other legal affairs, and the Reference

24    Manual on Scientific Evidence, as it relates to damages

25    quantification, does contain the instruction that a


     Aiken Welch Court Reporters         Weir Colin 12-11-18      12/28/2018
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 157 of 191


                                                                     Page 50
1     damages quantifier would assume that plaintiffs are

2     able to establish their theory of liability, and that

3     it be set forth from there.

4            Q.   Well, let me ask you about that.          What are you

5     referring to when you say "the damages," is there

6     some -- is there some Bible on damages that people in

7     your field use?

8            A.   Well, as I said, there's something known as the

9     Reference Manual on Scientific Evidence.             It relates to

10    many topics:      Consumer surveys, regression analyses,

11    damages generally.       I don't know that I've read the

12    whole thing, but sometimes people are shocked at this

13    idea of assuming that liability is established, and

14    that tends to be necessary because damages work, for

15    whatever reason, tends to happen before liability is

16    established.      And if you can't come up with a theory of

17    liability to match your damages and assume that that

18    will be borne out at trial, then you can't really do a

19    damages analysis.

20                So I quote that just as a reference to say

21    there's an authority that says whatever plaintiffs'

22    theory of liability is, you should assume that

23    defendants will be held liable for that harm.

24           Q.   Okay.   All right.      And then it looks like you

25    looked at 47 U.S. Code 227.


     Aiken Welch Court Reporters         Weir Colin 12-11-18      12/28/2018
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 158 of 191


                                                                     Page 52
1     identify those things.

2            Q.   What was it?     Was there something, however, a

3     concept or an opinion, that you gleaned from Mr.

4     Snyder's declarations that you have utilized in coming

5     up with your opinions here?

6            A.   Not in this declaration, I don't think so.

7     Again, I understand that what Mr. Snyder says dovetails

8     with plaintiffs' theory of liability and from my

9     understanding of work that I've done.            But if Mr.

10    Snyder was not offering testimony, that wouldn't change

11    the functional analysis that I've performed here.

12           Q.   And I see that again, here is the deposition of

13    Steve Kizer, April 13th, 2017.

14                Did you review that entire deposition?

15           A.   I don't recall one way or the other.

16           Q.   If you had, would it be in your billing

17    records?

18           A.   The record would just say, potentially,

19    "reviewed documents" or "reviewed the transcript," but

20    I don't know that it would say "reviewed full

21    transcript," or something like that.

22           Q.   Then I see, "GC call detail records."

23                Do you see that?

24           A.   Yes.

25           Q.   And when you say the "GC call detail records,"


     Aiken Welch Court Reporters         Weir Colin 12-11-18      12/28/2018
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 159 of 191


                                                                     Page 53
1     tell me exactly what you mean by that.

2            A.    There was a series of files produced.           They

3     were text-based data files that were call logs for

4     certain time periods in the case.

5            Q.    So this is where we have to like drill down on

6     this.       When you say "call logs," were they -- were they

7     debt collector notes from communications, or were they

8     actually call logs demonstrating that phone calls had

9     been made from Rash Curtis on a particular calling

10    platform?

11           A.    Thank you for trying to clarify that.

12                 What I would say is from my seat -- and I

13    understand that many people may see things

14    differently -- I use the term "call detail record,"

15    which is literally the phone dialing record and

16    information about the call, synonymously with call

17    logs, which would be a reflection of the calls that are

18    made.

19                 So when I use the term "call log," I am

20    referring to the call detail records that show that a

21    call was placed, what the disposition of the call was,

22    the duration of the call, what number was called,

23    information such as that.         I'm not looking at the other

24    potential interpretation of the word "call log," where

25    somebody has made a note or a log of the interactions


     Aiken Welch Court Reporters         Weir Colin 12-11-18      12/28/2018
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 160 of 191


                                                                     Page 54
1     over the call.

2            Q.   Right, which would typically be electronic also

3     today with debt collectors.          They are working on a

4     computer, right?       There's a dialing system that

5     interfaces with their computer, with their collection

6     software, and as they talk with people, they make notes

7     and so forth and so on.         That's the distinction I'm

8     trying to make.

9                 When you say "call detail records," you are

10    talking about what in this case would be vendors of

11    Rash Curtis and the records that they kept on their

12    systems, their dialing platforms of phone calls that

13    went out and -- were they phone calls that went in?

14           A.   To the best of my knowledge, these are outbound

15    calls, and these would be -- again, as you've drawn the

16    distinction, basically -- they are not billing records

17    in the sense that they are on a bill, but they are

18    similar to the type of detail that you might see on a

19    phone bill.

20           Q.   Like a Verizon bill?

21           A.   The call was placed on Monday, it was placed at

22    this number, it lasted three minutes.            There's a little

23    bit more detailed information, but that's the type of

24    information, not the notes that someone is taking from

25    the debt collector's office.


     Aiken Welch Court Reporters         Weir Colin 12-11-18      12/28/2018
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 161 of 191


                                                                     Page 55
1            Q.   Okay.    All right.     And so the GC call detail,

2     the TCN call detail, and what you call the VIC call

3     detail, that's what we're talking about.             We're talking

4     about just the records of the outbound phone calls and

5     any information that were associated with that from

6     these three vendors?

7            A.   Right.    Again, close to what somebody might be

8     familiar with, a layperson, with seeing on a phone

9     bill, a list of the calls placed, what number was

10    called, the duration of the call, the call disposition,

11    whether it was answered and went to voicemail, that

12    sort of thing.

13           Q.   The next category are "defendant's account

14    data, including account number and fields one through

15    ten."

16                What was made up with that account data, if you

17    could tell me?

18           A.   So my best recollection of that data is that it

19    contains a unique account number identifier for a

20    person who is in the debt collection system, as well as

21    who that person is.        There may be address information,

22    although I was not focused on the address information,

23    and then a list of fields, I call them phone fields one

24    through ten.      And in not all instances were there ten

25    numbers, but there would always be the ability to store


     Aiken Welch Court Reporters         Weir Colin 12-11-18      12/28/2018
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 162 of 191


                                                                     Page 56
1     ten numbers associated with that particular account.

2     And I received that as -- I think it was an Excel

3     spreadsheet.

4            Q.   So tell me the process that you utilized, if

5     any, in attempting to merge the account data with the

6     call detail records to see if you could -- if it was

7     possible to associate a particular debtor or nondebtor

8     with a phone number.        How did you do that?

9            A.   So steps 1 and 2 would be to take the

10    information that was provided to me and import it into

11    the Stata program.       So that would be taking the raw

12    text data files, which I call the call detail records

13    here, from the three companies, and just have it in a

14    usable database format.         I'm going to describe this at

15    the high level.       There are some more details, and if

16    you want to get into that, I'll let you ask questions

17    about that.

18                Step two would be to import this account data,

19    which is the information about the account, the debtor,

20    and then the phone field data about numbers associated

21    with that account.

22                And we did some data cleaning.          So, for

23    example, if one of the phone fields contained

24    gibberish, we would eliminate that data.             Or if it

25    contained what might have been a phone number but


     Aiken Welch Court Reporters         Weir Colin 12-11-18      12/28/2018
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 163 of 191


                                                                     Page 57
1     didn't conform to what a usual North American phone

2     number looks like, on the basis of trying to be

3     conservative, we would remove that from the analysis.

4                 Once those two collections of data are

5     available, the statistical software platform can -- the

6     technical term is merge the two data sets, but it

7     basically compares data set 1 with data set 2 on some

8     sort of identifier.        And in this case, the identifier

9     that I used was the combination of the debtor account

10    number and the telephone number that was either dialed

11    in the call detail record or existed in phone fields

12    one through ten for each account in the account data.

13                I did the account and phone number

14    combination -- again to be conservative -- in case some

15    of the fields -- phone numbers in fields one through

16    ten were repeated for different accounts.             So you might

17    have one account where a number is in phone field one

18    through four and another where it's in field five

19    through ten.

20                Once you run that merge, you have three

21    categories of information, calls that have no matches

22    from the account data --

23           Q.   To the -- that is, no match between the

24    defendant's account data and the call detail record?

25           A.   You have to --


     Aiken Welch Court Reporters         Weir Colin 12-11-18      12/28/2018
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 164 of 191


                                                                     Page 59
1            A.   I do, although if you could let me rephrase it

2     just so that I think the terminology might be a little

3     bit clearer.

4            Q.   That's fine.

5            A.   Within each data set there are data records.

6            Q.   Right.

7            A.   Each record will contain from the call detail

8     record some information that is not in the account data

9     even when there is a match, and each account record

10    will contain some information that is not in the call

11    detail records even if there's a match.

12                So when you were using the term "information,"

13    I thought that that might get confusing.             So if you are

14    thinking about the Venn diagram, what I would say is

15    there will be a circle representing the call detail

16    records; there will be a circle representing the

17    account records.

18           Q.   Right.

19           A.   And then agnostic to what is in each of those

20    records, other than what we are comparing, which is the

21    account and phone number, there will be some records

22    that appear only in the call detail records but not in

23    account data; there will be some records that appear

24    only in the account data, or at least potentially in

25    the account data but not the call detail records; and


     Aiken Welch Court Reporters         Weir Colin 12-11-18      12/28/2018
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 165 of 191


                                                                     Page 60
1     then there will be the intersection in the Venn diagram

2     where there are records that are a match in the call

3     detail record and the account data.            And those are the

4     records, the subset of records that are the focus of my

5     report.

6            Q.   Right.    In that subset of records, and we're

7     going to look at your -- look at your spreadsheets in a

8     second, but in that subset where the two Venn

9     diagrams -- the two circles come together in the Venn

10    diagram, how many distinct phone numbers, when you look

11    at GC, TCN and VIC, are we talking about?

12           A.   Let me see if that information is in the

13    report.

14                So there are approximately 14 million calls in

15    the middle of the Venn diagram.           Those are reflected in

16    Tables 1, 2 and 3 of the Declaration by vendor, and are

17    reflected in a little bit greater detail in Exhibits 3,

18    4 and 5.

19                I don't think I have put in here how many

20    unique telephone numbers are comprised in each of those

21    subsets, but the upper limit would be approximately

22    1.5 million, which were the possible combinations left

23    in the account data.        So it would almost certainly be a

24    little bit less than that.

25           Q.   So can you tell me how many actual debtors


     Aiken Welch Court Reporters         Weir Colin 12-11-18      12/28/2018
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 166 of 191


                                                                     Page 62
1            A.   I didn't -- I was not asked to determine

2     whether one was a debtor or not.           If -- if my

3     understanding is correct, there would be very few

4     debtors in the list.        But again, I haven't been asked

5     to make that determination one way or the other.

6            Q.   Okay.   So now I want to go back to Mr. Kizer's

7     testimony.     You did rely upon that testimony, or you

8     did not?

9            A.   To be honest, I don't think I'm relying on it

10    in my final report, because I don't even remember what

11    I would have taken from it.

12           Q.   So he, Mr. Kizer, testifies to what numbers

13    go -- what types of numbers would go in one through

14    four and what would go in five through ten.

15                Does that kind of refresh your recollection

16    about what he testified to?

17           A.   That would have been my best guess, but I have

18    not been asked to opine about what a number being in

19    phone fields one through four means, or five through

20    ten means.

21           Q.   Well, do you know what it means?

22           A.   Again, I understand that Mr. Snyder testifies

23    that numbers in phone fields five through ten reflect

24    numbers that have been skiptraced, but again --

25           Q.   Whether that's true or not, you don't know.


     Aiken Welch Court Reporters         Weir Colin 12-11-18      12/28/2018
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 167 of 191


                                                                     Page 63
1     And as I understand your testimony, you are not relying

2     upon his opinions anyway for coming up with your

3     damages analysis?

4            A.   I was asked to analyze phone calls made to

5     numbers contained in fields five through ten.               I'm not

6     offering an opinion about what it means to be in fields

7     five through ten.

8            Q.   Okay.   So do you know as you sit here today

9     whether phone numbers in phone fields five through ten

10    include land lines?

11           A.   I'm fairly certain that there are both mobile

12    phones and land lines in fields five through ten.

13           Q.   Did you do anything to discriminate in the

14    numbers between the two?

15           A.   As to this report, no, I did not.

16           Q.   And this is the report -- you understand your

17    testimony at trial is going to be framed by this

18    Declaration, this Rule 26 report.

19                You understand that?

20           A.   I do understand that.

21           Q.   And you understand that the court is not going

22    to permit you to give opinions outside of this report.

23                Do you understand that?

24           A.   I understand that, but your questions are

25    broader, and so I'm trying to answer your questions as


     Aiken Welch Court Reporters         Weir Colin 12-11-18      12/28/2018
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 168 of 191


                                                                     Page 64
1     phrased.     And if you need to ask a specific question

2     about, Are you offering testimony at trial, then I need

3     that detail in the question.

4            Q.   Well, okay.     So Mr. Weir, don't take this the

5     wrong way, you seem like a perfectly pleasant person,

6     but I would characterize you as a professional expert

7     witness, and I will characterize you that way at trial,

8     not to hide the ball.

9                 So you've -- you've probably given more expert

10    depositions than I've taken over 30 years of practice,

11    and I practice in the area of professional malpractice.

12    So when you come back to me and say, I expect you to

13    ask a very specific question, I think I'm asking

14    specific questions.

15                I'm not trying to fight with you, Colin, I'm

16    not.    I'm just telling you, you know, you've been doing

17    this a long time.       Let's -- I won't play games with

18    you; please don't play games with me.

19                So my question again, to just be clear, of

20    these 14 million calls that you've talked about, how

21    many of those calls went to debtors as opposed to

22    nondebtors, you just don't know?

23           A.   It was not part of my assignment to make that

24    determination, so I did not make that determination.

25           Q.   Okay.   I just want to -- I just want a clear


     Aiken Welch Court Reporters         Weir Colin 12-11-18      12/28/2018
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 169 of 191


                                                                     Page 65
1     answer.      It is true, is it not, that of the 14 million

2     calls that were made, how many went to debtors and how

3     many went to nondebtors, you just don't know?

4            A.    It was not part of my assignment, so I did not

5     endeavor to find out one way either or the other.

6            Q.    Likewise, how many of those 14 million calls

7     that may be in phone fields five through ten were

8     skiptraced or not skiptraced was not a part of your

9     engagement either, and you have no opinion on that,

10    true?

11           A.   It was not part of my assignment to determine

12    which calls were skiptraced.          It was my assignment to

13    determine which calls were placed to numbers contained

14    in fields five through ten --

15                 (Reporter clarification.)

16                THE WITNESS:     -- determine which calls were

17    made to phone numbers in fields five through ten.

18    BY MR. ELLIS:

19           Q.   Now, I'm going to go ahead and mark excerpts

20    from Mr. Kizer's April 13th deposition, so this will be

21    next in order.

22                (Defendant's Exhibit No. 7 marked for

23                 Identification.)

24    BY MR. ELLIS:

25           Q.   So let me just ask you -- I'm going to get to


     Aiken Welch Court Reporters         Weir Colin 12-11-18      12/28/2018
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 170 of 191


                                                                     Page 67
1     whether the number was to a mobile phone or a land

2     line.       It was the responsibility of another expert to

3     determine which numbers were mobile phones.

4     BY MR. ELLIS:

5            Q.    And in that regard, did anyone tell you what

6     Rash Curtis' policy and procedure was to -- withdraw

7     that.

8                  Did you gain any understanding as to where

9     numbers that were obtained with what we call prior

10    express consent of the call -- of the call party, where

11    they would go?

12                 MR. KRIVOSHEY:     Objection as to form.

13                 THE WITNESS:    Again, I'm not offering an

14    opinion about that.        If you are asking about my

15    understanding, I've been led to believe that numbers in

16    phone fields five through ten would be skiptraced

17    numbers and other numbers would be contained in fields

18    one through four.

19    BY MR. ELLIS:

20           Q.    Okay.   And do you understand the materiality of

21    whether a number is supplied to Rash Curtis with prior

22    express consent or not?

23                 MR. KRIVOSHEY:     Objection as to form.

24                 THE WITNESS:    It may have some legal bearing on

25    whether that number is in or out of the case, but in


     Aiken Welch Court Reporters         Weir Colin 12-11-18      12/28/2018
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 171 of 191


                                                                     Page 69
1     to make a clarification to the last answer.              I didn't

2     use a service such as LexisNexis or TransUnion as the

3     basis of my November 12th report.           I do rely upon

4     information from the North American Numbering Plan.                   I

5     think that's different than what you are asking about,

6     but I just want to make sure the record is clear.

7            Q.   Well, we hadn't gotten there yet, but what is

8     the North American Numbering Plan?

9            A.   That's the general organization of telephone

10    numbers issued and operating within the United States

11    and the greater North American area.

12           Q.   Okay.   And you accessed that database?

13           A.   Either I accessed it or a member of my staff

14    did.

15           Q.   Who would the member of the staff that accessed

16    it be?

17           A.   That might have been Dr. Lee Selwyn.

18           Q.   Okay.   And what was the purpose of accessing

19    that database?

20           A.   The purpose of accessing that database was to

21    generate a list of valid U.S. area codes, which are

22    sometimes known as NPA codes and NXX codes --

23                (Reporter clarification.)

24                THE WITNESS:     Capital NXX -- codes, such that I

25    could review the defendants' account data and remove


     Aiken Welch Court Reporters         Weir Colin 12-11-18      12/28/2018
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 172 of 191


                                                                     Page 70
1     from it any telephone number that did not comport with

2     a valid U.S. area code, NPA code, or NXX code.

3     BY MR. ELLIS:

4            Q.   And how did you do that, how did you eliminate

5     telephone numbers that did not seem to have a valid

6     prefix code?

7            A.   I would compare the NPA code from the

8     defendants' accounts data against the list of valid NPA

9     codes from the North American Numbering Plan.               Where

10    they matched, we would keep the record; where they

11    weren't a match, the data would be eliminated from the

12    analysis.

13           Q.   But this --

14           A.   And I would do the same thing with the NXX

15    codes.

16           Q.   I'm sorry.     I kept interrupting you.

17                Did you get your answer out?

18           A.   Yes, I did, finally.

19           Q.   Okay.

20           A.   So if you want to go back, thank you for

21    letting me clarify the answer, and we went off on a

22    tangent, but you had a question about whether or not I

23    was offering opinions about whether the numbers have or

24    have not been skiptraced.         The answer is, I'm not

25    offering an opinion one way or the other.             I have an


     Aiken Welch Court Reporters         Weir Colin 12-11-18      12/28/2018
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 173 of 191


                                                                     Page 96
1     your damages opinion?

2                 MR. KRIVOSHEY:      Objection.     Mischaracterizes

3     the report and the testimony.

4                 THE WITNESS:     That's not quite right.         The

5     first step in my analysis was to go through the call

6     detail records and identify in broad strokes calls that

7     were placed to the phone fields five through ten

8     numbers that were not also placed -- or that were not

9     also numbers listed in phone fields one through four.

10    The result of that initial step are those three

11    exhibits that we just looked through together.

12                After that, I provided a collection of those

13    calls, a subset of those calls to Ms. Verkhovskaya, and

14    those calls meet the criteria that I describe in my

15    report in paragraph 12.         So for the calls by Global

16    Connect, the information I provided were phone calls

17    placed to fields -- numbers in fields five through ten,

18    not contained in fields one through four, that had a

19    call disposition of answered and that were at least six

20    seconds or longer in duration.

21    BY MR. ELLIS:

22           Q.   So let me just -- where did the six-second

23    limitation come from?

24           A.   I was given an instruction from counsel that

25    that is the information that I was to provide to


     Aiken Welch Court Reporters         Weir Colin 12-11-18      12/28/2018
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 174 of 191


                                                                    Page 101
1     based on the testimony of Mr. Snyder.

2                 But again, you asked for my understanding; I'm

3     offering it.      I'm not offering an opinion about that

4     one way or the other.

5     BY MR. ELLIS:

6            Q.   With respect to this Table 4, do you know

7     whether any of these numbers were skiptraced?

8            A.   As per our prior colloquy, it's not my

9     assignment to make a determination whether they have

10    been skiptraced.       It was my assignment to determine

11    that they were in fields five through ten and not also

12    in fields one through four.

13           Q.   With respect to these numbers in Table 4, do

14    you know whether any of these are land lines?

15           A.   Assuming that Ms. Verkhovskaya has done the

16    analysis that she claims to have done, then none of

17    them are land lines at the time of the call.

18           Q.   But do you know; do you have an opinion?

19           A.   Again, I would just say that she's gone through

20    what I understand to be a reasonable process to

21    determine the mobile status of the call, and if she's

22    done what she said, then these would be calls to mobile

23    numbers and not land lines as of the time of the call.

24           Q.   With respect to these numbers, do you know

25    whether or not any of these -- any of the people called


     Aiken Welch Court Reporters         Weir Colin 12-11-18      12/28/2018
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 175 of 191


                                                                    Page 106
1     correct?

2             A.   That's where I discuss statutory damages.

3             Q.   So ultimately, you take the call count and

4     multiply that times either $500 or $1,500, correct?

5             A.   I think -- I'm not going to speak for class

6     counsel, but they are seeking their normal statutory

7     damages of $500, or anywhere up to the permissible

8     trebling of those damages for the willful nature of the

9     calls.

10           Q.    So with respect to Table 5, which is "Statutory

11    Damages ATDS Class," what do you understand the ATDS

12    class to be?

13           A.    Again, I believe that's an autodialer class.

14           Q.    Okay.   To skiptrace numbers?

15           A.    I'm not offering an opinion about that one way

16    or the other.

17           Q.    Well, okay.    But again, have you read the

18    court's class certification order?

19           A.    I don't recall if I have or not.         I mean,

20    paragraph 15 really sets forth what I'm talking about

21    here.    I've been instructed that these are the calls

22    for which plaintiffs are going to seek statutory

23    damages.     If they are successful in proving that these

24    calls -- again, this is the assumption of liability --

25    if they are correct that liability could be established


     Aiken Welch Court Reporters         Weir Colin 12-11-18      12/28/2018
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 176 of 191


                                                                    Page 107
1     for these calls, these are the damages.

2                 If you are going to hypothesize about some

3     other liability scenario, I would need to know what

4     that is.

5            Q.   Well, I'm only hypothesizing about what the

6     court has ordered here.         And so each one of the four

7     subclasses here have a requirement that the phone call,

8     that the number obtained and then called was a

9     skiptraced telephone number, and that's why I keep

10    asking you about this.         But you've explained to me that

11    that's not within the scope of your engagement or

12    retention here.       You were given some information about

13    numbers, you've taken that information, then you've

14    multiplied it either times the treble damages of 1,500

15    or the non-willful damages of 500, and you've come up

16    with the numbers that are here.           That part doesn't seem

17    hard.

18                And so your ultimate determination is that the

19    non-willful damages are $267,349,000, correct?

20           A.   If liability is established as to the

21    autodialer class, then, yes, that would be the

22    statutory damages for the numbers that I've been told

23    are going to be sought for statutory damages.

24           Q.   I get it.    I'm not trying to -- and then the

25    high number for willful is $802,047,000, correct?


     Aiken Welch Court Reporters         Weir Colin 12-11-18      12/28/2018
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 177 of 191


                                                                    Page 108
1            A.   That's correct.      If liability is established

2     for the autodialer class, those would be the statutory

3     damages for the numbers that I understand plaintiffs

4     are seeking statutory damages for.

5            Q.   And then in Table 6, you've got the

6     "Pre-Recorded/Artificial Voice Class."

7                 Do you see that?

8            A.   Yes.

9            Q.   So let me just ask you:        Are you aware again

10    that there is a -- in the class certification order

11    that a pre-recorded artificial voice class was

12    certified?

13           A.   I am aware of that.

14           Q.   That it was certified?

15           A.   It's my understanding that it was.

16           Q.   Again -- all right.

17                Okay.   All right.      And again, with respect to

18    that class, the damages you've calculated for statutory

19    damages fall between 251 million and change and

20    755 million, correct?

21           A.   Those are the numbers that are shown in the

22    table, which show the application of the statutory

23    damages, as I have been instructed would be the

24    appropriate way to do so, against the calls that I

25    understand that plaintiffs are seeking damages for


     Aiken Welch Court Reporters         Weir Colin 12-11-18      12/28/2018
Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 178 of 191




                                                         EXHIBIT 14
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 179 of 191




1                        UNITED STATES DISTRICT COURT
2                      NORTHERN DISTRICT OF CALIFORNIA
3                                    ---o0o---
4     SANDRA McMILLION, JESSICA
      ADEKOYA AND IGNACIO PEREZ, on
5     Behalf of Themselves and all
      Others Similarly Situated,
6
             Plaintiffs,
7     vs.                                 No.   4:16-cv-03396-YGR JSC
8     RASH CURTIS & ASSOCIATES,
9          Defendants.
      ______________________________/
10
11
12
13                     DEPOSITION OF RANDALL A. SNYDER
14
15
16
17              Taken Before KATHERINE J. KIRBY, CMR, CRR
18                                CSR NO. 6418
19                            December 17, 2018
20
21
22                       Aiken Welch Court Reporters
                         One Kaiser Plaza, Suite 250
23                        Oakland, California 94612
                          (510)451-1580(877)451-1580
24                            Fax: (510)451-3797
                              www.aikenwelch.com
25
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 180 of 191


                                                                     Page 91
1            A.   Yes.

2            Q.   Again, that was the discussion that we were

3     having immediately before we took our lunch break with

4     respect to it is your belief that if a number appears

5     in Phone Fields 5 through 10 and does not also appear

6     in Phone Fields 1 through 4, that is a skiptraced

7     number for purposes of class determination?

8                 MR. KRIVOSHEY:      Objection as to form.

9                 THE WITNESS:     Well, I don't think I actually

10    said that was the only criteria.           That was one step in

11    the process.

12    BY MR. ELLIS:

13           Q.   What are the other steps?

14           A.   The idea is that under the general procedures

15    and policies of Rash Curtis, my understanding is those

16    phone number Fields 5 through 10 that don't appear in 1

17    through 4 were skiptraced numbers.            But there's another

18    step of determining whether those numbers were

19    associated with somebody having an account with Rash

20    Curtis or they were actually a debtor or they had owned

21    a debt or they should have been called by Rash Curtis

22    so it's a step-by-step process.

23                So that even if -- that's why I said before I

24    don't say "every" or "all" or "absolute."             We're

25    looking at large numbers of records here and mistakes


       Aiken Welch Court Reporters      Snyder Randall 12-17-18     1/2/2019
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 181 of 191


                                                                     Page 92
1     do happen.     There's a lot of data entry and mistyping

2     and things like that.        But overall, these records are

3     generally very accurate but it's not just that step.

4     That's the first filtering step.

5                 The other step is to see that the number that

6     was skiptraced is not somebody associated with Rash

7     Curtis, that they shouldn't call them.             That's part of

8     what makes up the class.         I understand from the other

9     expert witnesses they've performed that analysis and

10    determined skiptraced numbers that were not debtors to

11    Rash Curtis.

12           Q.   Let's move on to Page 4.        Under Paragraph A you

13    talk about the following documents that you relied upon

14    in this case.      One is the complaint; is that correct?

15           A.   Yes.

16           Q.   We talked about that before.         You told me that

17    it is your assumption that the allegations in the

18    complaint are true for purposes of your opinions?

19           A.   Yes.   If I didn't believe the complaint was

20    true, I wouldn't take the case.

21           Q.   So are you aware that both Ms. McMillion and

22    Ms. Adekoya in the complaint said that they had never

23    given prior expressed consent to their doctors who in

24    turn gave prior expressed consent to Rash Curtis --

25                MR. KRIVOSHEY:      Objection as to form.


       Aiken Welch Court Reporters      Snyder Randall 12-17-18    1/2/2019
     Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 182 of 191


                                                                    Page 108
1     need to reach you to talk about your payment, what

2     other numbers can I call you at.           What other number can

3     I leave a message at.        He may also supply additional

4     numbers."

5                 Do you see that?

6            A.   Yes.

7            Q.   To your understanding based upon all this

8     evidence, those numbers go into Phone Fields 5 through

9     10?

10                MR. KRIVOSHEY:      Objection as to form.

11                THE WITNESS:     Yes.    And my understanding from

12    the totality of the evidence is that these Phone Fields

13    5 through 10 are -- the general procedure at Rash

14    Curtis is to put skiptraced numbers in there.               That

15    doesn't mean that's the only numbers they can put in

16    there and I'm not testifying to that but of course the

17    key issue is do these numbers have debtor accounts

18    associated with them.        And if there's a number in there

19    that's not associated at all with a debtor account,

20    that's the additional criteria.

21    BY MR. ELLIS:

22           Q.   Do you remember reading from Mr. Kizer's

23    testimony where he really did not have an understanding

24    of what prior expressed consent is?            Do you remember

25    him saying that?


       Aiken Welch Court Reporters      Snyder Randall 12-17-18    1/2/2019
Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 183 of 191




                                                         EXHIBIT 15
Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 184 of 191
Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 185 of 191
Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 186 of 191
Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 187 of 191
Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 188 of 191
Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 189 of 191
Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 190 of 191
Case 4:16-cv-03396-YGR Document 259-1 Filed 02/11/19 Page 191 of 191
